Exhibit 10.1
SECOND AMENDMENT TO LEASE
(Levi Strauss Building)
     The Second Amendment to Lease (this “Second Amendment”) by and between
(a) BLUE JEANS EQUITIES WEST, a California general partnership, INNSBRUCK LP, a
California limited partnership, and PLAZA GB LP, a California limited
partnership, as tenants in common (collectively, “Lessor”), and (b) LEVI STRAUSS
& CO., a Delaware corporation (“Lessee”) is dated and effective as of this 12th
day of November, 2009 (“Effective Date”).
     This Second Amendment is based upon the following facts and circumstances,
each of which Lessor and Lessee hereby acknowledge and agree to be true and
correct:
     A. Lessor and Lessee are currently parties to that certain Lease, dated as
of July 31, 1979 (“Original Lease”), as amended by: (i) that certain Amendment
to Lease (Levi Strauss Building), dated as of January 1, 1998 (“First
Amendment”), and (ii) that certain Memorandum of Understanding (Levi Strauss
Building), dated as of January 1, 1998 (“MOU”) (the Original Lease as amended by
the First Amendment, the MOU and this Second Amendment shall be referred to
herein as the “Lease”), covering those certain premises (the “Premises”) in the
Levi Strauss Building (the “Building”) located in that certain complex commonly
known as Levi’s Plaza (“Levi’s Plaza”) in San Francisco, California, all as more
particularly described in the Lease; provided, however, as set forth in this
Second Amendment, from and after January 1, 2013 (a) the MOU shall have no
further force or effect with respect to periods of the term on or after
January 1, 2013, and (b) Paragraphs 1, 5, 6, 8, 9, 10, 13, 14 and 17 through 23
of the First Amendment and Schedule 4(c) and Schedule 9(e) shall be the only
remaining operative provisions of the First Amendment with respect to periods of
the term on or after January 1, 2013.
     B. Lessor and Lessee have previously entered into that (i) that certain
Letter of Understanding, dated June 28, 1984 (“LOU”), and (ii) that certain Work
Agreement (Levi Strauss Building), dated as of January 1, 1998 (“Prior Work
Agreement”); provided, however, that (a) pursuant to Paragraph 17 of the First
Amendment, the LOU is null, void and of no force or effect, and (b) the
operative provisions of the Prior Work Agreement have been performed prior to
the date of this Second Amendment and, as such, the Prior Work Agreement is of
no further force or effect.
     C. Lessor and Lessee have previously entered into that certain
Construction, Operation and Leasing Agreement (“COLA”) with respect to the
Building and Levi’s Plaza; provided, however, the operative provisions of the
COLA have either been performed prior to the date of this Second Amendment or
have been amended and superseded in their entirety by the terms of this Second
Amendment and, as such, the COLA shall have no further force or effect with
respect to periods on or after the Effective Date.

-1-



--------------------------------------------------------------------------------



 



     D. Pursuant to the terms and conditions of the Original Lease (as clarified
by the First Amendment), Lessee has successive options to extend the term for
Option Terms extending through December 31, 2079.
     E. Lessee has previously exercised its first option to extend the term as
part of the First Amendment, in connection with which Lessee extended the term
until December 31, 2012, upon the terms and conditions provided in the Original
Lease and COLA, as amended by the First Amendment, MOU and Prior Work Agreement.
     F. Lessee has now exercised its second option to extend the term of the
Lease, extending the term until December 31, 2022, in connection with such
extension, Lessor and Lessee are entering into this Second Amendment to
acknowledge Lessee’s exercise of such second option to extend and the extension
of the term pursuant thereto, and to clarify certain ambiguities in the Original
Lease (as amended by the MOU and First Amendment), and revise certain rights
with respect to other properties forming Levi’s Plaza.
     G. Except as otherwise defined herein, capitalized terms shall have the
same meaning as ascribed to them in the Original Lease, as amended by the First
Amendment.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Lessor and Lessee, effective as of the Effective Date set forth
above, the Lease is hereby amended as set forth below:
     1. Premises; Lease. Lessor and Lessee agree that the rentable square
footage of the Premises is THREE HUNDRED FIFTY-FOUR THOUSAND SEVEN HUNDRED
NINETY-SEVEN (354,797) square feet. Notwithstanding any provision in the Lease
to the contrary, except as provided in Paragraph 3(c) of this Second Amendment,
Lessor shall not have any right to relocate the location of the Premises.
Accordingly, Paragraphs 3(b) and 3(c) of the First Amendment are hereby deleted
in their entirety. From and after the Effective Date, the term Lease, as used in
the Original Lease, the MOU, the First Amendment and this Second Amendment,
shall mean and refer to the Original Lease as amended by the MOU, the First
Amendment and this Second Amendment.
     2. Extension of Term. Lessee hereby exercises and Lessor hereby accepts and
acknowledges Lessee’s timely and proper exercise of its second option to extend
the term of the Lease pursuant to Paragraph 6.1 of the Original Lease, as
modified by Paragraph 3(a) of the First Amendment, and Lessor and Lessee agree
that notwithstanding anything in the Lease to the contrary that the term of the
Lease is hereby extended to December 31, 2022, with the period commencing
January 1, 2013 and expiring on December 31, 2022 constituting the “Second
Extended Term”. Notwithstanding anything to the contrary set forth in
Paragraph 6.2 of the Original Lease or Paragraph 4(c) of the First Amendment,
the Base Rent payable by Lessee during the Second Extended Term shall be as set
forth in Paragraph 4(a) below.

-2-



--------------------------------------------------------------------------------



 



     3. Provisions for Exercise of Subsequent Options To Extend The Term. Lessee
and Lessor hereby acknowledge and agree that Paragraph 3 of the First Amendment
is deleted in its entirety and replaced with the provisions of this Paragraph 3.
Under the Original Lease, Lessee was granted options (each an “Option”) to
extend the term of the Original Lease; provided, however, that the Options could
not extend the term of the Lease beyond December 31, 2079. The current Second
Extended Term reflects Lessee’s exercise of the second such Option (“Second
Extension Option”), and from and after January 1, 2013, Lessee shall have six
(6) remaining Options to extend the term of the Lease, with the first five
(5) such remaining Options each being for a term of ten (10) years and the sixth
(6th) remaining Option being for a term of seven (7) years (each, an “Option
Term” and the first extension term exercised pursuant to the First Amendment and
the second extension option exercised pursuant to this Second Amendment shall
also each be referred to as an Option Term). In connection with Lessee’s
exercise of the Second Extension Option, Lessor and Lessee have agreed that the
manner in which Lessee shall exercise each of the extension Options arising
under the Lease from and after the Second Extension Option shall be as described
in this Paragraph 3; provided, however, that, in any event (consistent with the
limit of the term provided in Paragraph 6.1 of the Lease) Lessee’s extension
Options shall not extend the term of the Lease beyond December 31, 2079. Except
as provided in subparagraph (b) below, any exercise of an Option by Lessee shall
be an extension of the term of the Lease for the entire Premises then leased by
Lessee.
          (a) Lessee’s rights to extend the term as provided in this Paragraph 3
shall be personal to Lessee and shall not be assignable by Lessee nor included
in any rights of any sublessee of Lessee; provided, however, that Lessee may
assign its right to extend the term in connection with an assignment of the
Lease to an Affiliate of Lessee or a Permitted Assignee (as such terms are
defined in Paragraph 12 below) and, so long as the Square Footage Threshold (as
defined below) has not been exceeded (and will not be exceeded by any proposed
sublease incorporating such contingent provision), Lessee may grant a sublessee
an option to extend its sublease beyond the then current expiration of the term
if, and only if, such extension is expressly contingent upon Lessee’s valid
exercise of its right to extend as provided hereunder. As used herein, the term
“Square Footage Threshold” shall mean either (x) third party subleases of
portions of the Premises that have a term that exceeds the date that is one
(1) year prior to the expiration of the then current Option Term (“Long Term
Subleases”), covering in the aggregate (with all other Long Term Subleases) not
more than sixty thousand (60,000) rentable square feet of the Premises,
provided, that subleases to any Permitted Assignee, any Affiliate of Lessee, any
Lessee Contractor or any Excluded Subtenants (as such terms are defined in
Paragraph 12 below) shall not be included within such calculation, or (y) third
party subleases of portions of the Premises that have a term that does not
exceed the date which is one (1) year prior to the expiration of the then
current Option Term (“Short Term Subleases”), covering in the aggregate (with
all other Short Term Subleases and Long Term Subleases) not more than one
hundred thousand (100,000) rentable square feet of the Premises, provided, that
subleases (whether Short Term Subleases or Long Term Subleases) to any Permitted
Assignee, any Affiliate of Lessee, any Lessee Contractor or any Excluded
Subtenants shall not be included within such calculation.

-3-



--------------------------------------------------------------------------------



 



          (b) Lessee’s rights to extend the term as provided in this Paragraph 3
shall further be subject to Lessee not being in default under the Lease beyond
any applicable cure periods, either on the date Lessee exercises any Option to
extend or the date on which the respective Option Term commences. If the Square
Footage Threshold is then being exceeded on the date Lessee exercises its Option
to extend the term (such Option Term, herein the “Subject Option Term”), then:

  (i)   any exercise of an Option by Lessee shall only extend the term as to the
rentable square footage of the portions of the Premises occupied by Lessee
(including any Relocation Space (as defined in Paragraph 3(c) below) (any
portion of the Premises not so occupied shall be referred to herein as the
“Unoccupied Surrender Premises”); with space being deemed “occupied” by Lessee
if, and only if, on the date Lessee exercises its Option with respect to the
Subject Option Term: (A) such space is leased to Lessee (and, except as
permitted in the following clause (B), such space will not, as of the date the
Subject Option Term commences, be subject to a sublease or assignment by Lessee
or any other form of occupancy agreement between Lessee and any third party), or
(B) such space is subleased or assigned by Lessee to a Permitted Assignee, an
Affiliate of Lessee, a Lessee Contractor or an Excluded Subtenant;     (ii)  
the Unoccupied Surrender Premises shall be surrendered by Lessee one (1) day
prior to the commencement of the Subject Option Term in the condition required
pursuant to the Lease,     (iii)   if the Unoccupied Surrender Premises was not
previously separately demised from the remainder of the Premises by Lessee, then
Lessee shall, at Lessee’s sole cost and expense, separately demise the
Unoccupied Surrender Premises from the remainder of the Premises, using Building
standard materials, which separate demising shall be completed on or before the
commencement of the Subject Option Term (unless otherwise completed in
accordance with Lessor’s exercise of a Relocation Option as defined in and set
forth pursuant to Paragraph 3(c) below), and     (iv)   the parties shall
execute an amendment to the Lease pursuant to which (x) all of Lessee’s
obligations pertaining to the Premises to remain following surrender of such
Unoccupied Surrender Space (i.e. commencing upon the commencement of the Subject
Option Term), including those for Base Rent, Adjusted Base Rent, Lessee’s
Percentage of Operating Expenses and Adjusted Taxes for the Building and any
additional rent and other charges due hereunder shall be reduced in proportion
to the reduction in the rentable square footage of the Premises caused thereby,
the amount of such reductions to be determined by multiplying such

-4-



--------------------------------------------------------------------------------



 



      obligations by a fraction, the numerator of which is the rentable square
footage of space to be surrendered and the denominator of which is the rentable
square footage of the entire Premises immediately prior to such surrender,
(y) the Operating Expense provisions within the Lease (including, without
limitation, Lessee’s obligation for payment of Lessee’s Percentage of Operating
Expenses with respect to the Building) and the parties respective maintenance
and repair obligations under Paragraph 11 of the Second Amendment shall be
adjusted to reflect the fact that Lessor will once again assume control over
operation of the Building, provided, that, in adjusting the Operating Expense
provisions and the parties respective obligations under the Lease for
maintenance, repairs and replacements, the parties shall strive to reformulate
their respective rights, obligations and responsibilities in a fashion
consistent with the practices in effect prior to Lessee’s assumption of the
operation and maintenance of the Building, and (z) Lessor shall manage the
maintenance and repair of the Building in a manner consistent with standards
customarily maintained by the owners of the Comparable Maintenance Standards
Buildings, including, without limitation, instituting competitive bidding
practices, if any, with respect to contractors and vendors which are customarily
adhered to by the owners of the Comparable Maintenance Standards Buildings in
connection with maintenance and repair of the Comparable Maintenance Standards
Buildings.

          (c) If, pursuant to the operation of Paragraph 3(b) above, Lessee has
exercised an Option to extend the term with respect to less than all of the
Premises (such Option Term, herein the “Subject Option Term”), then Lessor shall
also have the option (herein, the “Relocation Option”) exercisable in Lessor’s
sole discretion, to elect to relocate all or any portion of any Non-Protected
Space (as hereinafter defined), if any, to other space within the Building. For
purposes of this Paragraph 3(c), the term “Non-Protected Space” shall mean any
portion of the Premises as to which the term of the Lease has been extended for
the Subject Option Term that (A) is located upon a floor where any Unoccupied
Surrender Premises is located, and (B) was not previously separately demised
from the subject Unoccupied Surrender Premises in connection with Lessor
approved demising plans in connection with a third party sublease which was
consented to in writing by Lessor pursuant to the provisions of Paragraph 11.1
of the Lease. Lessor’s Relocation Option shall be exercised, if at all, not less
than sixty (60) days after Lessee exercises the applicable Option (“Relocation
Notice”), specifying therein the subject Non-Protected Space (herein, the
“Relocation Space”) which Lessor intends to so relocate, and the location to
which Lessor will relocate such Relocation Space (the “Relocated Premises”),
which relocation shall occur on the last day immediately preceding the
commencement of the Subject Option Term (the “Relocation Date”). In connection
with the foregoing, Lessee and Lessor hereby acknowledge and agree that:

-5-



--------------------------------------------------------------------------------



 



  (i)   the Relocation Space shall be surrendered by Lessee on the Relocation
Date in the condition required pursuant to the Lease;     (ii)   Lessee shall,
at Lessee’s sole cost and expense, separately demise any Non-Protected Space
that Lessor does not desire to relocate and any Relocated Premises from the
Unoccupied Surrender Premises, using Building standard materials, which separate
demising shall be completed on or before the Relocation Date;     (iii)   the
number of net rentable square feet of the Relocated Premises shall not
materially vary from the number of net rentable square feet of the Relocation
Space;     (iv)   if Lessor desires to relocate Non-Protected Space, Lessor and
Lessee shall meet and confer in good faith to reach agreement on the
consolidation of the Relocation Space on the floor on which the Non-Protected
Space is located, the configuration of the Relocated Premises in a manner that
results in an equitable allocation of the window line between the Relocated
Premises and the Unoccupied Surrender Premises on the floor and that results in
the Relocated Premises and Unoccupied Surrender Premises being generally
equivalent in terms of marketability; provided, however, if there is Unoccupied
Surrender Premises located on more than one floor of the Building on which
Non-Protected Space is also located, then Lessor and Lessee shall meet and
confer in good faith to reach agreement on the consolidation of the Unoccupied
Surrender Space to the extent reasonably practicable and the configuration of
the Relocated Premises in a manner that results in an equitable allocation of
the window line between the Relocated Premises and the Unoccupied Surrender
Premises on each affected floor and that results in the Relocated Premises and
Unoccupied Surrender Premises being generally equivalent in terms of
marketability; and     (v)   Lessee shall, at Lessee’s sole cost and expense,
build-out the Relocated Premises, as Lessee deems appropriate, and shall pay all
expenses incurred by Lessee in connection with such relocation.

          (d) Lessee’s lease of the Premises (as the same may be reduced by the
surrender of any Unoccupied Surrender Premises) during each Option Term shall be
upon all the terms, covenants, agreements and conditions contained in the Lease,
as amended by this Second Amendment; provided, however, in no event shall
Lessee’s extension Options extend the term of the Lease beyond December 31,
2079. Each Option to be exercised after January 1, 2013 shall be exercisable by
written notice from Lessee to Lessor not less than eighteen (18) months and not
more than twenty-four (24) months prior to the expiration of the then effective
term of the Lease. In the event an Option to extend the Lease is exercised in a
timely fashion, the Lease shall be extended for the then applicable Option Term
upon all of the terms and conditions of the Lease, as amended by

-6-



--------------------------------------------------------------------------------



 



this Second Amendment, provided, however, that the Base Rent for such Option
Term shall be an amount equal to one hundred percent (100%) of the then Fair
Market Rental Value of the Premises, as determined pursuant to Paragraph 4(c) of
this Second Amendment.
          (e) Lessee’s delivery of a notice exercising an extension Option shall
be irrevocable, notwithstanding the fact that (I) the Base Rent for the
applicable Option Term, or (II) due to the provisions of item (iii) of
Paragraph 3(b), potentially the aggregate size of the Premises during such
Option Term, has not yet been determined on the date of such exercise by Lessee.
     4. Rent. With respect to all periods from and after January 1, 2013,
Paragraph 6.2 of the Original Lease shall be deleted in its entirety and
Paragraph 4 of the First Amendment shall be deleted in its entirety and replaced
with this Paragraph 4.
          (a) Notwithstanding anything to the contrary set forth in Paragraph
4(c) below, during the Second Extended Term the Base Rent payable by Lessee
shall be as follows:
               (i) For the period January 1, 2013, through December 31, 2013,
the sum of TEN MILLION ONE HUNDRED ELEVEN THOUSAND SEVEN HUNDRED FIFTEEN DOLLARS
($10,111,715) per year, payable as otherwise provided in the Lease in equal
monthly installments of EIGHT HUNDRED FORTY-TWO THOUSAND SIX HUNDRED FORTY-THREE
DOLLARS ($842,643).
               (ii) For the period January 1, 2014, through December 31, 2014,
the sum of TEN MILLION FOUR HUNDRED SIXTY-SIX THOUSAND FIVE HUNDRED TWELVE
DOLLARS ($10,466,512) per year, payable as otherwise provided in the Lease in
equal monthly installments of EIGHT HUNDRED SEVENTY-TWO THOUSAND TWO HUNDRED
NINE DOLLARS ($872,209).
               (iii) For the period January 1, 2015, through December 31, 2015,
the sum of TEN MILLION EIGHT HUNDRED TWENTY-ONE THOUSAND THREE HUNDRED NINE
DOLLARS ($10,821,309) per year, payable as otherwise provided in the Lease in
equal monthly installments of NINE HUNDRED ONE THOUSAND SEVEN HUNDRED
SEVENTY-SIX DOLLARS ($901,776).
               (iv) For the period January 1, 2016, through December 31, 2016,
the sum of ELEVEN MILLION ONE HUNDRED SEVENTY-SIX THOUSAND ONE HUNDRED SIX
DOLLARS ($11,176,106) per year, payable as otherwise provided in the Lease in
equal monthly installments of NINE HUNDRED THIRTY-ONE THOUSAND THREE HUNDRED
FORTY-TWO DOLLARS ($931,342).
               (v) For the period January 1, 2017, through December 31, 2017,
the sum of ELEVEN MILLION FIVE HUNDRED THIRTY THOUSAND NINE HUNDRED THREE
DOLLARS ($11,530,903) per year, payable as otherwise provided in the Lease in
equal monthly installments of NINE HUNDRED SIXTY THOUSAND NINE HUNDRED NINE
DOLLARS ($960,909).

-7-



--------------------------------------------------------------------------------



 



               (vi) For the period January 1, 2018, through December 31, 2018,
the sum of ELEVEN MILLION EIGHT HUNDRED EIGHTY-FIVE THOUSAND SEVEN HUNDRED
DOLLARS ($11,885,700) per year, payable as otherwise provided in the Lease in
equal monthly installments of NINE HUNDRED NINETY THOUSAND FOUR HUNDRED
SEVENTY-FIVE DOLLARS ($990,475).
               (vii) For the period January 1, 2019, through December 31, 2019,
the sum of TWELVE MILLION TWO HUNDRED FORTY THOUSAND FOUR HUNDRED NINETY-SEVEN
DOLLARS ($12,240,497) per year, payable as otherwise provided in the Lease in
equal monthly installments of ONE MILLION TWENTY THOUSAND FORTY-ONE DOLLARS
($1,020,041).
               (viii) For the period January 1, 2020, through December 31, 2020,
the sum of TWELVE MILLION FIVE HUNDRED NINETY-FIVE THOUSAND TWO HUNDRED
NINETY-FOUR DOLLARS ($12,595,294) per year, payable as otherwise provided in the
Lease in equal monthly installments of ONE MILLION FORTY-NINE THOUSAND SIX
HUNDRED EIGHT DOLLARS ($1,049,608).
               (ix) For the period January 1, 2021, through December 31, 2021,
the sum of TWELVE MILLION NINE HUNDRED FIFTY THOUSAND NINETY-ONE DOLLARS
($12,950,091) per year, payable as otherwise provided in the Lease in equal
monthly installments of ONE MILLION SEVENTY-NINE THOUSAND ONE HUNDRED
SEVENTY-FOUR DOLLARS ($1,079,174).
               (x) For the period January 1, 2022, through December 31, 2022,
the sum of THIRTEEN MILLION THREE HUNDRED FOUR THOUSAND EIGHT HUNDRED
EIGHTY-EIGHT DOLLARS ($13,304,888) per year, payable as otherwise provided in
the Lease in equal monthly installments of ONE MILLION ONE HUNDRED EIGHT
THOUSAND SEVEN HUNDRED FORTY-ONE DOLLARS ($1,108,741).
The aforesaid rental schedule is based upon and reflects Lessee’s agreement
that, from and after January 1, 2013, (x) Lessee’s obligations for the
maintenance, repair and operating expenses under the Lease shall be interpreted
in accordance with the intent that the Lease provisions relating to payment of
Taxes and Operating Expenses shall be converted from a Base Year computation to
a straight net basis computation, as contemplated by the provisions of this
Second Amendment, and (y) Lessee shall be responsible, at its sole cost and
expense, for (A) performing maintenance and repair of the Building pursuant to
the duties and obligations set forth in Paragraph 11(a) below, and (B) directly
contracting and paying for all utilities (including, without limitation,
electricity, gas, water, sewer and scavenger services) and janitorial services
provided to Lessee, and Lessee shall directly contract with such utility or
service provider for such utilities and janitorial services and shall pay
directly to such utility or service providers all fees, charges and other costs
billed or incurred in connection therewith; provided, however, that Lessor shall
procure, and (subject to Lessee’s obligation with respect to payment of Lessee’s
Percentage of Operating Expenses for the Building and Exterior

-8-



--------------------------------------------------------------------------------



 



Common Areas with respect thereto) pay all costs of, garbage and recycling
collection services for the Building and Exterior Common Areas.
          (b) Intentionally Omitted.
          (c) During each additional Option Term validly exercised pursuant to
Paragraph 6.1 of the Original Lease (as modified by Paragraph 3 of this Second
Amendment), the Base Rent for such Option Term shall be an amount equal to one
hundred percent (100%) of the fair market rental value of the Premises (the
“Fair Market Rental Value”) as measured during the applicable Comparison Period
(as such term is defined in Paragraph 4(c)(ii) below). As used herein, the Fair
Market Rental Value shall mean the rental rate for the Premises in their “as is”
condition determined by reference to the weighted average monthly amount per
rentable square foot, including, without limitation, base rent, additional rent
and all other monetary payments and rent escalations, that a willing tenant has
agreed to pay and a willing landlord has agreed to accept, in an arms length
transaction, for space in the Comparable Buildings (as defined in
Paragraph 4(c)(i) below) leased pursuant to Comparable Leases (as defined in
Paragraph 4(c)(ii) below), and taking into consideration the additional factors
set forth in Paragraphs 4(c)(iii) and 4(c)(iv) below to the extent provided
therein:
               (i) For the purposes hereof, the term “Comparable Buildings”
shall mean Class A office buildings (including the Building and other buildings
in Levi’s Plaza and in the vicinity of Levi’s Plaza) of not less than 100,000
square feet of total space, including rentable space and common areas, located
within San Francisco, taking into account adjustments for location, amenities,
building efficiency, the condition of the space and building and all concessions
offered by the landlords with respect to each such property.
               (ii) For purposes hereof, “Comparable Leases” shall mean fully
executed leases that (A) subject to adjustment as provided below, are for
premises utilized for office purposes, located entirely or substantially
entirely within the Comparable Buildings and including at least one full floor
and not less than forty thousand (40,000) rentable square feet, excluding areas
subject to expansion options (the “Size Threshold”), (B) subject to adjustment
as provided below, have lease execution dates within the twelve (12) month
period beginning on the date six (6) months prior to the date Lessee exercises
the applicable Option (the “Comparison Period”) and lease term commencement
dates that occur within thirty (30) months after such execution date, (C) have a
term of not less than eight (8) years and not more than twelve (12) years
(excluding extension or renewal options), (D) are not sublease transactions
(except in cases where the master lease is a ground lease or a lease entered
into for financing purposes), (E) do not involve a tenant that owns an equity
interest in the landlord or in the Comparable Building, (F) are not renewals or
extensions or expansions of an existing lease (except as permitted below),
(G) are not executed by an institutional lender in possession following a
foreclosure by such institutional lender (except as permitted below), and
(H) are not for space at a property that was, at the time such lease was
executed, subject to a deed of trust that was being foreclosed (except as
permitted below)

-9-



--------------------------------------------------------------------------------



 



(the criteria in the preceding items (A) through (H) are referred to herein
collectively as the “Comparable Lease Criteria”).
     Initial Review: Initially, Lessor and Lessee shall review leases within the
Comparable Buildings meeting the Size Threshold and executed during the
Comparison Period in an effort to identify at least six (6) Comparable Leases
(as defined utilizing the Comparable Lease Criteria) (each lease so identified
shall be referred to herein as a “Qualifying Comparable Lease” and the initial
review conducted by Lessee and Lessor shall be referred to herein as the
“Initial Review”).
     Second Review: If, after review of leases within the Comparable Buildings
meeting the Size Threshold and executed during the Comparison Period, there are
fewer than six (6) Qualifying Comparable Leases (as defined utilizing the
Comparable Lease Criteria) identified following the Initial Review, then Lessor
and Lessee shall make adjustments to the Comparison Period (as provided below)
in an attempt to identify sufficient additional Comparable Leases to be added to
the Qualifying Comparable Leases identified during the Initial Review to reach
six (6) Qualifying Comparable Leases (this second review conducted by Lessee and
Lessor shall be referred to herein as the “Second Review” and each Comparable
Lease identified during this Second Review shall constitute a Qualifying
Comparable Lease notwithstanding the fact that the Comparison Period has been so
adjusted). During the Second Review, the Comparison Period shall be expanded in
two (2) month increments, for each increment adding one (1) month at each end of
the Comparison Period, until there are sufficient additional Comparable Leases
identified during such Second Review when added to the Qualifying Comparable
Leases identified during the Initial Review so that there are at least six
(6) Qualifying Comparable Leases; provided, however, in no event shall the
Comparison Period be expanded to exceed twenty-four (24) months in length.
     Third Review: If the Comparison Period has been expanded to twenty-four
(24) months and there continue to be fewer than six (6) Qualifying Comparable
Leases identified following the Second Review, then Lessor and Lessee shall make
adjustments to the Size Threshold (as provided below) in an attempt to identify
sufficient additional Comparable Leases to be added to the Qualifying Comparable
Leases identified during the Initial Review and the Second Review to reach six
(6) Qualifying Comparable Leases (this third review conducted by Lessee and
Lessor shall be referred to herein as the “Third Review” and each Comparable
Lease identified during this Third Review shall constitute a Qualifying
Comparable Lease notwithstanding the fact that the Size Threshold is adjusted as
provided herein). During the Third Review, the original twelve (12) month
Comparison Period shall be reinstated and the Size Threshold shall be reduced in
increments of one thousand (1,000) rentable square feet until there are
sufficient additional Comparable Leases identified during such Third Review when
added to the Qualifying Comparable Leases identified during the Initial Review
and the Second Review so that there are at least six (6) Qualifying Comparable
Leases; provided, however, that in no event shall the Size Threshold be reduced
below twenty-thousand (20,000) rentable square feet.

-10-



--------------------------------------------------------------------------------



 



     Fourth Review: If the Size Threshold has been reduced to twenty-thousand
(20,000) rentable square feet and there continue to be fewer than six
(6) Qualifying Comparable Leases identified following the Third Review, then
Lessor and Lessee shall make adjustments to the Comparison Period (as provided
below) in an attempt to identify sufficient additional Comparable Leases to be
added to the Qualifying Comparable Leases identified during the Initial Review,
the Second Review and the Third Review to reach six (6) Qualifying Comparable
Leases (this fourth review conducted by Lessee and Lessor shall be referred to
herein as the “Fourth Review” and each Comparable Lease identified during this
Fourth Review shall constitute a Qualifying Comparable Lease notwithstanding the
fact that the Size Threshold and the Comparison Period is adjusted as provided
herein). During the Fourth Review, Lessor and Lessee shall reinstate the
original forty-thousand (40,000) rentable square foot Size Threshold, the
Comparison Period shall be increased in two (2) month increments, for each
increment adding one month at each end of the Comparison Period, and the Size
Threshold shall be reduced (in tandem with the increases in the Comparison
Period) in increments of three thousand three hundred thirty-three (3,333)
rentable square feet until there are sufficient additional Comparable Leases
identified during such Fourth Review when added to the Qualifying Comparable
Leases identified during the Initial Review, the Second Review and the Third
Review so that there are at least six (6) Qualifying Comparable Leases;
provided, however, that in no event shall the Comparison Period exceed
twenty-four (24) months, nor shall the Size Threshold be less than twenty
thousand (20,000) rentable square feet.
     Fifth Review: If the Comparison Period has been expanded to twenty-four
(24) months utilizing the Size Threshold of twenty thousand (20,000) rentable
square feet and there continue to be fewer than six (6) Qualifying Comparable
Leases identified following the Fourth Review, then Lessor and Lessee shall
reinstate the original twelve (12) month Comparison Period and the original
forty thousand (40,000) square foot Size Threshold and shall review leases that
(x) are renewals or extensions of existing leases that are negotiated at arm’s
length between the landlord and tenant without reference to any minimum rent
requirements established by an existing lease, (y) leases that are executed by
an institutional lender following a foreclosure by such institutional lender,
and (z) leases for space at a property that was, at the time such lease was
executed, subject to a deed of trust that was being foreclosed (leases
identified in the preceding items (x), (y) and (z) shall be referred to herein
as the “Suspect Leases”) in an attempt to identify sufficient additional
Comparable Leases to be added to the Qualifying Comparable Leases identified
during the Initial Review, the Second Review, the Third Review and the Fourth
Review to reach six (6) Qualifying Comparable Leases (this fifth review
conducted by Lessee and Lessor shall be referred to herein as the “Fifth Review”
and each Comparable Lease identified during this Fifth Review shall constitute a
Qualifying Comparable Lease notwithstanding the fact that the Suspect Lease
violates the Comparable Lease Criteria set forth in items (F), (G) or
(H) above); provided, however, that Suspect Leases may only be considered to the
extent necessary to achieve a total of six (6) Qualifying Comparable Leases and
in no event shall more than three (3) Suspect Leases be included as Qualifying
Comparable Leases.
     Sixth Review: If the Suspect Leases have been considered and there continue
to be fewer than six (6) Qualifying Comparable Leases identified following the
Fifth

-11-



--------------------------------------------------------------------------------



 



Review, then Lessor and Lessee shall make adjustments to the Comparison Period
(as provided below) in an attempt to identify sufficient additional Comparable
Leases together with Suspect Leases to be added to the Qualifying Comparable
Leases identified during the Initial Review, the Second Review, the Third
Review, the Fourth Review and the Fifth Review to reach six (6) Qualifying
Comparable Leases (this sixth review conducted by Lessee and Lessor shall be
referred to herein as the “Sixth Review” and each Comparable Lease identified
during this Sixth Review shall constitute a Qualifying Comparable Lease
notwithstanding the fact that the Comparison Period is adjusted as provided
herein or Suspect Leases are included which violate the Comparable Lease
Criteria set forth in items (F), (G) or (H) above); provided, however, in no
event shall more than three (3) Suspect Leases be included as Qualifying
Comparable Leases, whether during the Fifth Review or this Sixth Review. During
the Sixth Review, the Comparison Period shall be increased in two (2) month
increments, for each increment adding one month at each end of the Comparison
Period, until there are sufficient additional Comparable Leases identified
during such Sixth Review when added to the Qualifying Comparable Leases
identified during the Initial Review, the Second Review, the Third Review, the
Fourth Review and the Fifth Review so that there are at least six (6) Qualifying
Comparable Leases; provided, however, that in no event shall the Comparison
Period exceed twenty-four (24) months.
     Seventh Review: If the Suspect Leases have been considered and the
Comparison Period has been expanded to twenty-four (24) months and there
continue to be fewer than six (6) Qualifying Comparable Leases identified
following the Sixth Review, then the Comparison Period shall remain at
twenty-four (24) months and Lessor and Lessee shall make adjustments to the Size
Threshold (as provided below) in an attempt to identify sufficient additional
Comparable Leases together with Suspect Leases to be added to the Qualifying
Comparable Leases identified during the Initial Review, the Second Review, the
Third Review, the Fourth Review, the Fifth Review and the Sixth Review to reach
six (6) Qualifying Comparable Leases (this seventh review conducted by Lessee
and Lessor shall be referred to herein as the “Seventh Review” and each
Comparable Lease identified during this Seventh Review shall constitute a
Qualifying Comparable Lease notwithstanding the fact that the Comparison Period
and Size Threshold are each adjusted as provided herein or Suspect Leases are
included which violate the Comparable Lease Criteria set forth in items (F),
(G) or (H) above); provided, however, in no event shall more than three
(3) Suspect Leases be included as Qualifying Comparable Leases, whether during
the Fifth Review, the Sixth Review or this Seventh Review. During the Seventh
Review, the Comparison Period shall remain at twenty-four (24) months and the
Size Threshold shall be reduced in increments of one thousand (1,000) rentable
square feet until there are sufficient additional Comparable Leases identified
during such Seventh Review when added to the Qualifying Comparable Leases
identified during the Initial Review, the Second Review, the Third Review, the
Fourth Review, the Fifth Review and the Sixth Review so that there are at least
six (6) Qualifying Comparable Leases; provided, however, that in no event shall
the Size Threshold be decreased below twenty-thousand (20,000) square feet.
Notwithstanding the foregoing, if at least six (6) Qualifying Comparable Leases
have not been identified despite the completion of the seven reviews described
above, the parties

-12-



--------------------------------------------------------------------------------



 



and the Qualified Appraisers may consider any lease transactions or other data
as evidence of Fair Market Rental Value, with the understanding that in the
event such other transactions or data are presented to a third Qualified
Appraiser pursuant to Paragraph 4(g)(iii) below, the third Qualified Appraiser
shall make its own assessment of the probative value of such other transactions
or data.
               (iii) To assure that the Fair Market Rental Value reflects the
adjustments agreed upon by the parties (disregarding any brokerage commissions
paid in connection with the Qualifying Comparable Leases), the parties or
appraisers shall make appropriate adjustments to the rental rates of the
Qualifying Comparable Leases after considering the following factors and
comparing the Qualifying Comparable Leases to the Lease:
                    (A) the rental rate of any Qualifying Comparable Lease shall
be adjusted to account for any differences (such as a base year computation
method), if any, between such Qualifying Comparable Lease and the Lease with
respect to the operating expenses, taxes, and other payments;
                    (B) if a tenant under a Qualifying Comparable Lease is
receiving free rent, landlord lease assumption payments or allowances, moving
expenses or other customary and ordinary material economic office rental market
concessions and inducements, the rental rate of such Qualifying Comparable Lease
shall be adjusted to account for the amortized portion of the rental
attributable to such concessions and inducements;
                    (C) if the base rent of a Qualifying Comparable Lease
includes payment by the landlord for utilities, janitorial services or other
material expenses for standard office hour usage, and such expenses are directly
contracted for and paid by Lessee under the Lease, then the rental rate of such
Qualifying Comparable Lease shall be adjusted to account for the portion of the
rental attributable to such expenses;
                    (D) if a tenant under a Qualifying Comparable Lease is
receiving parking allowances or parking rights in a proportionately greater or
lesser amount than the parking allowances or parking rights provided to Lessee
under the Lease, then the rental rate of such Qualifying Comparable Lease shall
be adjusted to account for the portion of the rental attributable to such
greater or lesser benefit being provided to the tenant under said Qualifying
Comparable Lease;
                    (E) the rental rate of any Qualifying Comparable Lease shall
be adjusted to account for any differences between a “Comparable Lease Tenant
Improvement Package” granted to a tenant under a Qualifying Comparable Lease,
and the “Adjusted Value of the Premises’ Tenant Improvements”, which adjustment,
if any, shall be determined in accordance with the provisions contained in
Schedule 4(c) attached to the First Amendment;
                    (F) if the rentable square footage of a Qualifying
Comparable Lease premises has been established utilizing a measurement standard
other

-13-



--------------------------------------------------------------------------------



 



than the Standard Method for Measuring Floor Area in Office Buildings published
by BOMA, ANSI/BOMA 765.1-1996 (the “1996 BOMA Standard”, provided that if the
1996 BOMA Standard is replaced by a successor BOMA standard method, the
successor standard method published by BOMA (or any comparable successor
organization) most recently prior to the commencement of the subject Option Term
for which the Fair Market Rental Value is being determined shall be used (the
“Remeasurement Standard”), the rental rate of such Qualifying Comparable Lease
shall be adjusted (either up or down) to be equivalent to the rental rate per
rentable square foot that would result in the same total base rent amount if the
Remeasurement Standard had instead been utilized to calculate the rentable
square footage of such Qualifying Comparable Lease premises; and
                    (G) any other material and relevant factor that, in a good
faith determination of the Fair Market Rental Value, should fairly and
reasonably be taken into account, excluding any brokerage commissions paid in
connection with the Qualifying Comparable Leases; provided, however, the
determination of Fair Market Rental Value shall be made without consideration of
hypothetical or speculative future market conditions as may exist at the time of
the beginning of the Option Term, but must be made based upon the rental terms
set forth in the Qualifying Comparable Leases.
               (iv) Whenever it is necessary or appropriate to utilize a
discount rate in connection with the determination of Fair Market Rental Value
pursuant to this Paragraph 4(c), the parties or appraisers shall agree upon and
use a discount rate that is reasonably appropriate under the then-prevailing
market conditions.
          (d) Notwithstanding anything in Paragraph 4(c) to the contrary, in no
event shall the Base Rent for any Option Term, excluding the Second Extended
Term, be less than the Base Rent in effect for the term ending immediately prior
to such Option Term; provided, however, Lessor and Lessee hereby acknowledge
that Base Rent figures will vary depending upon whether the Lease is written on
a triple net basis, a gross basis, or a modified gross (i.e. Base Year operating
expense) basis and Lessor and Lessee agree that in determining the effect of
this Paragraph, adjustments shall be made to the respective Base Rent figures to
ensure that the Base Rent for the end of a particular term is being measured on
a comparable and equitable basis to the Base Rent to be in effect at the start
of the ensuing Option Term.
          (e) During the Comparison Period and until such time as the Fair
Market Rental Value has been finally determined for the Option Term, each party
shall promptly give the other full access to all written information that it has
concerning the Comparable Leases, including, without limitation, copies of lease
agreements. Each party shall agree to appropriate and reasonable confidentiality
agreements preserving the confidentiality of shared information.
          (f) Within two hundred forty (240) days after the date on which Lessee
delivers to Lessor its notice of the exercise of an Option, Lessee and Lessor
shall notify each other in writing of their respective proposed Base Rent for
such Option Term (“Rent Proposal Notice”). Lessor and Lessee shall arrange for a
simultaneous exchange

-14-



--------------------------------------------------------------------------------



 



of such Rent Proposal Notices. If the proposed Base Rent set forth in Lessor’s
Rent Proposal Notice is less than or equal to one hundred five percent (105%) of
the proposed Base Rent set forth in Lessee’s Rent Proposal Notice, then the Base
Rent during such Option Term shall be the average amount of the two proposed
Base Rent amounts. If the proposed Base Rent set forth in Lessor’s Rent Proposal
Notice is greater than one hundred five percent (105%) of the proposed Base Rent
set forth in Lessee’s Rent Proposal Notice, then Lessor and Lessee shall
thereafter promptly meet and confer regarding Lessor’s proposed Base Rent for
such Option Term and Lessee’s proposed Base Rent for such Option Term in an
attempt to reach agreement on a determination of the Base Rent for such
Operation Term. If the parties are thereafter unable to agree on a determination
of Base Rent for such Option Term, then, within sixty (60) days after Lessee’s
receipt of Lessor’s Rent Proposal Notice, Lessee shall have the right either to
(i) accept Lessor’s statement of Base Rent reflected in Lessor’s Rent Proposal
Notice as the Base Rent for the Option Term, or (ii) elect to determine the Fair
Market Rental Value pursuant to an appraisal process to be conducted pursuant to
the provisions of Paragraph 4(g) below (the “appraisal”). Failure on the part of
Lessee to elect such appraisal process within such sixty (60) day period shall
constitute acceptance of the Base Rent for the Option Term as determined by
Lessor, as stated within Lessor’s Rent Proposal Notice. If Lessee elects to
determine the Fair Market Rental Value pursuant to the appraisal process, the
appraisal shall be concluded on or before the Outside Determination Date (as
defined in Paragraph 4(g)(ii) below), subject to extension if a third appraiser
is required and does not act or is not able to act in a timely manner. To the
extent that the appraisal has not been completed prior to the commencement of an
Option Term, Lessee shall continue to pay Base Rent at the rate in effect during
the last month of the term prior to commencement of the subject Option Term
until the Fair Market Rental Value has been determined and, within thirty
(30) days after the Fair Market Rental Value is ultimately determined by such
appraisal, as provided herein, Lessee shall pay to Lessor an amount equal to the
difference between the amounts previously paid by Lessee during such Option Term
as Base Rent and the amount that should have been paid using the actual Base
Rent for the subject Option Term.
          (g) In the event that Lessee elects to determine the Fair Market
Rental Value pursuant to an appraisal process, the appraisal shall be conducted
as follows:
               (i) Lessee shall make a demand for an appraisal in writing within
sixty (60) days after receipt of Lessor’s Rent Proposal Notice given under
Paragraph 4(f) above, specifying in such written demand the name and address of
the person to act as the appraiser on Lessee’s behalf. The appraiser shall be a
Qualified Appraiser (as defined below). Failure on the part of Lessee to make a
proper and timely demand for such appraisal and appointment of a Qualified
Appraiser shall constitute a waiver of the right thereto; provided, however,
that no technical defect (including, without limitation, any dispute concerning
the qualifications of a proposed Qualified Appraiser) in a notice that timely
and fairly advises Lessor that Lessee demands an appraisal shall be a waiver.
Within thirty (30) days after the service of the demand for such appraisal,
Lessor shall give written notice to Lessee, specifying the name and address of
the person designated by Lessor to act as the Qualified Appraiser on its behalf.
Failure on the part of Lessor to make such appointment in a timely manner shall

-15-



--------------------------------------------------------------------------------



 



constitute a waiver of the right thereto, in which event appointment of party
appraisers shall be deemed complete; provided, however, that no technical defect
(including, without limitation, any dispute concerning the qualifications of a
proposed Qualified Appraiser) in a notice that timely and fairly advises Lessee
of Lessor’s appointment of an appraiser shall be a waiver. As used herein, the
term “Qualified Appraiser” shall mean a real estate appraiser who (a) is a
member of the American Institute of Real Estate Appraisers (MAI) or any
comparable successor organization, (b) has at least ten (10) years professional
experience within San Francisco, (c) is generally familiar with first-class
commercial office space in and has experience in arbitrating the fair market
rental value of commercial office spaces within San Francisco, and (d) has
arbitrated the fair market value of at least three (3) separate commercial
office space leases covering not less than fifty thousand (50,000) rentable
square feet each.
               (ii) In the event that two Qualified Appraisers are chosen
pursuant to Paragraph 4(g)(i) above, the Qualified Appraisers so chosen shall,
no later than the date (the “Outside Determination Date”) that is sixty
(60) days following the date on which the second such Qualified Appraiser is
chosen, determine the Fair Market Rental Value. In connection therewith, the
Qualified Appraisers shall each view the Premises and the premises pertaining to
the Qualifying Comparable Leases and shall meet and confer with each other about
the Fair Market Rental Value. If the two Qualified Appraisers are unable to
agree upon a determination of Fair Market Rental Value on or before the Outside
Determination Date (as the same may have been extended pursuant to
Paragraph 4(g)(iv) below), then they, themselves, shall appoint a third
Qualified Appraiser, who shall be impartial. In the event they are unable to
agree upon such appointment within ten (10) days after expiration of the Outside
Determination Date, the third Qualified Appraiser shall be selected by the
parties themselves, if they can agree thereon, within a further period of seven
(7) days. If the parties do not so agree within such further seven (7) day
period, then either party, on behalf of both, may request appointment of such a
Qualified Appraiser by the then Presiding Judge of the Superior Court in and for
the City and County of San Francisco (pursuant to such procedure as the
Presiding Judge shall determine, acting in his private and not in his official
capacity), and the other party shall not raise any question as to such Judge’s
full power and jurisdiction to entertain the application for and make the
appointment.
               (iii) Where the Fair Market Rental Value cannot be resolved by
agreement between the two Qualified Appraisers selected by Lessor and Lessee or
settlement between the parties prior to or during the course of the appraisal
process, the Fair Market Rental Value shall be determined by the three Qualified
Appraisers within thirty (30) days of the appointment of the third Qualified
Appraiser in accordance with the following procedure: The Qualified Appraiser
selected by each of the parties shall state in writing his or her determination
of the Fair Market Rental Value supported by the reasons therefor with
counterpart copies to each party. The Qualified Appraisers shall arrange for a
simultaneous exchange of such proposed resolutions. The role of the third
Qualified Appraiser shall be to select which of the two proposed resolutions
most closely approximates his or her determination of the Fair Market Rental
Value. In connection therewith, the third Qualified Appraiser may view the
Premises and the premises pertaining to the Qualifying Comparable Leases. The
third Qualified Appraiser shall

-16-



--------------------------------------------------------------------------------



 



have no right to propose a middle ground or any modification of either of the
two proposed resolutions. The third Qualified Appraiser shall issue a written
statement explaining his or her decision. The resolution he or she chooses as
most closely approximating his or her determination shall constitute the
decision of the Qualified Appraisers and be final and binding upon the parties.
               (iv) In the event of a failure, refusal or inability of any
Qualified Appraiser to act, his or her successor shall be appointed by him or
her or by the party who appointed said Qualified Appraiser if the Qualified
Appraiser is unable or unwilling to act, but in the case of the third Qualified
Appraiser, his or her successor shall be appointed in the same manner as
provided for appointment of the third Qualified Appraiser and, in connection
therewith, the Outside Determination Date shall be extended to be the date upon
which Lessor and Lessee first learned that the third Qualified Appraiser failed,
refused or was unable to act. Any decision in which the Qualified Appraiser
appointed by Lessor and the Qualified Appraiser appointed by Lessee concur shall
be binding and conclusive upon the parties. Each party shall pay the fee and
expenses of its respective Qualified Appraiser and both shall share the fee and
expenses of the third Qualified Appraiser, if any.
     5. Lessee Approval Rights with Respect to other Tenants located within
Levi’s Plaza.
          (a) Key Competitors. Notwithstanding anything to the contrary
contained within the Lease, Lessor shall not, without the prior consent of
Lessee, lease space within Levi’s Plaza, or consent to the assignment of a lease
within Levi’s Plaza, or consent to the sublease of space within Levi’s Plaza, to
any Key Competitor (as such term is defined below); provided, however, in
connection with Lessor’s consent to an assignment of a lease or sublease of
space, no such limitation shall apply nor shall any consent of Lessee be
required if the withholding of Lessor’s consent would violate the terms of the
underlying lease or otherwise result in a violation of applicable law. “Key
Competitors” means apparel companies in the retail or wholesale marketplace
similar to the competitors listed as Key Competitors below, as such list may be
updated from time to time as provided below, that design, manufacture or sell
products that directly compete with any of Lessee’s brands, products, or
companies. Key Competitors include, but are not limited to: The Gap Inc
(including Old Navy and Banana Republic); VF-Corp (including Lee and Wrangler
brands); Abercrombie & Fitch (including Hollister and Ruehl); American Eagle;
Ralph Lauren Brands (including Polo and RL); Tommy Hilfiger; Calvin Klein; Seven
for All Mankind; Lucky; Guess; Liz Claiborne; Jordache; and G-Star. Lessee will
notify Lessor not less frequently than every five (5) years of its Key
Competitors and shall have the right to notify Lessor at any time of companies
that are Key Competitors as Lessee becomes aware of their identity.
          (b) Consent Process. If Lessor desires to lease any space at Levi’s
Plaza or consent to an assignment or sublease to a prospective tenant that
(i) is identified above as a Key Competitor, (ii) has been identified by Lessee
as a Key Competitor in a writing delivered to Lessor after the date of this
Amendment, or (iii) Lessor should reasonably believe, in Lessor’s reasonable
judgment, based upon information provided to

-17-



--------------------------------------------------------------------------------



 



Lessor at such time, is a Key Competitor, Lessor will inform Lessee in writing
in advance of entering into any binding agreement with such prospective tenant
for any premises located within Levi’s Plaza (or, in the case of an assignment
or sublease, prior to consenting to such assignment or sublease), which notice
shall specify the name, type of business and proposed use by such prospective
tenant; provided, however, in connection with Lessor’s consent to an assignment
of a lease or sublease of space, no such limitation shall apply nor shall any
notice to or consent of Lessee be required if the withholding of Lessor’s
consent would violate the terms of the underlying lease or otherwise result in a
violation of applicable law. If such prospective tenant/assignee/sublessee is an
actual Key Competitor within the meaning of Paragraph 5(a) above, Lessee may
withhold its consent to such proposed tenant/assignee/sublessee by written
notice to Lessor delivered within six (6) business days after Lessor’s request,
which notice shall indicate that such prospective tenant/assignee/sublessee is a
Key Competitor together with a statement from Lessee explaining the basis on
which the prospective tenant/assignee/sublessee constitutes a Key Competitor;
provided, however, in connection with Lessor’s consent to an assignment of a
lease or sublease of space, Lessee shall have no right to consent to or
otherwise disapprove any such assignee or sublessee if the withholding of
Lessor’s consent to any such assignment of a lease or subleasing of space would
violate the terms of the underlying lease or otherwise result in a violation of
applicable law. Failure of Lessee to approve or disapprove any such proposed
tenant/assignee/sublessee within such six (6) business day period shall be
deemed Lessee’s approval of such tenant/assignee/sublessee and such six
(6) business day period shall constitute Lessee’s only review right with respect
to such tenant/assignee/sublessee. Lessee’s determination of whether a
prospective tenant/assignee/sublessee is a Key Competitor shall be made in good
faith. If Lessor leases any space to an actual Key Competitor or consents to a
sublease or assignment to a Key Competitor without obtaining Lessee’s consent
when required hereunder, Lessor shall be liable for all actual costs, expenses,
damages and losses incurred by Lessee as a result of such lease and tenancy;
provided, however, (A) in the case of Lessor’s consent to an assignment of a
lease or sublease of space, Lessor shall have no such liability to Lessee
(irrespective of whether or not such assignee/sublessee is an actual Key
Competitor) if the withholding of Lessor’s consent would violate the terms of
the underlying lease or otherwise result in a violation of applicable law, and
(B) in no event shall Lessor be liable to Lessee under any circumstances for
injury or damage to, or interference with Lessee’s business, including, but not
limited to, loss of profits or other revenues, loss of business opportunity or
loss of goodwill; provided, further, however, that the parties hereby stipulate
that in view of the irreparable harm likely to result to Lessee’s business in
the event of a breach of the provisions of this Paragraph 5 by Lessor, Lessee
shall be entitled to obtain injunctive relief to enforce its rights pursuant to
this Paragraph 5, provided, that no such injunctive relief shall be afforded
Lessee in the case of Lessor’s consent to an assignment of a lease or sublease
of space, if the withholding of Lessor’s consent would violate the terms of the
underlying lease or otherwise result in a violation of applicable law.
     6. Subordination and Attornment, Non-Disturbance Agreement. Supplementing
the provisions of Paragraph 8 of the First Amendment, Lessee agrees to enter
into and Lessor shall cause Lessor’s current lender to enter into a
Subordination, Attornment and Non-Disturbance Agreement, concurrently with the
execution of this

-18-



--------------------------------------------------------------------------------



 



Second Amendment by Lessor and Lessee, that in addition to the provisions set
forth in Paragraph 8 shall include the lender’s agreement to be bound by
Lessee’s offset rights set forth in Paragraph 15 below.
     7. Right of First Offer to Lease. Paragraph 11 of the First Amendment is
deleted in its entirety and replaced with this Paragraph 7. In connection
therewith, Schedule 11(c) to the First Amendment is deleted in its entirety and
replaced with Schedule 7(c) attached hereto. Lessor hereby grants to Lessee a
right of first offer with respect to office space that has Become Available (as
hereinafter defined) in either the building located at 1255 Battery Street, San
Francisco, California (the “Haas Building”) or the building located at 1265
Battery Street, San Francisco, California (the “Stern Building”) (such space
within the Haas Building or the Stern Building, herein the “First Offer Space”).
Lessee’s right of first offer as provided in this Paragraph 7 shall be personal
to Lessee and shall not be assignable by Lessee nor included in any rights of
any sublessee from Lessee (provided, however, that Lessee may assign its right
of first offer in connection with an assignment of the Lease to an Affiliate of
Lessee or a Permitted Assignee, and Lessee may grant a sublessee an option to
expand contingent upon Lessee’s exercise of its right of first offer with
respect to First Offer Space as provided hereunder), and shall be subject to the
following terms and conditions:
          (a) Procedure for Offer. From and after the Effective Date, Lessor
shall notify Lessee (the “First Offer Notice”) from time to time when any First
Offer Space has Become Available for lease to third parties, provided that no
Superior Rights Holder wishes to exercise a Superior Right (as such terms are
defined in Paragraph 7(c) below) to lease such First Offer Space and that such
right of first offer has not otherwise terminated as set forth in Paragraph 7(f)
below. Pursuant to such First Offer Notice, Lessor shall offer to lease to
Lessee the First Offer Space which has then Become Available. The First Offer
Notice shall describe the First Offer Space so offered to Lessee and shall set
forth the base rent, additional rent, the term for such lease of the First Offer
Space, any tenant improvement allowance, relocation allowance, free rent period
or similar economic enhancements or inducements to the prospective tenant, and
the extent to which operating expenses, taxes and insurance are to be charged to
the prospective tenant (collectively, the “First Offer Effective Rent”) and any
expansion rights, rights of first offer to lease or extension rights (the “First
Offer Renewal/Expansion Rights”) and such other lease terms upon which Lessor is
willing to lease such First Offer Space to Lessee (the First Offer Effective
Rent, the First Offer Renewal/Expansion Rights and such other terms are referred
to herein as the “First Offer Terms”). The First Offer Terms shall be the then
prevailing fair market rent and other terms which Lessor intends to offer the
First Offer Space for lease to third parties.
          (b) Procedure for Acceptance.
               (i) With respect to First Offer Space that has Become Available
(as such term is defined in Paragraph 7(c) below) on or before December 31,
2022, if Lessee wishes to exercise Lessee’s right of first offer with respect to
the First Offer Space described in the First Offer Notice, then within twelve
(12) business days after delivery of the First Offer Notice to Lessee, Lessee
shall deliver written notice to

-19-



--------------------------------------------------------------------------------



 



Lessor (“Lessee’s Exercise Notice”), evidencing Lessee’s exercise of its right
of first offer with respect to the entire First Offer Space described in the
First Offer Notice, on the First Offer Terms. If Lessee does not so notify
Lessor within such twelve (12) business day period, then Lessor shall be free to
lease the First Offer Space described in the First Offer Notice to any third
party, and Lessee shall have no further rights hereunder with respect to such
First Offer Space, until Lessee’s rights hereunder revive as provided in
Paragraph 7(g) below. Notwithstanding anything to the contrary contained herein,
Lessee must elect to exercise its right of first offer, if at all, with respect
to all of the First Offer Space offered by Lessor to Lessee at any particular
time (provided that all such First Offer Space is contiguous space or has
otherwise been vacated by a single tenant or occupant (herein, “single user
space”)), and Lessee may not elect to lease only a portion thereof. If Lessee
does not elect to exercise its right of first offer with respect to all of the
contiguous or single user space then offered by Lessor, Lessee shall have no
further right of first offer with respect to that First Offer Space, until
Lessee’s rights hereunder revive as provided in Paragraph 7(g) below.
               (ii) With respect to First Offer Space that has Become Available
after December 31, 2022, if Lessee wishes to exercise Lessee’s right of first
offer with respect to the First Offer Space described in the First Offer Notice,
then within twelve (12) business days after delivery of the First Offer Notice
to Lessee, Lessee shall deliver Lessee’s Exercise Notice, evidencing Lessee’s
exercise of its right of first offer with respect to the entire First Offer
Space described in the First Offer Notice, either on the First Offer Terms or on
terms to be negotiated between Lessor and Lessee as provided in this
Paragraph 7(b)(ii). If Lessee does not so notify Lessor within such twelve
(12) business day period, then Lessor shall be free to lease the First Offer
Space described in the First Offer Notice to any third party, and Lessee shall
have no further rights hereunder with respect to such First Offer Space, until
Lessee’s rights hereunder revive as provided in Paragraph 7(g) below.
Notwithstanding anything to the contrary contained herein, Lessee must elect to
exercise its right of first offer, if at all, with respect to all of the First
Offer Space offered by Lessor to Lessee at any particular time (provided that
all such First Offer Space is “single user space” as such term is defined in the
parenthetical within Paragraph 7(b)(i) above), and Lessee may not elect to lease
only a portion thereof. If Lessee does not elect to exercise its right of first
offer with respect to all of the contiguous or single user space then offered by
Lessor, Lessee shall have no further right of first offer with respect to that
First Offer Space, until Lessee’s rights hereunder revive as provided in
Paragraph 7(g) below. In the event that Lessee does deliver Lessee’s Exercise
Notice to Lessor within the twelve (12) business day period and Lessee’s
Exercise Notice states that such exercise shall be on terms to be negotiated
between Lessor and Lessee, then Lessor and Lessee agree to negotiate in good
faith for a period of up to twenty (20) days after Lessor’s receipt of Lessee’s
Exercise Notice to determine the rent (based on the then prevailing fair market
rent), other economic terms and other material terms. If Lessor and Lessee
cannot in good faith agree upon the rent, other economic and other material
terms within such twenty (20) day period, then Lessor shall be free to lease the
First Offer Space described in the First Offer Notice to any third party and
Lessee shall have no further right of first offer with respect to that First
Offer Space, until Lessee’s rights hereunder revive as provided in Paragraph
7(g) below. Lessor and Lessee acknowledge and agree that neither the
determination of the First

-20-



--------------------------------------------------------------------------------



 



Offer Terms nor any negotiated rent (including, without limitation, the
determination of the then prevailing fair market rent) and other economic terms
shall be subject to arbitration or other judicial determination in the event
that Lessor and Lessee are unable to agree thereon; provided, however, nothing
contained herein shall excuse either Lessor’s or Lessee’s obligation to act in
good faith.
          (c) Superior Rights. Lessee’s right of first offer shall be
subordinate to the rights specifically described on Schedule 7(c) (collectively,
the “Superior Rights”) of the named tenants (collectively, the “Superior Rights
Holders”) under the leases (collectively, the “Superior Leases”) identified on
Schedule 7(c) attached hereto, for so long as those named tenants remain the
tenants under such Superior Leases and such Superior Leases remain in effect.
Without limiting the foregoing, Lessor and Lessee acknowledge that Lessee
currently occupies space within the Haas Building and the Stern Building
(herein, the “Excluded Space”) pursuant to separate lease agreements between
Lessor and Lessee. Notwithstanding anything to the contrary in the Lease, Lessee
hereby acknowledges and agrees that (a) Lessee’s right of first offer provided
in this Paragraph 7 shall not arise with respect to the Excluded Space until the
expiration or earlier termination of the first lease of each portion of the
Excluded Space between Lessor and a third party which commences following the
date upon which Lessee’s lease of the subject Excluded Space expires or is
otherwise terminated (each such first lease herein, an “Initial Excluded Space
Lease”), and (b) for the purposes of this Paragraph 7, each such lease shall
constitute a Superior Lease, the tenant thereunder shall constitute a Superior
Rights Holder and any rights granted to such tenant in such lease shall
constitute Superior Rights. As used in this Paragraph 7, the term “Become
Available” shall mean that (i) with the exception of Lessee’s separate lease of
the Excluded Space in existence on the date of this Second Amendment, the
Superior Lease of the subject First Offer Space has terminated, either by
default, mutual agreement, or expiration of the initial term of such Superior
Lease, and (ii) the space which was the subject of such existing lease has not
been relet to any of the Superior Rights Holders (including, any of the third
party lessees of the Excluded Space referenced in the preceding sentence), or a
permitted assignee of any such Superior Rights Holder (as provided in the
respective Superior Lease), immediately thereafter, either through (X) the
exercise of any Superior Right within the subject Superior Lease, or (Y) the
exercise of a Superior Right by any other Superior Rights Holder, or (Z)
(1) with respect to all periods on or before December 31, 2022, in the case of
leases of retail space only, the renewal, whether by right or negotiation, of
the previous Superior Lease with respect to any such space by the Superior
Rights Holder who was the tenant under the subject Superior Lease or any other
party who is then in occupancy of the subject space under the subject Superior
Lease, and (2) with respect to all periods after December 31, 2022, the renewal,
whether by right or negotiation, of the previous Superior Lease with respect to
any such space by the Superior Rights Holder who was the tenant under the
subject Superior Lease or any other party who is then in occupancy of the
subject space under the subject Superior Lease.
               (i) Request For Notice. Lessee shall have the right to submit a
written request to Lessor (herein, an “Excluded Space Superior Rights Request”),
requesting a list of the then existing Superior Rights contained within the then
existing Initial Excluded Space Leases. If Lessee submits an Excluded Space
Superior Rights

-21-



--------------------------------------------------------------------------------



 



Request, then Lessor shall, within thirty (30) days after receipt of such
Excluded Space Superior Rights Request, provide Lessee with written notice of
the Superior Rights contained within any then existing Initial Excluded Space
Leases (herein, an “Excluded Space Superior Rights Notice”), which shall be
binding upon Lessor as the complete list of Superior Rights contained within
such Initial Excluded Space Leases covered by such Excluded Space Superior
Rights Notice, but not binding with respect to any Initial Excluded Space Lease
first executed after the date of such notice.
          (d) Construction In First Offer Space. Lessee shall take any and all
First Offer Space in its then “as is” condition, with such tenant improvement
allowance, if any, offered by Lessor in the First Offer Notice or, solely with
respect to any First Offer Space that has Become Available after December 31,
2022, as otherwise negotiated between Lessor and Lessee as provided in
Paragraph 7(b)(ii) above. Except as provided in the First Offer Notice or,
solely with respect to any First Offer Space that has Become Available after
December 31, 2022, as otherwise negotiated between the parties as provided in
Paragraph 7(b)(ii) above, Lessor shall have no obligation to construct or
install any improvements, furnishings or equipment whatsoever in the First Offer
Space.
          (e) Execution of Lease. If Lessee timely exercises Lessee’s right to
lease the First Offer Space described in the First Offer Notice, Lessor and
Lessee shall within thirty (30) days thereafter execute a lease agreement for
such First Offer Space upon the terms and conditions set forth in the First
Offer Notice or, solely with respect to any First Offer Space that has Become
Available after December 31, 2022, as otherwise negotiated between Lessor and
Lessee as provided in Paragraph 7(b)(ii) above. Lessee shall commence payment of
the First Offer Effective Rent for the First Offer Space described in the First
Offer Notice and the term of such First Offer Space shall commence (“First Offer
Commencement Date”) upon the date set forth in the First Offer Notice or, solely
with respect to any First Offer Space that has Become Available after
December 31, 2022, as otherwise negotiated between Lessor and Lessee as provided
in Paragraph 7(b)(ii) above. Notwithstanding anything to the contrary contained
herein, if any default exists under the Lease beyond any applicable cure period
either at the time Lessee exercises any right of first offer or at any time
thereafter prior to or upon the First Offer Space Commencement Date, Lessor
shall have, in addition to all of Lessor’s rights and remedies under the Lease,
the right to terminate Lessee’s right to lease the First Offer Space and to
cancel unilaterally Lessee’s exercise of its right of first offer.
          (f) Suspension of Right of First Offer. The right of first offer
contained in this Paragraph 7 shall be suspended and not available to Lessee at
any time during the term of the Lease, that either (i) the Square Footage
Threshold has been exceeded, or (ii) Lessee has assigned the Lease to a party
that is not an Affiliate of Lessee, or (iii) the Premises constitute less than
two hundred ninety thousand (290,000) rentable square feet within the Building.
The Right of First Offer shall not be contingent on Lessee leasing space in
either the Haas Building or the Stern Building as of the date of this Second
Amendment or as of the date First Offer Space has Become Available in such
buildings.

-22-



--------------------------------------------------------------------------------



 



          (g) Revival. Lessee’s right of first offer for the First Offer Space
is a continuing right of first offer; provided, however:
               (i) with respect to First Offer Space that has Become Available
on or before December 31, 2022, Lessor and Lessee agree that in the event that
Lessee does not exercise its right of first offer with respect to any First
Offer Space offered by Lessor in a First Offer Notice as described in
Paragraph 7(b)(i) above, Lessor shall be free to lease the First Offer Space
described in the subject First Offer Notice to any third party (a “Third Party
Lease”), and Lessor may grant to the tenant under any such Third Party Lease
expansion rights, rights of first offer to lease or extension rights, provided
that any expansion rights and rights of first offer shall be limited to an
expansion or a right of first offer for space that is no more than fifteen
percent (15%) of the size of the premises originally leased under such Third
Party Lease (for example, if the Third Party Lease originally is for 50,000
rentable square feet, then Lessor may grant the tenant an expansion right or
right of first offer for not more than an additional 7,500 rentable square
feet); provided, however, (A) if Lessor is prepared to enter into a Third Party
Lease of such First Offer Space at an effective rent that is less than
ninety-five percent (95%) of the First Offer Effective Rent proposed in the
First Offer Notice, then Lessor shall first re-offer such First Offer Space to
Lessee at such lower effective rent in accordance with the provisions of this
Paragraph 7, provided, that Lessee shall have only five (5) business days after
the delivery of such First Offer Notice with respect to such re-offered First
Offer Space to accept or reject the terms contained therein; and (B) if Lessor
is prepared to enter into a Third Party Lease of such First Offer Space which
provides expansion rights, rights of first offer to lease or extension rights to
the prospective tenant which exceed the First Offer Renewal/Expansion Rights
proposed in the First Offer Notice, then Lessor shall first re-offer such First
Offer Space to Lessee with such additional expansion rights, rights of first
offer to lease or extension rights in accordance with the provisions of this
Paragraph 7, provided, that Lessee shall have only two (2) business days after
the delivery of such First Offer Notice with respect to such re-offered First
Offer Space to accept or reject the terms contained therein.
               (ii) with respect to First Offer Space that has Become Available
after December 31, 2022, Lessor and Lessee hereby agree that in the event that
Lessee does not exercise its right of first offer with respect to any First
Offer Space offered by Lessor in a First Offer Notice as described in
Paragraph 7(b)(ii) above or Lessor and Lessee cannot in good faith agree upon
the First Offer Effective Rent and other lease terms for the First Offer Space
described in the First Offer Notice as provided in Paragraph 7(b)(ii) above,
Lessor shall be free to enter into a Third Party Lease with respect to the First
Offer Space described in the subject First Offer Notice, and Lessor may grant to
the tenant under any such Third Party Lease expansion rights, rights of first
offer to lease or extension rights, provided that any expansion rights and
rights of first offer shall be limited to an expansion or right of first offer
of no more than fifteen percent (15%) of the premises originally leased under
such Third Party Lease (for example, if the Third Party Lease originally is for
50,000 rentable square feet, then Lessor may grant the tenant an expansion right
or right of first offer for not more than an additional 7,500 rentable square
feet).

-23-



--------------------------------------------------------------------------------



 



               (iii) Notwithstanding anything to the contrary in this Paragraph
7(g) or elsewhere herein, (x) Lessee hereby acknowledges and agrees that, for
the purposes hereof and determination of when First Offer Space has Become
Available, any Third Party Lease entered into pursuant to either Paragraph
7(g)(i) or Paragraph 7(g)(ii) above shall constitute a Superior Lease, the
tenant thereunder shall constitute a Superior Rights Holder and to the extent
such lease includes expansion rights, rights of first offer to lease or
extension rights permitted under this Paragraph 7(g), such expansion rights,
rights of first offer to lease and extension rights, if any, shall constitute
Superior Rights, provided that with respect to leases for First Offer Space that
Becomes Available on or prior to December 31, 2022, such expansion rights,
rights of first offer to lease or extension rights were offered to Lessee in the
First Offer Notice with respect to such space or re-offered to Lessee pursuant
to Paragraph 7(g)(i) above, and (y) if the space which is the subject of any
such Third Party Lease shall have Become Available following the expiration or
earlier termination of the subject Third Party Lease, then Lessee’s right of
first offer for such First Offer Space shall revive upon the expiration or
earlier termination of such Third Party Lease, and Lessor thereupon shall be
required to offer such First Offer Space to Lessee pursuant to the terms and
conditions of this Paragraph 7.
     8. Signage. Paragraph 12 of the First Amendment is deleted in its entirety
and replaced with the provisions of this Paragraph 8. During the term of the
Lease (A) and so long as Lessee leases at least two hundred fifty thousand
(250,000) rentable square feet within the Building, Lessee shall have (x) the
exclusive right to erect and maintain signage with its corporate name or logo on
the exterior of the Building, and (y) the nonexclusive right to erect and
maintain signage on monuments within the Exterior Common Areas, in size and
location appropriately reflecting Lessee’s proportional occupancy of Levi’s
Plaza and the Building, and (B) and so long as Lessee is leasing all of the
rentable area in the Building, Lessee shall be entitled to install, maintain and
replace signage promoting Lessee’s business on the exterior of the Building and
on the Building windows, skylights and atria in locations and of a type deemed
appropriate or desirable by Lessee, and (C) to the extent Lessor (in the
exercise of Lessor’s sole and absolute discretion) makes available to the office
tenants of Levi’s Plaza signage space in the two (2) kiosks located in the
Exterior Common Areas (the “Display Kiosks”), Lessee shall be entitled to a
portion of such signage space reflecting Lessee’s proportional occupancy of
Levi’s Plaza and the Building, provided that Lessee shall have no rights to
signage in kiosks that are used solely as building directories (a “Directory
Kiosk”), including, for example, the Directory Kiosk located in front of the
Koshland Building (1160 Battery Street) on the East side of Battery Street.
Notwithstanding item (A)(y) above, if Lessee does not lease at least two hundred
fifty thousand (250,000) rentable square feet within the Building, at any time,
then thereafter Lessee shall only have a nonexclusive right to erect and
maintain signage with its corporate name or logo on the exterior of the Building
and monuments within the Exterior Common Areas, in each case, in size and
location appropriately reflecting Lessee’s proportional occupancy of Levi’s
Plaza and the Building. Notwithstanding item (C) above or any current use of the
Display Kiosks which is being made by Lessee, Lessee hereby acknowledges and
agrees that (1) the primary use of the Display Kiosks is for advertising,
promotion and other similar uses and Lessor shall have the right, upon

-24-



--------------------------------------------------------------------------------



 



not less than fifteen (15) days prior written notice to Lessee, to require
Lessee to remove any or all of Lessee’s signage then located within the Display
Kiosks in order to display advertising, promotional materials or for other
similar uses, provided, that to the extent Lessor continues (in the exercise of
Lessor’s sole and absolute discretion) to make any signage space within the
Display Kiosks available to the office tenants of Levi’s Plaza, such signage
space made available to office tenants shall be apportioned as provided in item
(C) above; provided, further, that Lessor shall not permit any Key Competitors
(as defined in and determined pursuant to Paragraph 5(a) above) to display
advertisements, promotional materials or similar materials of any such Key
Competitor in the Display Kiosks or elsewhere in the Exterior Common Areas or
any other areas of Levi’s Plaza under Lessor’s control, and (2) Lessor may, in
the exercise of Lessor’s sole and absolute discretion, convert the Display Kiosk
located on the East side of Sansome Street in front of the Haas Building (1255
Battery Street) to a Directory Kiosk. So long as such kiosk is treated as a
Directory Kiosk, Lessee shall have no rights to signage in such kiosk pursuant
to the Lease. Lessor and Lessee hereby acknowledge that (AA) pursuant to the
terms of that certain Indemnification And Hold Harmless Agreement, dated
June 23, 2009 (“Side Letter”), Lessor has agreed to permit Lessee to place a
banner upon the exterior of the Building (“Banner”), (BB) Lessor has permitted
Lessee to erect and maintain signage within the atrium of the Building
consisting of a film coating identifying Lessee’s name, corporate logo and an
advertising slogan (“Atrium Signage”), and (CC) without limiting Lessee’s
obligations pursuant to the Side Letter, so long as Lessee, an Affiliate of
Lessee or a Permitted Assignee leases the entire Building pursuant to the Lease,
Lessee may continue to maintain the Banner and Atrium Signage within the
interior of the Building, provided, that at any time after the entire Building
is no longer leased pursuant to this Lease by either Lessee, an Affiliate of
Lessee or a Permitted Assignee, Lessor may (upon not less than fifteen (15) days
prior written notice to Lessee) require Lessee to remove such Banner and/or
Atrium signage. Lessee shall comply, at its sole cost and expense, with any and
all laws, statutes, ordinances and governmental rules, regulations or
requirements applicable to such signage, and all such signage (including,
without limitation, the signage identified in items (A), (B) and (C) above and
any modifications to or replacements for the Banner and/or the Atrium Signage)
shall be subject to Lessor’s prior approval, which approval shall not be
unreasonably withheld. In addition to the foregoing signage rights with respect
to the exterior of the Building and the monument signage within the Exterior
Common Areas, so long as (a) Lessee, an Affiliate of Lessee or a Permitted
Assignee is the Lessee under the Lease, (b) Lessee continues to lease at least
two hundred ninety thousand (290,000) rentable square feet at Levi’s Plaza, and
(c) the Square Footage Threshold (as defined in Paragraph 3 above) has not been
exceeded, Lessee shall have the right to maintain the “Levi’s Plaza” identity
with respect to Levi’s Plaza, including all of the Levi’s Plaza designations
currently located on the bus stops and Display Kiosks located within Levi’s
Plaza, but expressly excluding the Directory Kiosk located in front of the Haas
Building on Sansome Street. In the event that any of the conditions contained in
the foregoing clauses (a), (b) and (c) are not satisfied, either Lessor or
Lessee shall have the right to remove the “Levi” name from the Levi’s Plaza
complex (including all of the Levi’s Plaza designations on the bus stops and
Display Kiosks located within Levi’s Plaza) at the sole cost and expense of the
requesting party, upon which removal all use of the “Levi” name

-25-



--------------------------------------------------------------------------------



 



to identify the Property shall cease and Lessor shall thereafter have the right,
in its sole and absolute discretion, to rename Levi’s Plaza (including, without
limitation, any designations on the bus stops and Display Kiosks located within
Levi’s Plaza).
     9. Cafeteria Use. Paragraph 15 of the First Amendment is deleted in its
entirety and replaced with the provisions of this Paragraph 9. Notwithstanding
any provision in the Rules and Regulations to the contrary, Lessee shall be
permitted to operate a food service facility on the Premises for use by
employees of Lessee, Affiliates of Lessee and invited guests and, at Lessee’s
discretion and election which may be withdrawn at any time, for use by employees
of other tenants of Levi’s Plaza, their Affiliates and invited guests, provided
that Lessee may require proof of identification and employment through badges or
otherwise prior to permitting access to Lessee’s cafeteria or food service
facilities.
     10. Operating Expenses and Taxes. Lessee and Lessor acknowledge and agree
that commencing with the Second Extended Lease Term and continuing with any
Extended Lease Term validly exercised thereafter, (x) the Lease provisions
relating to payment of Taxes and Operating Expenses shall be converted from a
Base Year computation to a straight net basis computation, and (y) Lessee shall
be assuming the obligation of maintenance and repair described in Paragraph 11
below. In connection with the conversion from a Base Year to a net lease and
Lessee’s assumption of the maintenance and repair obligations described in
Paragraph 11 below, Lessee and Lessor wish to modify the terms and provisions of
the Lease relating to Operating Expenses to account for such modifications and
Lessee’s assumption of such obligations. In connection with the foregoing,
Lessee and Lessor hereby acknowledge and agree that commencing on January 1,
2013, (i) the MOU shall have no further force or effect with respect to all
periods from and after January 1, 2013 (the MOU shall remain in effect with
respect to periods on or before December 31, 2012, except as modified by
Paragraphs 12 and 13 below), (ii) notwithstanding anything to the contrary
contained in the Lease, Lessee’s obligations with respect to the payment of
Lessee’s Percentage of Taxes and Lessee’s Percentage of Operating Expenses shall
be computed without reference to a Base Year, with the effect that Lessee’s
obligation for payment of Taxes during any Tax Year shall be payment of Lessee’s
Percentage of the Taxes incurred with respect to such Tax Year and Lessee’s
obligation for payment of Operating Expenses during any Lease Year for Operating
Expenses shall be payment of Lessee’s Percentage of the Operating Expenses
incurred with respect to such Lease Year for Operating Expenses, and
(iii) Article 5 of the Original Lease shall be deleted in its entirety with
respect to all periods from and after January 1, 2013 and replaced with the
provisions of this Paragraph 10.
          (a) The Rent reserved and payable pursuant to the Lease shall be
computed in accordance with Paragraph 4 above and this Paragraph 10. Lessee
agrees to pay, without deduction or offset (except as and to the extent
expressly provided in Paragraphs 11(f), 15(g) or 15(h) of this Second
Amendment), the then applicable Base Rent payable hereunder for the Premises to
Lessor in advance, in equal monthly installments, on or before the first day of
each calendar month of the term or any extension thereof, including, therewith,
the estimated monthly amount of Lessee’s

-26-



--------------------------------------------------------------------------------



 



Percentage of Operating Expenses with respect to the then applicable Lease Year
for Operating Expenses. The rent described in the preceding sentence, and all
other payments to be made to Lessor under the Lease, shall be paid to Lessor in
lawful money of the United States of America addressed to Interland-Jalson, 155
Greenwich Street, San Francisco, California 94111, or to such other person or at
such other place as Lessor may from time to time designate in writing.
          (b) The words “Lessee’s Percentage” shall mean (i) when used with
reference to the “Adjusted Taxes for the Building” (as defined below), an amount
equal to 100%, (ii) when used with reference to “Operating Expenses” for the
Building, an amount equal to 100%, and (ii) when used with reference to
“Operating Expenses” for the Exterior Common Areas, an amount equal to 41.109%
(such percentage representing the Building’s allocable share of such Exterior
Common Areas).
          (c) The following terms, as used in the Lease, shall have the meanings
ascribed thereto in the Addendum Regarding Operating Expenses and Real Estate
Taxes (the “Addendum”) attached hereto as Exhibit A: (i) “Taxes”, (ii) “Tax
Year”, (iii) “Operating Expenses”, (iv) “Lease Year for Operating Expenses”, and
(v) “Adjusted Base Rent”.
          (d) In addition to the Base Rent and other sums payable by Lessee
pursuant to the terms of the Lease, Lessee shall be obligated to pay, at
Lessee’s sole cost and expense, an amount equal to Lessee’s Percentage of the
Adjusted Taxes for the Building that are due and payable with respect to all
periods during the term. Within 10 days following the date on which Lessor
receives a statement for Taxes due and payable with respect to the Building in
any Tax Year (or portion thereof) occurring during the term, Lessor shall
deliver a copy of such statement to Lessee. Lessee shall pay to Lessor, no later
than the date which is ten (10) days before the Taxes shown on such statement
are required to be paid in order to avoid a tax delinquency, an amount equal to
Lessee’s Percentage of the Adjusted Taxes for the Building; provided, however,
where “Taxes” may be payable in installments, Lessee shall only be required to
pay the then current installment coming due on or before such date in order to
avoid a tax delinquency, with later installments to be paid by Lessee on or
before the date which is ten (10) days before the date required in order to
avoid a tax delinquency. The term “Adjusted Taxes for the Building” shall mean
the Taxes for the Building less the sum of (a) Taxes Allocable to the Exterior
Common Areas, and (b) Taxes Allocable to the Garage (as such terms are defined
below). “Taxes Allocable to the Exterior Common Areas” means 17.79% of the
portion of the Taxes due and payable as shown on such statement that are
allocated to the land value as shown on such statement. “Taxes Allocable to the
Garage” means 3.36% of the difference of the Taxes due and payable as shown on
such statement minus the Taxes Allocable to the Exterior Common Areas. Lessee
acknowledges that the Taxes Allocable to the Exterior Common Areas shall be
included as part of the Operating Expenses for the Exterior Common Areas.
          (e) In addition to the Base Rent and other sums payable by Lessee
pursuant to the terms of the Lease, Lessee shall be obligated to pay, at
Lessee’s sole cost and expense, an amount equal to Lessee’s Percentage of
Operating Expense with respect

-27-



--------------------------------------------------------------------------------



 



to all periods during the term. Without limiting the foregoing, Lessor shall use
commercially reasonable efforts to notify Lessee, on or before November 30,
2012, of Lessor’s reasonable estimate of the amount of Lessee’s Percentage of
Operating Expenses for the Lease Year for Operating Expenses commencing on
January 1, 2013 and for each successive Lease Year for Operating Expenses
thereafter, Lessor shall use commercially reasonable efforts to notify Lessee,
on or before November 30th of the preceding Lease Year for Operating Expenses,
of Lessor’s reasonable estimate of the amount of Lessee’s Percentage of
Operating Expenses for such upcoming Lease Year for Operating Expenses.
Commencing on the first day of January 2013 and continuing on the first day of
every month of the term thereafter, Lessee shall pay to Lessor, as additional
rent, one-twelfth (1/12th) of Lessor’s estimated amount of Lessee’s Percentage
of Operating Expenses for the then current Lease Year for Operating Expenses.
Within one hundred and fifty (150) days following the expiration of each Lease
Year for Operating Expenses, Lessor shall deliver to Lessee a comparative
statement (“Expense Statement”) setting forth Lessee’s Percentage of the
Operating Expenses for the preceding Lease Year for Operating Expenses compared
to the estimated payments of Lessee’s Percentage of Operating Expenses paid to
Lessor during such Lease Year for Operating Expenses. If the total of the
monthly payments of Lessor’s estimate of Lessee’s Percentage of the Operating
Expenses made by Lessee during the Lease Year for Operating Expenses reflected
in such Expense Statement is less than the actual amount of Lessee’s Percentage
of the Operating Expenses chargeable to Lessee for such Lease Year for Operating
Expenses as shown by such Expense Statement, then Lessee shall pay the
difference to Lessor in a lump sum within thirty (30) days after receipt of such
Expense Statement from Lessor. Any overpayment by Lessee of Lessee’s Percentage
of the Operating Expenses for the Lease Year for Operating Expenses covered by
such Expense Statement shall, at Lessee’s option, be either credited towards the
Lessee’s next payment or payments of rent or returned to Lessee in a lump sum
payment within thirty (30) days after Lessor’s delivery of such Expense
Statement. The failure by Lessor to submit an estimate or a statement required
under this Paragraph 10(e) within the time limits specified shall not be deemed
a waiver of its right to collect the additional rent represented by Lessee’s
Percentage of the Operating Expenses for any Lease Year for Operating Expenses.
Lessor shall, however, following the expiration of such time limits submit any
such estimate or statement to Lessee within fifteen (15) business days after a
written request therefore from Lessee.
          (f) Lessor and Lessee agree that during the term of the Lease the
Building shall be run as a first class office building and in a reasonable and
prudent manner.
          (g) Notwithstanding anything to the contrary contained in the Lease,
Lessor hereby agrees that, if a reassessment of the Property for ad valorem
property tax purposes pursuant to California Constitution Act XIII A and
California Revenue & Taxation Code Sections 60-67 (a “Proposition 13
Reassessment”) occurs during the period commencing on January 1, 1998 and ending
on December 31, 2017 (the “Protected Period”), for any cause other than a
transfer by Lessee (to any person other than Lessor) of all or any portion of
its leasehold interest in the Lease or a transfer of ownership interests in
Lessee which causes a change in ownership of the Property or an

-28-



--------------------------------------------------------------------------------



 



Improvement Assessment, Lessee shall have no obligation during the Protected
Period to pay Lessee’s Percentage of any such increase in Taxes resulting from
the Proposition 13 Reassessment. From and after the expiration of the Protected
Period, Lessee shall pay Lessee’s Percentage of the total Adjusted Taxes for the
Building thereafter becoming due (including, without limitation, any portion of
the total Adjusted Taxes for the Building thereafter payable that reflects or
resulted from the Proposition 13 Reassessment arising from any such Ownership
Transfer), provided, however, Lessor shall have no right to collect
retroactively from Lessee any portion of any increase in Adjusted Taxes for the
Building resulting from the Proposition 13 Reassessment which, but for the
limitation expressed in this Paragraph 10(c), would have been payable by Lessee
during the Protected Period. As used herein, the term “Improvement Assessment”
shall mean any increase in Taxes resulting from any assessment increase related
to the value of any Alterations (as defined in the First Amendment) and any
improvements constructed by or on behalf of Lessee subsequent thereto
(including, without limitation, the Leasehold Improvements (as defined in
Paragraph 15 below), and any alterations or improvements performed in connection
with the Base Building Work (as defined in Paragraph 14 below) or Capital Work
(as defined in Paragraph 11(b) below) if the cost of such Capital Work is
permitted to be included in Operating Expenses under clause (iii) of Paragraph
2(a) of Exhibit A to this Second Amendment.
          (h) The monthly Adjusted Base Rent for any fractional part of a
calendar month at the expiration of the term shall be a prorated amount of the
monthly Adjusted Base Rent for a full calendar month based upon a thirty
(30) day month.
     11. Maintenance and Repair. With respect to all periods from any after
January 1, 2013, Paragraph 9 of the Original Lease is deleted in its entirety
and replaced with the provisions of this Paragraph 11.
          (a) Lessee’s Obligation. During the term of the Lease, Lessee shall,
at Lessee’s sole cost and expense, maintain or cause to be maintained in good
working order and first class condition and repair, in compliance with all laws
and in accordance with standards customarily maintained by the owners of Hills
Plaza, One Maritime Plaza, Embarcadero Center, 101 California Street and 555
California Street (“Comparable Maintenance Standards Buildings”), the Building
(other than any Lessor Work or Lessor Exterior Work (as such terms are defined
in Paragraph 11(b) below), including, without limitation, (i) the interior and
exterior walls (including the exterior façade and the interior and exterior
finishes), interior and exterior windows and window frames and casements,
interior and exterior doors and door frames, door casements and door closers,
floor coverings (including tile, carpet, wood covering or other materials) and
baseboards, ceiling (ceiling tiles and grid), roof, interior lighting
(including, without limitation, light bulbs and ballasts), the Base Building
Systems (as defined below), Alterations, energy management systems, security
systems, emergency generators, fire extinguishers, outlets, fixtures, the
interior and exterior portions of loading docks, restrooms, and any appliances
(including dishwashers, hot water heaters and garbage disposers) within the
Building, (ii) landscaping located on the balconies of the Building, (iii) pest
control, (iv) janitorial services, (v) window cleaning, and (vi) any other
maintenance, repair or replacement with respect to the Building which does not
constitute either Lessor Work or

-29-



--------------------------------------------------------------------------------



 



Lessor Exterior Work. Lessee shall perform such repair and maintenance in a
first class condition, and keep the Premises in a clean, safe and orderly
condition). The term “Base Building Systems” shall mean the elevators,
mechanical, electrical, heating, ventilating and air conditioning, plumbing,
security, fire and life-safety systems of the Building. Notwithstanding the
foregoing or anything to the contrary herein, Lessee shall not be obligated to
perform any Lessor Work or any Lessor Exterior Work (including, without
limitation, any repair or maintenance of (x) the Base Building Systems to the
extent that they serve the garage, and (y) any electrical, water, sewer and
other utility lines that run between the exterior boundary of the Building and
the respective utility providers junction box in the public right of way).
               (i) Without limiting the rights and remedies of Lessor in the
event of a default by Lessee under the Lease and notwithstanding anything to the
contrary within the Lease (including without limitation the provisions of
Article 20 of the Original Lease), if Lessee fails to perform any of the
maintenance, repairs or replacements required to be performed by Lessee under
this Paragraph 11(a), then following ten (10) days prior written notice to
Lessee, Lessor may at Lessor’s option, without any obligation to do so, perform
any such repairs, maintenance or replacement and Lessor, by reason of so doing,
shall not be liable or responsible for any loss or damage thereby sustained by
Lessee or anyone holding under or through Lessee; provided, however, that no
such prior written notice shall be required in the case of an emergency, as
determined by Lessor in its reasonable judgment.
               (ii) Notwithstanding anything to the contrary within the Lease
(including without limitation the provisions of Article 20 of the Original
Lease), if Lessor performs any of Lessee’s obligations in accordance with
Paragraph 11(a)(i) above, the full amount of the cost and expense reasonably
incurred by Lessor in so doing (“Lessor’s Performance Costs”) shall immediately
be owing by Lessee to Lessor, and Lessee shall promptly pay to Lessor upon
demand, as additional Rent, the full amount of Lessor’s Performance Costs with
interest thereon from the date of payment by Lessor at the lower of (x) ten
percent (10%) per annum, or (y) the highest rate permitted by applicable law;
provided, however, if Lessee and Lessor disagree upon whether a particular item
of maintenance, repair or replacement is required to be performed by Lessee
under this Paragraph 11(a) to keep the Building in good working order and first
class condition and repair, in compliance with all laws and in accordance with
standards customarily maintained by the owners of the Comparable Maintenance
Standards Buildings, then either party may make a demand to submit the
determination of the scope of Lessee’s obligations, as measured in accordance
with the provisions of this Paragraph 11(a), to review by a Neutral Third Party
(as such term is defined in and such review is to be conducted pursuant to the
procedures set forth in Paragraph 11(d) below). If the Neutral Third Party
determines that a particular item of maintenance, repair or replacement was
required to be performed by Lessee under this Paragraph 11(a), then Lessee shall
pay the fee and expenses of the Neutral Third Party and shall proceed forthwith
to commence the necessary maintenance, repair or replacement, as applicable, and
shall diligently pursue such maintenance, repair or replacement to completion;
provided, however, if Lessor has already performed such maintenance, repair or
replacement pursuant to the rights granted within Paragraph 11(a)(i) above, or
otherwise thereafter performs such maintenance,

-30-



--------------------------------------------------------------------------------



 



repair or replacement due to a failure by Lessee to comply with the provisions
of this Paragraph 11(a)(ii), then Lessee shall immediately thereafter pay to
Lessor, as additional Rent, Lessor’s Performance Costs, with interest thereon
from the date of payment by Lessor at the lower of (x) ten percent (10%) per
annum, or (y) the highest rate permitted by applicable law. If the Neutral Third
Party determines that such item of maintenance, repair or replacement was not
required to be performed by Lessee under this Paragraph 11(a), then Lessor shall
pay the fee and expenses of the Neutral Third Party and Lessee shall have no
obligation to reimburse Lessor for any of Lessor’s Performance Costs.
          (b) Lessor’s Obligation. Lessor, shall maintain or cause to be
maintained, at Lessor’s sole cost and expense, in good working order and first
class condition and repair, in compliance with all laws and in accordance with
standards customarily maintained by the owners of the Comparable Maintenance
Standards Buildings, the Exterior Common Areas, the garage located in the
Building (including, without limitation, the Base Building Systems to the extent
they serve the garage) and the electrical, water, sewer and other utility lines
that run between the exterior boundary of the Building and the respective
utility providers junction box in the public right of way (collectively, the
“Lessor Exterior Work”); provided, however, that Lessee shall pay Lessee’s
Percentage of the Operating Expenses with respect to the Exterior Common Areas.
In addition, Lessor shall (x) at Lessor’s sole cost and expense, maintain or
cause to be maintained the Structural Elements (as defined below) in good
working order and first class condition and repair, in compliance with all laws
and in accordance with standards customarily maintained by the owners of the
Comparable Maintenance Standards Buildings (collectively, the “Structural
Work”), and (y) if any Capital Work (as defined below) is required, Lessor shall
perform such work, provided, that the cost of such work may be included within
Operating Expenses measured with respect to the Building to the extent permitted
pursuant to Paragraph 2(a)(iii) of the Addendum attached to this Second
Amendment as Exhibit A, and, if it is so permitted to be included, Lessee shall
be obligated to pay the amortized costs of such work in connection with Lessee’s
payment of Lessee’s Percentage of Operating Expenses with respect to the
Building. The term “Structural Elements” shall mean the structural portions of
the roof, foundations, and structural walls (excluding any exterior façade or
exterior finish), the floor slab, the foundation and the footings of the
Building. The determination of whether or not Capital Work is required shall be
made in accordance with standards customarily maintained by the owners of the
Comparable Maintenance Standards Buildings. As used herein, the term “Capital
Work” shall mean repair, improvements or replacements that are considered
capital repairs, improvements or replacements under generally accepted
accounting principles that are consistent with industry standards and sound
management practices, provided that if any repair, improvement or replacement
work required at the Building would cost less than Four Thousand Dollars
($4,000) to complete, then such repair, improvement or replacement shall not
constitute Capital Work hereunder and shall be performed by Lessee pursuant to
Paragraph 11(a) above. As used herein, the term “Lessor Work” shall mean
“Structural Work” and “Capital Work,” collectively. Notwithstanding the
foregoing or anything to the contrary herein, Lessee shall pay the cost of
repairs for any damage to the Structural Elements, elements which would comprise
items of Capital Work or the Exterior Common Areas caused by Lessee’s

-31-



--------------------------------------------------------------------------------



 



negligence, willful misconduct or the installation of any Alterations, to the
extent (if any) not covered by the property insurance required to be carried by
Lessor under the Lease.
               (i) If Lessee and Lessor disagree upon whether Lessor Work is
required under the Lease, then subject to the conditions precedent to pursuing
demands with respect to Minor Items (as such term is defined in and such
conditions are set forth in Paragraph 11(c) below) and Lessee’s prior delivery
to Lessor of a Repair Notice (as defined in Paragraph 11(b)(ii) below), either
party may make a demand to submit the determination of whether such Lessor Work
is required to review by a Neutral Third Party, to be conducted pursuant to the
procedures set forth in Paragraph 11(d) below.
               (ii) Without limiting Lessor’s obligations under this
Paragraph 11(b), Lessee shall give Lessor written notice of items (including,
without limitation, any Minor Item (as defined in Paragraph 11(c) below) that
Lessee believes are Lessor Work that Lessor is required to perform under the
terms of this Paragraph 11(b) (herein, a “Repair Notice”). Following receipt of
a Repair Notice, Lessor and Lessee shall promptly meet and confer (either in
person or telephonically) regarding the items outlined in the Repair Notice;
provided, however, that in the case of a Repair Notice with respect to an
Expedited Repair Item, Lessor and Lessee shall meet and confer (either in person
or telephonically) within one (1) Business Day following Lessor’s receipt of the
Repair Notice. If Lessor agrees when the parties meet and confer that any of the
items are Lessor Work that Lessor is required to perform under the terms of this
Paragraph 11(b), then Lessor shall proceed forthwith to commence the necessary
Lessor Work as soon as reasonably practicable and shall diligently pursue such
Lessor Work to completion. If Lessor does not agree when the parties meet and
confer that an item is Lessor Work that Lessor is actually required to perform
under the terms of this Paragraph 11(b), then such disputed item shall
constitute a “Disputed Item” hereunder. As used herein, the term “Expedited
Repair Item” shall mean either (A) an item that is reasonably anticipated to
cost less than Fifty Thousand Dollars ($50,000) to complete, or (B) a Building
Climate Item that is reasonably anticipated to cost Fifty Thousand Dollars
($50,000) or more to complete. As used herein, the term “Building Climate Item”
shall mean an item of work that is necessary to (I) maintain the air temperature
within the office areas of the Building at a range between 69 degrees Farenheit
and 76 degrees Farenheit, or such greater range of temperature as may be
mandated by any governmental entity or public utility body promulgating or
revising any statute, ordinance, regulation, mandatory guideline or building,
fire or other code with respect to energy conservation, (II) restore electrical
service to the Building, where substantially all electrical service to the
Building has been interrupted, (III) restore water service to the Building,
where substantially all water service to the Building has been interrupted, or
(IV) restore sewage removal service to the Building, where substantially all
sewage removal service to the Building has been interrupted.
                    (A) If the Disputed Item is other than a Building Climate
Item, then the parties shall proceed in accordance with Paragraphs 11(c) and
11(d) below.

-32-



--------------------------------------------------------------------------------



 



                    (B) If the Disputed Item is a Building Climate Item, then
Lessor shall proceed forthwith to commence the necessary Lessor Work as soon as
reasonably practicable and shall diligently pursue such Lessor Work to
completion; provided, however, that Lessor shall retain the right to make an ADR
Demand with respect to such Building Climate Item following the completion of
such work notwithstanding the fact that Lessor performed the work in connection
with such Disputed Item constituting. If Lessor fails to commence any such work
with respect to a Building Climate Item as soon as reasonably practicable or
after commencing such work Lessor thereafter fails to diligently pursue such
work to completion, then Lessee may (in addition to Lessee’s other remedies
available at law, in equity or under the terms of the Lease) perform the work
with respect to any such Building Climate Item following verbal notice to Lessor
that Lessee is assuming control of such work and, once such work has been
completed either party shall continue to have the right to make an ADR Demand
with respect to such Building Climate Item. As with any other ADR Demand, any
ADR Demand with respect to a Building Climate Item shall be submitted to the
determination pursuant to the procedures set forth in Paragraph 11(d) below.
          (c) Notwithstanding any provision to the contrary in Paragraph 11(b)
above, if any Disputed Item would cost less than Fifty Thousand Dollars
($50,000) to complete (a “Minor Item”), Lessee may perform the work to complete
any such Minor Item at any time after such Minor Item is determined to be a
Disputed Item, provided that no ADR Demand (as defined in Paragraph 11(d) below)
shall be made with respect to such Disputed Item until there has been
accumulated a group of Disputed Items (whether all Minor Items or a combination
of Minor Items and other Disputed Items) that (x) have not previously been
submitted to a Neutral Third Party for review, and (y) cost, or would cost, in
the aggregate, at least One Hundred Thousand Dollars ($100,000) to complete.
          (d) Any demand to submit a determination to review before a Neutral
Third Party (whether by Lessee in connection with a Building Climate Item, or in
connection with a Disputed Item that would cost Fifty Thousand Dollars ($50,000)
or more to complete, or in connection with a group of Disputed Items (whether
all Expedited Repair Items or a combination of Expedited Repair Items and other
Disputed Items) that would cost, in the aggregate, at least One Hundred Thousand
Dollars ($100,000) to complete, or by Lessor irrespective of the cost to
complete such Disputed Item) shall be made in a written notice to the other
party (herein an “ADR Demand”), specifying the name and address of the person
the demanding party proposes to serve as the Neutral Third Party. Lessor and
Lessee shall attempt in good faith to appoint a Neutral Third Party within ten
(10) days after delivery of an ADR Demand. If the parties do not so agree within
such ten (10) day period, then either party, on behalf of both, may request
appointment of such a qualified person to serve as the Neutral Third Party by
JAMS (or its successors), and the other party shall not raise any question as to
JAMS’ full power and jurisdiction to entertain the application for and make the
appointment. The Neutral Third Party shall issue a written statement explaining
his or her decision (herein the “Neutral Decision”). The decision of the Neutral
Third Party reflected in the Neutral Decision shall be final and binding upon
the parties. In the event of a failure, refusal or inability of the selected
Neutral Third Party to act, his or her successor shall be appointed in the same
manner as provided for appointment of the original Neutral Third

-33-



--------------------------------------------------------------------------------



 



Party. The term “Neutral Third Party” shall mean (I) with respect to the
determination of whether or not the required work is considered a capital
repair, improvement or replacement under generally accepted accounting
principles that are consistent with industry standards and sound management
practices, (A) an accounting professional, who is a licensed certified public
accountant with one of the ten (10) largest public accounting firms in the San
Francisco Bay Area, and (B) has at least ten (10) years professional experience
with the accounting procedures of Class “A” commercial office buildings in San
Francisco, California of more than one hundred thousand (100,000) rentable
square feet, and (C) has not been engaged or employed by Lessor or Lessee within
the five (5) years preceding his or her appointment, and (II) with respect to
the determination of whether or not an item requires maintenance, repair or
replacement, (A) a building manager or building engineer who has at least ten
(10) years professional experience in the management and repair of commercial
office buildings in San Francisco, California, similar to the Comparable
Maintenance Standards Buildings, and (B) is generally familiar with the
Comparable Maintenance Standards Buildings, and (C) has not been engaged or
employed by Lessor or Lessee within the five (5) years preceding his or her
appointment. In the case of determinations of whether or not the required work
is considered a capital repair, improvement or replacement under generally
accepted accounting principles that are consistent with industry standards and
sound management practices, the Neutral Third Party shall only consider the
accounting standards and management practices of owners of Class “A” commercial
office buildings in San Francisco, California of more than one hundred thousand
(100,000) rentable square feet. In the case of determinations of whether or not
an item requires maintenance, repair or replacement, the Neutral Third Party
shall only consider the maintenance standards which are customarily maintained
by the owners of the Comparable Maintenance Standards Buildings.
               (i) If the Neutral Third Party determines that any Disputed Item
(other than an Expedited Repair Item that has previously been performed by
either Lessor or Lessee, as applicable) constituted Lessor Work required under
the Lease, then Lessor shall proceed forthwith to commence the necessary Lessor
Work within thirty (30) days following the issuance of the Neutral Decision
setting forth such determination and shall diligently pursue such Lessor Work to
completion. If the Neutral Third Party determines that any Disputed Item
constituting an Expedited Repair Item (other than an Expedited Repair Item that
has previously been performed by either Lessor or Lessee, as applicable)
constituted Lessor Work required under the Lease, then Lessor shall proceed
forthwith to commence the necessary Lessor Work as soon as reasonably
practicable following the issuance of the Neutral Decision setting forth such
determination and shall diligently pursue such Lessor Work to completion.
Notwithstanding the foregoing, (A) if the Neutral Third Party determines that
any Minor Item constituted Lessor Work required under the Lease and Lessee has
previously performed the work with respect to such Minor Item, then following
the issuance of the Neutral Decision setting forth such determination Lessor
shall reimburse Lessee for the reasonably incurred costs of such Lessor Work
within thirty (30) days after the issuance of the Neutral Decision, and (B) if
the Neutral Third Party determines that any Building Climate Item did not
constitute Lessor Work required under the Lease and Lessor has previously
performed the work with respect to such Building Climate Item, then following
the issuance of the Neutral Decision setting forth such determination Lessee
shall reimburse Lessor for the

-34-



--------------------------------------------------------------------------------



 



reasonably incurred costs of the work with respect to such Building Climate Item
within thirty (30) days after the issuance of the Neutral Decision.
               (ii) If the Neutral Third Party determines that all of the
Disputed Items were Lessor Work required under the Lease, Lessor shall pay all
of the fees and expenses of the Neutral Third Party. If the Neutral Third Party
determines that none of the Disputed Items were Lessor Work required under the
Lease, Lessee shall pay all of the fees and expenses of the Neutral Third Party.
If the Neutral Third Party determines that some of the Disputed Items were not
Lessor Work required under the Lease, but some of the Disputed Items were Lessor
Work required under the Lease, then Lessee shall be responsible for a portion of
the fees and expenses of the Neutral Third Party in an amount equal to the ratio
that the cost to complete the Disputed Items which were determined not to
constitute Lessor Work required under the Lease bears to the total cost to
complete the Disputed Items then submitted to the Neutral Third party for
review, and the Lessor shall be responsible for payment of a portion of the fees
and expenses of the Neutral Third Party in an amount equal to the ratio that the
cost to complete the Disputed Items which were determined to constitute Lessor
Work required under the Lease bears to the total cost to complete the Disputed
Items then submitted to the Neutral Third party for review.
          (e) If (x) Lessor has agreed in writing to perform Lessor Work or if
the Neutral Third Party determines that Lessor Work is required under the Lease,
and (y) (i) in the case of any such Lessor Work that constitutes a Minor Item,
Lessor fails to commence any such Lessor Work constituting a Minor Item within
ten (10) days after agreeing to perform such Lessor Work or within ten (10) days
following the issuance of the Neutral Decision setting forth such determination,
as applicable, or (ii) in the case of any Lessor Work other than an Expedited
Repair Item, Lessor fails to commence any such Lessor Work within thirty
(30) days after agreeing to perform such Lessor Work, or within thirty (30) days
following the issuance of the Neutral Decision setting forth such determination,
as applicable, or in connection with either item (y)(i) or (y)(ii) Lessor
thereafter fails to diligently pursue such Lessor Work to completion, then
Lessee may (in addition to Lessee’s other remedies available at law, in equity
or under the terms of the Lease) perform any such Lessor Work (other than any
Lessor Work that is the subject of a pending dispute being resolved pursuant to
Paragraph 11(b)(i) above) and, once such Lessor Work has been completed, Lessor
shall reimburse Lessee for the reasonably incurred costs of such Lessor Work
(other than any Lessor Work that is the subject of a pending dispute being
resolved pursuant to Paragraph 11(b)(i) above) within thirty (30) days after
receipt of Lessee’s detailed invoice therefore, with interest thereon from the
date of payment by Lessee at the lower of (x) ten percent (10%) per annum, or
(y) the highest rate permitted by applicable law.
          (f) If Lessee is entitled to reimbursement from Lessor under this
Paragraph 11 and Lessor fails to reimburse Lessee as and when required pursuant
to either Paragraph 11(d)(ii) or Paragraph 11(e) above, as applicable, then
Lessee shall have the right to offset the amounts to which it is entitled to
reimbursement (including any applicable interest thereon to which Lessee is
permitted pursuant to Paragraph 11(e) above) against the monthly Base Rent as it
comes due under the Lease.

-35-



--------------------------------------------------------------------------------



 



     12. Assignment and Subleasing. From and after the Effective Date,
Paragraphs 4 and 5 of the MOU shall be deleted in their entirety and of no
further force or effect with respect to periods on or after the Effective Date.
From and after the Effective Date, the provisions of this Paragraph 12 shall be
added to the Lease. Lessor and Lessee desire to clarify the provisions of
Paragraph 2.1.11 of the Lease regarding the definition of Affiliate by
substituting the following for Paragraph 2.1.11:
     “2.1.11 The term “Affiliate” means, with respect to either party, (i) any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, such party, or (ii) any Person which is a member with such
party in the relationship of joint venture, partnership, trust or other form of
business association concerning or which in any way affects the subject matter
involved. “Person” shall mean, without limitation, natural persons,
corporations, associations, partnerships, trusts, and limited liability
companies. “Control” of a Person means the ownership of stock or other equity
interests, or contract or other rights, in any such case entitling their holder
to elect greater than fifty percent (50%) of the directors or similar
functionaries of that Person. For purposes of the foregoing definitions, members
of the Existing Shareholder Group, as defined below, shall be considered an
association regardless of whether there is any formal voting trust or other
entity controlling the voting rights of such interests, so that equity interests
in Lessee or any other entity held by members of the Existing Shareholder Group
shall be aggregated for purposes of applying the foregoing control test. The
“Existing Shareholder Group” shall include all current beneficial owners of
equity interests in Lessee, or their ancestors, descendants, adopted children,
spouses or former spouses, trusts established by or for the benefit of such
persons, partnerships or other entities of any kind which were transferees of
equity interests of such owners or any of them, and charitable or nonprofit
organizations which were transferees of equity interests of such owners.”
               (a) Subletting or Assignment to Affiliate. Lessor and Lessee
desire to clarify the provisions of Paragraph 11.2 of the Lease regarding
Lessee’s right to assign the Lease or sublet all or a portion of the Premises
without the consent of Lessor.
Without modification to any rights or obligations of Lessee hereunder, Lessee’s
attention is directed to Paragraphs 3(b) and 3(c) above, with respect to
Lessee’s potential future obligations for demising as they relate to Unoccupied
Surrender Space, Non-Protected Space and Relocated Premises.
Any assignment or subletting that is made to an Affiliate of Lessee shall, as
stated in Paragraph 11.2, be permitted without the consent of Lessor pursuant to
Paragraph 11.2 of the Lease, provided that the conditions set forth in
Paragraphs 12(a)(i) and 12(a)(ii) below are satisfied as to such assignment or
subletting (and the parties agree that, as to subletting or assignment to
Affiliates of Lessee, the conditions set forth in Paragraphs 12(a)(i) and
12(a)(ii) below are hereby substituted for the conditions stated in
Paragraph 11.2 of the Lease):

-36-



--------------------------------------------------------------------------------



 



                    (i) Lessee shall furnish Lessor with prior written notice of
such proposed assignment or subletting and the identity of the proposed assignee
or sublessee; and
                    (ii) Lessee shall furnish Lessor with a fully-executed copy
of the sublease or assignment instrument if any, and, with respect to any
assignments to an Affiliate of Lessee, Lessee shall furnish Lessor with a
fully-executed copy of an instrument in writing, in form and substance
consistent herewith, pursuant to which the assignee assumes all of the
obligations and liabilities accruing from and after such assignment and imposed
upon Lessee herein or arising hereunder.
               (b) Assignments and Deemed Assignments to Non-Affiliates. Lessor
and Lessee desire to further clarify the provisions of Paragraph 11.2 of the
Lease regarding Lessee’s right to assign the Lease without the consent of
Lessor. For purposes of Paragraphs 11.1 and 11.2 of the Lease, an assignment
shall be made or deemed made as a result of the following transactions (a “Test
Transaction”): (1) the sale or other transfer of all or substantially all of the
stock of Lessee to any Person who is not an Affiliate of Lessee (herein, a
“Non-Affiliate Person”) (whether the Lease obligations and liabilities remain
with Lessee or are assumed by the Non-Affiliate Person acquiring all or
substantially all of the stock of Lessee), or (2) the sale or other transfer of
all or substantially all of the assets of Lessee to any Non-Affiliate Person
(whether the Lease obligations and liabilities remain with Lessee or are assumed
by the Non-Affiliate Person acquiring all or substantially all of the assets of
Lessee), or (3) the merger or consolidation of Lessee into any Non-Affiliate
Person, pursuant to a merger, consolidation, or other reorganization in which
Lessee is not the surviving entity (the “Merged Entity”), or (4) the sale or
other transfer of a controlling interest in Lessee to a Non-Affiliate Person
(where a “controlling interest” shall be determined using the definition of
“Control” in Paragraph 2.1.11 of the Lease, as amended) (whether the Lease
obligations and liabilities remain with Lessee or are assumed by the
Non-Affiliate Person acquiring a controlling interest in Lessee); and the
“assignee” (i.e., the Non-Affiliate Person which acquires all or substantially
all of the stock or assets of Lessee or a controlling interest in Lessee and
assumes the obligations and liabilities of the Lease) or the “deemed assignee”
(i.e., Lessee if the Non-Affiliate Person who acquires all or substantially all
of the stock or assets of Lessee or a controlling interest in Lessee does not
assume the obligations and liabilities of the Lease or the Merged Entity) shall
be the Person responsible for the obligations and liabilities of the Lease on
and after the consummation of the applicable Test Transaction. Any assignment
that is made or is deemed to have been made in connection with or as a result
one of the foregoing Test Transactions shall, as stated in Paragraph 11.2 of the
Lease, be permitted without the consent of Lessor pursuant to Paragraph 11.2 of
the Lease (and the assignee or deemed assignee shall become or remain the Lessee
and shall sometimes be referred to herein as a “Permitted Assignee”), provided
that the conditions set forth in Paragraphs 12(b)(i), 12(b)(ii) and 12(b)(iii)
below are satisfied as to such assignment (and the parties agree that, as to the
Test Transactions, the conditions set forth in Paragraphs 12(b)(i), 12(b)(ii)
and 12(b)(iii) below are hereby substituted for the conditions stated in
Paragraph 11.2 of the Lease):

-37-



--------------------------------------------------------------------------------



 



               (i) Lessee shall furnish Lessor with prior written notice of such
proposed assignment and the identity of the proposed assignee; provided,
however, if an assignment is not within the control of Lessee, said assignee
shall upon such assignment promptly furnish Lessor with written notice thereof;
               (ii) With respect to any assignment where the Lease is assumed by
a Non-Affiliate Person acquiring all or substantially all of the stock or assets
of Lessee or a controlling interest in Lessee, Lessee shall furnish Lessor with
a fully-executed copy of an instrument in writing, in form and substance
consistent herewith, pursuant to which the assignee assumes all of the
obligations and liabilities accruing from and after such assignment and imposed
upon Lessee herein or arising hereunder; and
               (iii) The assignee or the deemed assignee, as applicable, shall
satisfy one of the conditions described in Paragraphs 12(b)(iii)(A),
12(b)(iii)(B) and 12(b)(iii)(C) below:
               (A) In the event that the assignee or deemed assignee, as
applicable, has Five Hundred Million Dollars ($500,000,000) or more of long term
debt, such assignee or deemed assignee shall certify to Lessor, by way of a
certificate subscribed by the chief financial officer or an assistant financial
officer (or equivalent) of the applicable entity, in form reasonably
satisfactory to Lessor and substance consistent with Paragraph 12(b)(iii)(A)(2)
below, that the assignee or deemed assignee, as applicable, has as of the date
of the assignment or deemed assignment, giving effect to the Test Transaction, a
ratio of long-term debt to EBITDA of not greater than 5 to 1.
                    (1) In calculating this ratio, “EBITDA” shall mean the sum
of (aa) the assignee’s or deemed assignee’s, as applicable, net income, interest
expenses, taxes, depreciation, amortization and non-cash accruals for special
compensation plans (including without limitation, as to Lessee, Lessee’s Global
Success Sharing, Key Employee Incentive, and Long-Term Incentive Plans, as
applicable), minus (bb) the assignee’s or deemed assignee’s, as applicable, cash
payments for its special compensation plans, computed on a consolidated basis as
of the last day of the most recently completed fiscal quarter, computed on a
rolling four quarter basis consisting of such quarter and the three immediately
preceding quarters of the assignee or deemed assignee, as applicable, giving
effect on a proforma basis to the Test Transaction.
                    (2) The foregoing certificate shall be accompanied by the
most recent then-existing financial statements of the assignee or deemed
assignee, as applicable, that have been audited by a so-called “Big Four”
Certified Public Accounting firm (or, if such designation is discontinued or no
longer applicable, by a similar nationally-recognized, licensed certified public
accounting firm), and prepared, at the option of the assignee or deemed
assignee, as applicable,

-38-



--------------------------------------------------------------------------------



 



on a consolidated basis. It is the intention of the parties that the assignee or
deemed assignee, as applicable, shall not be required to specially prepare
financial statements to comply with the foregoing requirement. To the extent
that such financial information as reasonably necessary to support the
certification is not contained in the then-existing financial statements, such
certificate shall also be accompanied by a statement in reasonable detail
showing the calculation set forth above and the financial information relied
upon by such chief or assistant financial officer in giving the certificate,
which information shall give effect on a proforma basis to the Test Transaction,
and which statement may, at the option of the assignee or deemed assignee, as
applicable, be prepared on a consolidated basis.
                    (3) If financial statements or other financial information
relating to the assignee or deemed assignee shall be delivered or disclosed to
Lessor under this Paragraph 12(b)(iii)(A), Paragraph 12(b)(iii)(B) below, or any
other provision of the Lease, Lessor shall maintain in strict confidence all
such financial statements and all information contained therein, and shall not,
without the prior written consent of such assignee or deemed assignee disclose
such information to any person or individual excepting only Lessor’s principals,
accountants, attorneys, or other consultants who are advising Lessor regarding
such information, on the condition that any such person or individual to whom
such information is disclosed shall agree in writing to maintain the
confidentiality of such information. Any such information shall not be used by
Lessor or any other person or individual to whom such information is disclosed
for any purpose other than for the purposes contemplated under the Lease and
such information shall be retained by Lessor in a confidential manner.
               (B) In the event that the assignee or deemed assignee, as
applicable, has less than Five Hundred Million Dollars ($500,000,000) of long
term debt, such assignee or deemed assignee shall certify to Lessor, by way of a
certificate subscribed by the chief financial officer or an assistant financial
officer (or equivalent) of the applicable entity, in form reasonably
satisfactory to Lessor and substance consistent with Paragraph 12(b)(iii)(A)(2)
above, that the assignee or deemed assignee, as applicable, has as of the date
of the assignment or deemed assignment, giving effect to the Test Transaction
and to the assignment or deemed assignment of the Lease, EBITDA of at least One
Hundred Million Dollars ($100,000,000). For purposes hereof, “EBITDA” shall have
the meaning set forth in Paragraph 12(b)(iii)(A)(1) above.
               (C) If the assignee or deemed assignee, as applicable, is either
unable or unwilling to provide the certificate (and the other required
information) described in Paragraph 12(b)(iii)(A) or Paragraph 12(b)(iii)(B)
above, as applicable, then such assignee or deemed assignee may satisfy the
condition stated in Paragraph 12(b)(iii) by providing to Lessor an irrevocable
and

-39-



--------------------------------------------------------------------------------



 



unconditional (other than the conditions provided herein) standby letter of
credit (“Letter of Credit”) governed by the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 500, as
revised from time to time, and issued by a commercial bank (“Issuer”),
reasonably satisfactory to Lessor, with offices for banking purposes in the City
of San Francisco. The Letter of Credit shall name Lessor as the beneficiary, be
in an amount equal to twelve (12) times the monthly Adjusted Base Rent then in
effect under the Lease (but in no event an amount greater than the remaining
rental obligation under the unexpired term of the Lease, as it may actually be
extended from time to time), have a term of not less than one (1) year (or the
period specified below if shorter), permit multiple drawings, be fully
transferable by Lessor to Lessor’s successor-in-interest in the Building, and
otherwise be in form reasonably satisfactory to Lessor and consistent with the
provisions hereof. The Letter of Credit shall also provide that it shall be
deemed automatically renewed, without amendment, for consecutive periods of one
(1) year each during the term of the Lease plus a period of thirty (30) days
after the expiration of the term (and in the event that an arbitration or
judicial proceeding has been instituted by the assignee or deemed assignee, as
applicable, as provided under Paragraph 12(b)(iii)(C)(2) below and such
proceeding has not been concluded prior to the expiration of the term, for
consecutive periods of one (1) year each until thirty (30) days after the
issuance of an order under the arbitration or judicial proceeding, as
applicable), unless the Issuer sends written notice (“Issuer Notice”) to Lessor
(with a simultaneous copy to the assignee or deemed assignee, as applicable) by
any method specified in Article 26 of the Lease, as amended, not less than
forty-five (45) days preceding the then expiration date of the Letter of Credit
that it elects not to have such Letter of Credit renewed. If Lessor receives an
Issuer Notice, and not later than fifteen (15) business days prior to the expiry
date of the Letter of Credit the assignee or deemed assignee, as applicable,
fails to furnish Lessor with a replacement Letter of Credit pursuant to the
terms and conditions of this Paragraph 12(b)(iii)(C), then Lessor shall have the
right to draw the full amount of the Letter of Credit, by delivering to Issuer
(with a simultaneous copy to the assignee or deemed assignee, as applicable) a
Nonrenewal Declaration (as defined below). The Issuer shall, no sooner than
three (3) business days after receipt of a Nonrenewal Declaration, disburse to
Lessor the full amount of the Letter of Credit, unless, within such time, the
Issuer has received a subscribed and sworn statement of the chief financial
officer or other responsible officer of the assignee or deemed assignee, as
applicable, that a replacement Letter of Credit has been provided to Lessor, to
which statement a copy of the replacement Letter of Credit shall be attached, in
which case no amount shall be drawn on the Letter of Credit. Provided, however,
in the event that an automatically renewable Letter of Credit can not be
obtained at a commercially reasonable rate, then the assignee or deemed
assignee, as applicable, shall not less than thirty (30) days preceding each
expiration date of the Letter of Credit renew the Letter of Credit as provided
above, and if the assignee or deemed assignee, as applicable, fails to furnish
Lessor with a replacement Letter of Credit at least fifteen (15) business days
prior to the expiry

-40-



--------------------------------------------------------------------------------



 



date of the Letter of Credit pursuant to the terms and conditions of this
Paragraph 12(b)(iii)(C), then Lessor shall have the right to draw the full
amount of the Letter of Credit, by delivering to Issuer (with a simultaneous
copy to the assignee or deemed assignee, as applicable) a Nonrenewal
Declaration. The Issuer shall, no sooner than three (3) business days after
receipt of a Nonrenewal Declaration, disburse to Lessor the full amount of the
Letter of Credit, unless, within such time, the Issuer has received a subscribed
and sworn statement of the chief financial officer or other responsible officer
of the assignee or deemed assignee, as applicable, that a replacement Letter of
Credit has been provided to Lessor, to which statement a copy of the replacement
Letter of Credit shall be attached, in which case no amount shall be drawn on
the Letter of Credit. In the event that any Letter of Credit proceeds have been
disbursed to Lessor as provided hereunder, Lessor shall hold the proceeds of the
Letter of Credit as a cash deposit pursuant to the terms and conditions of this
Paragraph 12(b)(iii)(C). Notwithstanding anything to the contrary contained
herein, any failure by the assignee or deemed assignee, as applicable, to renew
or replace the Letter of Credit or provide a cash equivalent as provided herein
shall be a default under the Lease. For purposes hereof, a “Nonrenewal
Declaration” shall be a statement, subscribed and sworn by a general partner or
the chief financial officer or assistant financial officer (or equivalent) of
Lessor, stating that the assignee or deemed assignee, as applicable, is required
and has failed to timely furnish a replacement Letter of Credit pursuant to the
terms and conditions of Paragraph 12(b)(iii)(C) of the Lease. The following
provisions shall apply to the Letter of Credit and cash deposit, as applicable:
                    (1) If the assignee or deemed assignee, as applicable,
defaults in respect of any of the terms, covenants or conditions of the Lease
which impose a monetary payment obligation on such assignee or deemed assignee,
including without limitation the payment of rent and such default has continued
beyond all applicable cure periods provided in the Lease, and provided that if a
notice of default was either not required under the terms and conditions of the
Lease, or if required, did not expressly provide that failure to cure such
default pursuant to the terms and conditions of the Lease may result in Lessor
drawing upon the Letter of Credit as provided in this Paragraph 12(b), Lessor
has given such assignee or deemed assignee one (1) additional notice of such
default which notice expressly refers to this Paragraph 12(b), and states that
failure to cure such default within a period of ten (10) days after delivery of
the additional notice may result in Lessor drawing upon the Letter of Credit as
provided in this Paragraph 12(b) and such default has not been so cured, then
Lessor may apply the whole or any part of any cash security, or may notify the
Issuer and subject to the terms and conditions of Paragraph 12(b)(iii)(C)(2)
below, thereon receive all or a portion of the monies represented by the Letter
of Credit, and apply the whole or any part of such proceeds, as the case may be,
but only in the amount required for the payment of any past due Base Rent or any
other sum as to which such assignee or deemed assignee is in default, including,
without

-41-



--------------------------------------------------------------------------------



 



limitation, any sum which Lessor may reasonably expend or may then be required
to expend by reason of such assignee’s or deemed assignee’s default in respect
of any of the terms, covenants or conditions of the Lease which impose a
monetary obligation on such assignee or deemed assignee, or to compensate Lessor
for any loss or damage which Lessor may suffer thereby, or any damages or
deficiency in the reletting of the Premises, whether such damages or deficiency
accrue or accrues before or after summary proceedings or other reentry by
Lessor. If Lessor applies any part of proceeds of the Letter of Credit or the
cash security, as the case may be, as permitted hereunder, the assignee or
deemed assignee, as applicable, shall immediately restore the face amount of the
Letter of Credit to the face amount which was applicable immediately prior to
Lessor’s drawing down sums thereunder pursuant to an amendment to the Letter of
Credit reasonably acceptable to Lessor or shall deposit with Lessor a cash sum
in an amount which when added to the amount available to be drawn under the
Letter of Credit equals the amount of the Letter of Credit immediately prior to
Lessor’s draw under the Letter of Credit. Notwithstanding anything to the
contrary contained herein, any failure by the assignee or deemed assignee, as
applicable, to restore the face value of the Letter of Credit to such amount, or
to deposit with Lessor a corresponding cash amount, within ten (10) days after
its receipt of a written request from Lessor shall be a default under the Lease.
Without limiting any other rights or remedies of Lessor as a result of such
default and subject to the terms and conditions of Paragraph 12(b)(iii)(C)(2)
below, Lessor may draw down any sums then remaining under the Letter of Credit
and the assignee or deemed assignee, as applicable, shall within ten (10) days
after its receipt of a written request from Lessor deposit cash with Lessor in
an amount sufficient to bring the sums held by Lessor to an amount equal to the
current security deposit amount. Any cash held by Lessor shall be held as a
security deposit pursuant to the provisions of this Paragraph 12(b)(iii)(C). The
assignee or the deemed assignee, as applicable, expressly agrees that such
assignee or the deemed assignee shall have no right to apply any portion of the
cash security or proceeds of the Letter of Credit against any of such assignee’s
or deemed assignee’s obligations to pay rent hereunder.
                    (2) Lessor shall have the right to draw on the Letter of
Credit from time to time by delivering to Issuer (with a simultaneous copy to
the assignee or deemed assignee, as applicable) a statement, subscribed and
sworn by a general partner or the chief financial officer or an assistant
financial officer (or equivalent) of Lessor, stating that such assignee or
deemed assignee, (aa) is in default under the Lease, describing such default and
the amount of any monetary default or amount required to cure any nonmonetary
default, (bb) has received a notice or notices of such default from Lessor as
required by the Lease (with a copy of such notice or notices attached to the
certificate), and (cc) has failed to cure such default within the time provided
under the Lease. The Issuer

-42-



--------------------------------------------------------------------------------



 



shall, no sooner than ten (10) business days after receipt of Lessor’s
statement, disburse to Lessor the amount of funds demanded as necessary to cure
such default, unless, within such time, the Issuer has received a subscribed and
sworn statement of the chief financial officer or other responsible officer of
the assignee or deemed assignee, as applicable, that either (x) the amount
demanded in Lessor’s statement has been paid in full to Lessor, to which
statement proof of payment shall be attached, in which event no amount shall be
drawn on the Letter of Credit, or (y) such assignee or deemed assignee has
initiated an arbitration or legal proceeding and filed and served upon Lessor or
delivered to Lessor with a Notice and Acknowledgement of Service, a complaint or
other legal pleading contesting Lessor’s claim of default or Lessor’s claimed
amount of damages, to which statement a copy of the filed complaint or other
legal pleading and proof of service on Lessor or copy of Notice and
Acknowledgement of Service shall be attached, in which event no amount shall be
drawn on the Letter of Credit unless and to the extent ordered by said
arbitration or judicial proceeding.
                    (3) The Letter of Credit or cash deposit shall be returned
by Lessor to the assignee or deemed assignee, as applicable, within fifteen
(15) business days after the earlier of:
(aa) (i) the date a certificate conforming to the requirements set forth in
Paragraph 12(b)(iii)(A) is delivered to Lessor certifying that the assignee or
deemed assignee, as applicable, has met the required ratio of long term debt to
EBITDA as of the end of the preceding calendar quarter, with EBITDA computed on
a rolling four quarter basis consisting of such quarter and the three
immediately preceding quarters as specified in Paragraph 12(b)(iii)(A)(1),
provided that there has been no material uncured default under the Lease by such
assignee or deemed assignee during such time period, and (ii) a twelve
(12) month period has elapsed after the date a certificate under clause (i) is
delivered to Lessor during which there has been no material uncured default
under the Lease by the assignee or deemed assignee, as applicable (provided that
if a notice of default was required under the terms and conditions of the Lease,
it expressly provided that failure to cure such default pursuant to the terms
and conditions of the Lease may result in Lessor drawing upon the Letter of
Credit as provided in this Paragraph 12(b)); or
(bb) (i) (x) the date a certificate conforming to the requirements set forth in
Paragraph 12(b)(iii)(B) is delivered to Lessor certifying that the assignee or
deemed assignee, as applicable, has less than Five Hundred Million Dollars
($500,000,000) of long term debt and at least One Hundred Million Dollars
($100,000,000) of EBITDA as of the end of the preceding

-43-



--------------------------------------------------------------------------------



 



calendar quarter, with EBITDA computed on a rolling four quarter basis
consisting of such quarter and the three immediately preceding quarters as
specified in Paragraph 12(b)(iii)(A)(1), provided that there has been no
material uncured default under the Lease by such assignee or deemed assignee
during such time period, and (ii) a twelve (12) month period has elapsed after
the date a certificate under clause (i) is delivered to Lessor during which
there has been no material uncured default under the Lease by the assignee or
deemed assignee, as applicable (provided that if a notice of default was
required under the terms and conditions of the Lease, it expressly provided that
failure to cure such default pursuant to the terms and conditions of the Lease
may result in Lessor drawing upon the Letter of Credit as provided in this
Paragraph 12(b)); or
(cc) the termination or expiration of the term of the Lease and delivery of the
entire possession of the Premises to Lessor in the manner required by the Lease,
provided that there is no material uncured default under the Lease by the
assignee or deemed assignee, as applicable. In the event that there is a
material uncured default under the Lease by such assignee or deemed assignee,
the term of the Letter of Credit shall be extended as provided in
Paragraph 12(b)(iii)(C) above and the provisions of Paragraph 12(b)(iii)(C)
shall apply with regard to the Letter of Credit or cash security, as applicable,
and as set forth therein, any cash security not required to cure a default by
such assignee or deemed assignee as described therein shall be returned to such
assignee or deemed assignee.
                    (4) In the event of any conveyance of title to the Building,
Lessor shall transfer any cash security to the new Lessor, and with respect to
the Letter of Credit, within ten (10) days after notice, such assignee or deemed
assignee, at its sole cost and expense, shall arrange for the transfer of the
Letter of Credit to the new Lessor, as designated by Lessor in the foregoing
notice or have the Letter of Credit canceled and reissued in the name of the new
Lessor. Provided the cash security or Letter of Credit, as the case may be, has
been so transferred, the assignee or deemed assignee shall look solely to the
new Lessor for the return of the cash security or Letter of Credit, as
applicable, and Lessor shall thereupon be released by such assignee or deemed
assignee from all liability for the return of said cash security or Letter of
Credit, as the case may be, provided that the transferee shall have assumed in
an instrument reasonably satisfactory to such assignee or deemed assignee all of
Lessor’s obligations under the Lease accruing from and after such sale or
conveyance, including the obligations set forth herein concerning the Letter of
Credit. Lessor shall cooperate with the assignee or deemed assignee, as
applicable, to transfer or reissue the Letter of Credit to the new Lessor. The
provisions hereof shall apply to every transfer or

-44-



--------------------------------------------------------------------------------



 



assignment made of the cash security or Letter of Credit, as applicable, to a
new Lessor. Lessor and the assignee or deemed assignee, as applicable, further
covenant and agree that neither shall assign or encumber or attempt to assign or
encumber the cash security or Letter of Credit, as applicable, and neither
Lessor nor the assignee or deemed assignee, as applicable, or their respective
successors or assignees shall be bound by any such agreement, encumbrance,
attempted assignment or attempted encumbrance, except that the cash security and
Letter of Credit, as applicable, may be pledged by Lessor as security to the
holder of a first deed of trust upon Levi’s Plaza, provided that such pledge is
subject to all of assignee’s or deemed assignee’s, as applicable, rights under
the Lease regarding the cash security or Letter of Credit.
               (c) Subleases To Lessee Contractors And Excluded Subtenants.
Lessor and Lessee desire to further clarify the provisions of Paragraph 11.2 of
the Lease regarding Lessee’s right to assign the Lease or sublet all or a
portion of the Premises without the consent of Lessor. In addition to the
foregoing, Lessor’s consent shall not be required nor shall Lessor have any
recapture rights with respect to a sublease by Lessee from time to time of space
within the Premises to (A) (i) Argonaut Securities Company, and (ii) Haas
Baseball Company (each an “Excluded Subtenant” and collectively, “Excluded
Subtenants”), and (B) any Person that is to use such space exclusively for the
purpose of performing or furnishing services exclusively for Lessee (a “Lessee
Contractor”), provided that (1) no demising walls shall be erected for purposes
of such occupancy by any such Person, (2) the term of such sublease shall not
exceed the lesser of two (2) years or the remaining term of the Lease, and
(3) the amount of space sublet pursuant to any such sublease shall not exceed
fifty percent (50%) of a floor in the Building.
               (d) Shared Profits. Lessor and Lessee also desire to clarify the
provisions of Paragraph 11.3 of the Lease regarding the sharing of profits on an
assignment of the Lease by Lessee or a sublet of all or a portion of the
Premises by Lessee. Accordingly, Paragraph 11.3 of the Lease shall not apply to
any sublease or assignment by Lessee to an Affiliate of Lessee, Permitted
Assignee, a Lessee Contractor or an Excluded Subtenant. Subject to such
exclusion, the fourth (4th) sentence of Paragraph 11.3 of the Lease is hereby
revised to provide that Lessee shall pay Lessor an amount equal to fifty percent
(50%) of the net profits (as described in Paragraph 11.3 of the Lease) (i) on
subletting, either monthly or annually at the option of Lessee, and (ii) on an
assignment, as received by Lessee. For purposes hereof, “net profits” shall mean
the total rent or other monetary consideration received from the assignee or
sublessee during the assignment or sublease term (“Gross Sublet Proceeds”),
less: the sum of (A) the Adjusted Base Rent paid to Lessor by Lessee during the
period of the assignment or sublease term for the space covered by the
assignment or sublease (“Transferred Space”); (B) any tenant improvement
allowance or free rent paid or given by Lessee to its assignee or sublessee
(excluding any personal property allowances, donations or contributions);
(C) broker’s commissions; (D) reasonable attorneys’ fees; (E) lease takeover
payments; (F) costs required to be paid by Lessee to Lessor in connection with
such assignment or sublease; and (G) costs of advertising the Transferred Space

-45-



--------------------------------------------------------------------------------



 



(collectively, the “Transaction Costs”); provided, however, Lessor shall not be
paid any share of net profits until Lessee has recovered, from the excess of the
Gross Sublet Proceeds received over the Adjusted Base Rent paid to Lessor by
Lessee calculated under (A) above, all of the costs set forth in parts
(B) through (G) above in connection with such Transferred Space. For example, if
five (5) years then remain in the Term, and Lessee pays to Lessor $10,000,000
each year in rent for the Transferred Space during that period, and Lessee
receives $11,000,000 in annual assignment or sublease rent for the Transferred
Space during that period, and Lessee incurs $5,000,000 in Transaction Costs
relating to the Transferred Space, there would be no net profits hereunder. If,
however, for the same period, Lessee pays to Lessor $10,000,000 in rent for the
Transferred Space, receives $11,000,000 in annual assignment and sublease rent
for the Transferred Space, and incurs $3,000,000 in Transaction Costs, there
would be a net profit hereunder of $2,000,000 relating to the Transferred Space,
which would be payable during the last two (2) years of the Term in twenty-four
(24) monthly installments of $88,333.33 each. In the event that any costs set
forth in parts (B) through (G) above are expenditures to be paid by Lessee
during the period of the assignment or sublease term for the Transferred Space,
Lessee shall make a reasonable estimate of such expenditures and net profits
shall be calculated based upon such estimates. Upon the actual expenditure of
any such deferred costs, Lessee and Lessor shall reconcile the amount of their
respective shares of net profits, if any, and make any payment required based on
account of such reconciliation.
               (e) Transfers By Lessor. Lessor and Lessee further desire to
clarify Article 11 of the Lease by adding the following at the end of
Paragraph 11.4 of the Lease:
Notwithstanding the foregoing, Lessor shall not be released from such liability
hereunder unless and until Lessor delivers to Lessee an instrument in writing in
form and substance reasonably satisfactory to Lessee executed by Lessor’s
successor in interest assuming all of the obligations and liabilities imposed
upon Lessor herein or arising hereunder accruing from and after such sale or
conveyance.
               (f) Lessor’s Recapture Right. Lessor and Lessee further desire to
clarify Article 11 of the Lease by adding thereto a right on the part of Lessor
to recapture the Premises under certain prescribed circumstances in the event of
a proposed assignment or subletting of all or a portion of the Premises.
Accordingly, Article 11 is hereby revised to include the following new
Paragraph 11.5:
“11.5 Recapture of Premises by Lessor.
     11.5(a) By written notice to Lessee (the “Termination Notice”) given within
twelve (12) business days following a request by Lessee, pursuant to
Paragraph 11.1 of the Lease, for Lessor’s consent to a proposed assignment of
the Lease or a proposed subletting

-46-



--------------------------------------------------------------------------------



 



of all or a portion of the Premises, Lessor shall have the right to (i)
terminate the Lease in the event of an assignment hereof or a sublet of the
entire Premises, or (ii) terminate the Lease as to the portion of the Premises
to be sublet, if the proposed sublet applies to less than the entire Premises
(the rights described in clauses (i) and (ii) of this Paragraph 11.5 shall be
known singularly and collectively as the “Right of Recapture”); provided,
however, that Lessor shall have the Right of Recapture only in the event that
one (1) or more of the following conditions applies at the time Lessee requests
Lessor’s consent to a proposed assignment or subletting by Lessee:
               (A) The Square Footage Threshold (as defined in Paragraph 3 of
the Second Amendment) has been exceeded (or will be exceeded by the currently
proposed sublease or assignment);
               (B) Lessee no longer occupies at least two hundred fifty thousand
(250,000) rentable square feet within the Building; provided, that, for the
purposes of this Paragraph 11.5(a), space shall be deemed “occupied” by Lessee
if, and only if, (i) such space is leased to Lessee (and, except as permitted in
the following clause (ii), such space is not subject to a sublease or assignment
by Lessee or any other form of occupancy agreement between Lessee and any third
party), or (ii) such space is subleased or assigned by Lessee to a Permitted
Assignee, an Affiliate of Lessee, a Lessee Contractor or an Excluded Subtenant;
or
               (C) If Lessee proposes to sublet all or a portion of the
Premises, and either (i) the term of the proposed sublease (including options to
extend or renew the term) is greater than seven (7) years, or (ii) the proposed
sublease will commence during the last two (2) years of the then current term of
the Lease, unless Lessee extends the then current term of the Lease, in which
case Lessor shall not have a Right of Recapture pursuant to this item (ii) with
respect to the proposed sublet space so long as the total sublease term
(including options to extend or renew the term) does not exceed seven (7) years.
     11.5(b) If Lessor elects to exercise its Right of Recapture hereunder with
respect to a proposed subletting by Lessee, and the Premises to be covered by
such proposed sublease is less than the entire Premises (any such portion herein
the “Recaptured Space”), the parties shall execute an amendment to the Lease
pursuant to which (x) all of Lessee’s obligations pertaining to such Recaptured
Space, including those for Base Rent, Adjusted Base Rent, Lessee’s Percentage of
Operating Expenses and Adjusted Taxes for the Building and any additional rent
and other charges due hereunder shall be reduced in proportion to the reduction
in the rentable square footage

-47-



--------------------------------------------------------------------------------



 



of the Premises caused thereby, the amount of such reductions to be determined
by multiplying such obligations by a fraction, the numerator of which is the
rentable square footage of the Premises included within such sublease (i.e. the
Recaptured Space) and the denominator of which is the rentable square footage of
the entire Premises immediately prior to such termination by Lessor, and (y) the
Operating Expense provisions within the Lease (including, without limitation,
Lessee’s obligation for payment of Lessee’s Percentage of Operating Expenses
with respect to the Building) and the parties respective maintenance and repair
obligations under Paragraph 11 of the Second Amendment shall be adjusted to
reflect the fact that Lessor will once again assume control over operation of
the Building, provided, that, in adjusting the Operating Expense provisions and
the parties respective obligations under the Lease for maintenance, repairs and
replacements, the parties shall strive to reformulate their respective rights,
obligations and responsibilities in a fashion consistent with the practices in
effect prior to Lessee’s assumption of the operation and maintenance of the
Building. (In such event, Lessor shall manage the maintenance and repair of the
Building in a manner consistent with standards customarily maintained by the
owners of the Comparable Maintenance Standards Buildings, including, without
limitation, instituting competitive bidding practices, if any, with respect to
contractors and vendors which are customarily adhered to by the owners of the
Comparable Maintenance Standards Buildings in connection with maintenance and
repair of the Comparable Maintenance Standards Buildings.) Lessor shall bear the
costs incurred in physically separating the space covered by such sublease from
the balance of the Premises and in complying with any applicable laws or
regulations applying due to such separation, including costs of compliance
required as a result of or in connection with such separation.
     11.5(c) If Lessor does not exercise its Right of Recapture under this
Paragraph 11.5 with respect to any proposed assignment or subletting, then
Lessor shall not unreasonably withhold, condition or delay its consent to such
proposed assignment or subletting.
     11.5(d) Lessor’s Right of Recapture shall not apply to any assignment or
subletting made to (i) an Affiliate of Lessee or a Permitted Assignee pursuant
to Paragraph 11.2 of the Lease and Paragraph 12(a) of the Second Amendment, or
otherwise made to any Affiliate of Lessee or Permitted Assignee, or (ii) a
Lessee Contractor, or (iii) an Excluded Subtenant.”
               (g) Whenever Lessor’s consent to a proposed assignment or
subletting is required pursuant to Paragraph 11.1 of the Lease, Lessor agrees
that it shall not unreasonably withhold, condition or delay such consent and
Lessor’s consent to such

-48-



--------------------------------------------------------------------------------



 



assignment or subletting shall be deemed given unless Lessor exercises its Right
of Recapture or otherwise notifies Lessee in writing of its refusal to grant
such consent (which notice shall state the reason(s) for the withholding of such
consent), within twelve (12) business days after Lessee’s request for Lessor’s
consent. Without limiting the circumstances for which it may be reasonable for
Lessor to withhold its consent to an assignment or subletting pursuant to
Article 11 of the Lease, Lessor and Lessee acknowledge that it shall be
reasonable for Lessor to withhold its consent in the following instances:
                    (i) If at the time Lessor’s consent is requested or at any
time prior to the granting of such consent, Lessee is in default beyond any
applicable cure period specified under the Lease;
                    (ii) If in Lessor’s reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would involve occupancy by other
than primarily general office personnel;
                    (iii) If either (A) the sublease or assignment is to a
proposed assignee or sublessee that intends to use all or a portion of the
Premises for retail purposes and, in Lessor’s reasonable judgment, such retail
use of the Premises by the proposed assignee or sublessee would breach any
so-called “exclusive” use provision then in an existing lease or would cause
Lessor to violate a provision in any lease which prohibits the lease of space to
such tenant’s competitors or give a tenant a right to cancel its lease in the
event that space is leased to a competitor (for purposes hereof, the foregoing
provisions collectively are “exclusive rights”), and such tenant occupies retail
space in Levi’s Plaza, or (B) in Lessor’s reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would breach any so-called
“exclusive” use provision then in an existing lease, or would cause Lessor to
violate a provision in any lease which prohibits the lease of space to such
tenant’s competitors or give a tenant a right to cancel its lease in the event
that space is leased to a competitor (for purposes hereof, the foregoing
provisions collectively are “exclusive rights”), and such lease is for at least
a minimum of sixteen thousand (16,000) rentable square feet of non-retail space
in the Building. In connection with the foregoing, Lessor agrees to provide
Lessee with prompt written notice of any exclusive rights granted in favor of
any such tenant presently in effect, or which are granted on or after the
Effective Date; provided, however, that this restriction relating to violations
of exclusive rights shall not preclude Lessee from subleasing Lessee’s cafeteria
or food service facilities to a third party operator in connection with a
contract between such third party operator and Lessee for the operation of
Lessee’s cafeteria or food service facilities so long as such cafeteria or food
service facilities continue to be operated in accordance with the provisions of
the Lease, including without limitation, Paragraph 9 of this Second Amendment;
                    (iv) If in Lessor’s reasonable judgment, the financial worth
of the proposed assignee or sublessee is not sufficient to meets its obligations
under the proposed assignment or sublease;

-49-



--------------------------------------------------------------------------------



 



                    (v) If the use of the Premises by the proposed assignee or
sublessee will violate any applicable law, ordinance or regulation;
                    (vi) If the proposed assignee or sublessee is a governmental
agency; or
                    (vii) If the proposed assignee or sublessee is not then a
Levi’s Plaza tenant and such proposed assignee or sublessee has delivered to or
received from Lessor a written request for proposal or offer or letter of intent
for space in Levi’s Plaza during the forty-five (45) days immediately preceding
notice by Lessee of its intention to assign or sublet (any such proposed
assignee or sublessee is referred to herein as a “Prospective Tenant”),
provided, however, in order for Lessor to object to any proposed assignee or
sublessee pursuant to this Paragraph 11.5(g)(vii), Lessor must be able to
furnish such proposed assignee or sublessee with space in Levi’s Plaza that is
substantially comparable in size to the space required by such proposed assignee
or sublessee. In connection with the foregoing, if Lessee notifies Lessor of its
intention to assign or sublet space within the Building and requests from Lessor
the information hereinafter described, Lessor shall within five (5) business
days after receipt of such notice, furnish Lessee with a list of parties
qualifying as Prospective Tenants (the “Original List”) and shall thereafter
update the Original List every thirty (30) days with any additional Prospective
Tenants that have delivered to or received from Lessor a written request for
proposal or offer or letter of intent for space in Levi’s Plaza after Lessor’s
receipt of notice by Lessee of its intention to assign or sublet (the “Updated
List(s)”). On and after Lessee’s receipt of the Original List, Lessor shall be
precluded from adding to an Updated List any prospective tenant as to which
Lessee can establish that, prior to such tenant having delivered to or received
from Lessor a written request for proposal or offer or letter of intent for
space in Levi’s Plaza, Lessee delivered to or received from such tenant a
written request for proposal or offer or letter of intent for Lessee’s space in
the Building. Notwithstanding the foregoing, a Prospective Tenant shall be
removed from the Original List or an Updated List, as applicable, in the event
that (i) within sixty (60) days after such Prospective Tenant was first included
on the Original List or an Updated List, as applicable, such Prospective Tenant
has not executed a letter of intent for space in Levi’s Plaza, or (ii) within
one hundred eighty (180) days after such Prospective Tenant was first included
on the Original List or an Updated List, as applicable, such Prospective Tenant
has not executed a lease agreement for space in Levi’s Plaza.
               (h) No assignment or subletting by Lessee pursuant to Article 11
of the Lease, nor any consent thereto by Lessor, shall relieve Lessee of any
obligation to be performed by Lessee under the Lease, except to the extent, if
any, that Lessor elects, pursuant to its Right of Recapture, to terminate the
Lease in whole or in part.
               (i) In the event Lessee shall assign the Lease or sublet the
Premises or request the consent of Lessor to any assignment or subletting
requiring Lessor’s consent hereunder, then Lessee shall pay Lessor’s reasonable
attorneys’ fees

-50-



--------------------------------------------------------------------------------



 



incurred in connection therewith (not to exceed two thousand dollars ($2,000) in
each such case).
               (j) Notwithstanding anything to the contrary contained in
Paragraph 11.1 of the Lease, Lessee may not, without the prior written consent
of Lessor, which Lessor may withhold in its sole and absolute discretion, assign
its interest in the Lease with respect to, or sublet any portion of the Premises
which constitutes, less than fifty percent (50%) of the net rentable square
footage of any floor in the Building; provided, however, that the foregoing
restriction shall not apply to any assignment or subletting (i) to an Affiliate
of Lessee or Permitted Assignee pursuant to Paragraph 11.2 of the Lease or
otherwise made to any Affiliate of Lessee or Permitted Assignee, or (ii) to a
Lessee Contractor, or (iii) an Excluded Subtenant.
     13. Use of the Premises. From and after the Effective Date, Paragraph 6 of
the MOU shall be deleted in its entirety and replaced with the provisions of
this Paragraph 13. Lessor and Lessee desire to clarify the permitted uses of the
Premises by deleting the last sentence of Paragraph 7.1 of the Lease and adding
the following:
“In addition, Lessee shall have the right to use the Premises for sales of
“samples” to Lessee’s employees from time to time, sales of Lessee’s products by
telephone and catalog, and the promotion and conduct of electronic commerce by
Lessee, its Affiliates, a Permitted Assignee or a Lessee Contractor (such as by
use of the internet and other like and future media).”
     14. Base Building and Common Area Work. Lessor shall be responsible for
constructing the Base Building Work (as defined below) at its sole cost and
expense. Subject to Construction Delays (as defined in Paragraph 15(e) below) or
delays caused in whole or in part by Lessee, Lessor shall use its commercially
reasonable efforts to Substantially Complete all Base Building Work in
accordance with the schedule set forth in Exhibit B attached hereto. As used
herein, the terms “Substantially Complete” or “Substantial Completion” shall
mean that the work in question is complete subject only to normal punch list
items that do not affect the beneficial use thereof. “Base Building Work” shall
mean (i) work required to bring the improvements located within the Designated
Areas into compliance with Uniform Building Code in effect as of December 31,
2009, the Americans with Disabilities Act and any regulation promulgated
thereunder and in effect as of December 31, 2009 and any applicable life-safety
code requirements in effect as of December 31, 2009, as and to the extent such
work is triggered by the Leasehold Improvements (as such term is defined in
Paragraph 15(a) below), and (ii) those improvements described on Exhibit B
attached hereto. “Designated Areas” shall mean the exterior entrances/exits
(Building shell only), main entrance lobby, elevator lobbies, bathrooms,
elevators, loading areas, stairwells, electrical and mechanical rooms, and roof
of the Building and the Exterior Common Areas (excluding the park located
adjacent to the Koshland Building). All Base Building Work shall be completed by
Lessor in a good and workmanlike manner and all work shall be consistent with
the best practices and standards in the building construction industries.

-51-



--------------------------------------------------------------------------------



 



The Base Building Work shall be constructed by Lessor subject to the following
conditions:
          (a) All construction work relating to the Base Building Work shall be
conducted in accordance with all applicable governmental laws, rules,
regulations and requirements, and prior to the commencement of work, Lessor
shall be responsible for obtaining, at its sole cost and expense, all building
and other permits necessary in connection with the construction of the Base
Building Work. All fire/life-safety systems shall be tested and approved by
contractors on behalf of Lessor and Lessee and by the governmental agencies
having jurisdiction thereof.
          (b) In the event that plans and specifications for a Base Building
Improvement are required to obtain a building permit for such work or other
drawings or performance criteria are provided to Lessor’s contractor (“Lessor’s
Plans”), Lessor shall submit a copy of Lessor’s Plans to Lessee for its review
and approval not less than ten (10) days in advance of the commencement of any
construction related thereto. Notwithstanding the foregoing, Lessee acknowledges
and agrees that Lessee’s review of Lessor’s Plans shall only be for the limited
purpose of reviewing whether or not the Base Building Work are designed to
comply with the specifications, if any, prepared for such Base Building Work
(copies of which shall be provided by Lessor to Lessee), and in connection
therewith, Lessee’s approval shall not be unreasonably withheld. Except as
hereinbefore stated, Lessee’s approval of Lessor’s Plans shall not be required
as a pre-condition for the making of the Base Building Work by Lessor.
Notwithstanding whether any of Lessor’s Plans are reviewed by Lessee, or by
Lessee’s architect, engineer or other consultants, and notwithstanding any
advice or assistance which may be rendered to Lessor by Lessee or Lessee’s
architect, engineer or other consultants, Lessee is not in any way warranting or
representing that Lessor’s Plans are suitable for their intended use or comply
with applicable laws and regulations, and Lessee shall have no liability
whatsoever in connection with Lessor’s Plans, nor any responsibility for any
omissions or errors contained therein.
          (c) Lessee shall have the right, during the period of any construction
of the Base Building Work, to review and monitor the progress of such
construction; if requested by Lessee, representatives of Lessee shall be given
adequate notice of and shall be entitled to attend regularly scheduled job
meetings concerning any Base Building Work.
          (d) Lessor shall indemnify, defend and hold Lessee harmless from and
against any and all claims, liabilities, losses or damages whatsoever arising
out of or in connection with the construction of any Base Building Work, except
to the extent that the same arise from the negligence or willful misconduct of
Lessee, its agents, contractors, employees, or invitees.
          (e) During the construction of any Base Building Work, trash removal
shall be done continually at Lessor’s cost and expense, and no trash, debris or
other waste may be deposited at any time in, on or about or outside the Premises
other than in areas which are designated for dumpsters or temporary
consolidation of trash prior to

-52-



--------------------------------------------------------------------------------



 



collection. Storage of Lessor’s contractors’ and subcontractors’ construction
materials, tools and equipment shall be either outside the Premises in an area
reasonably approved by Lessee, or, if within the Premises, confined to an area
reasonably approved by Lessee. In no event shall any materials, tools and
equipment, or debris be stored in any other areas without Lessee’s prior written
consent, which shall not be unreasonably withheld.
          (f) Within a reasonable period following Substantial Completion of any
Base Building Work for which plans and specifications were required to obtain a
building permit for such work, Lessor shall furnish Lessee with a copy of the
“record” plans and specifications showing the changes made to the Building
and/or Premises, as applicable.
          (g) During the design and construction of any Base Building Work,
Lessor agrees that Lessor and its agents and contractors shall not materially
impede or interfere with the conduct of business by Lessee in the Premises or
with the work of Lessee’s contractors or subcontractors in the Premises (except
to the extent that Lessor or its agents or contractors may reasonably be
required to take any action necessary to the ongoing operation of the Building,
in which event Lessor and its agents and contractors shall use commercially
reasonable efforts to minimize any interference with Lessee’s conduct of
business and/or the work of Lessee’s contractors or subcontractors).
     15. Leasehold Improvements Allowance.
          (a) In consideration of Lessee’s exercise of its Second Option, upon
execution of this Second Amendment, Lessor shall provide Lessee a leasehold
improvements allowance (the “Leasehold Improvements Allowance”) in the amount of
Fifteen Million Nine Hundred Sixty-Five Thousand Eight Hundred Sixty-Five
Dollars ($15,965,865) ($45.00 per rentable square foot) to be used for the costs
of relocating from other facilities to the Premises on or after June 24, 2009,
constructing Lessee’s desired improvements and alterations within the Premises
after the Effective Date (“Leasehold Improvements”), consulting and permit fees
and other costs incurred by Lessee in connection with the Leasehold Improvements
on or after June 24, 2009 (collectively, the “Leasehold Improvement Costs”). The
Leasehold Improvements Allowance shall be made available to Lessee immediately
following the execution of this Amendment and shall be disbursed in accordance
with this Paragraph 15. The Leasehold Improvement Allowance shall be net of any
costs and expenses incurred by Lessor either on its own behalf or on behalf of
Lessee in connection with any alterations or renovations required by this Second
Amendment, provided that Lessee shall reimburse Lessor for the actual third
party out-of-pocket costs and expenses reasonably incurred by Lessor with
respect to any consultants retained by Lessor in connection with Lessee’s
performance of the Leasehold Improvements. Without limiting the generality of
the foregoing, Lessee shall not be obligated to reimburse Lessor for Lessor’s
administrative, management or supervision costs in connection with Lessee’s
installation of the Leasehold Improvements, nor shall any such administrative,
management or supervision costs be deducted from the Leasehold Improvements
Allowance.

-53-



--------------------------------------------------------------------------------



 



          (b) Lessor shall disburse the Leasehold Improvements Allowance to
reimburse Lessee for payment of Leasehold Improvement Costs. In connection with
the foregoing, Lessee shall deliver to Lessor, not more frequently than one
(1) time during each calendar month or any thirty (30) day period, a request for
payment of Leasehold Improvement Costs (“Reimbursement Request”).
               (i) If the Reimbursement Request covers Leasehold Improvements,
Lessee shall submit the following items with such Reimbursement Request covering
all Leasehold Improvement Costs with respect to such Leasehold Improvements:
(i) invoices from the general contractor and all subcontractors, laborers,
materialmen, and suppliers for whom Leasehold Improvements Costs are being
requested; (ii) executed mechanic’s lien releases (conditional with respect to
the current Reimbursement Request amounts and unconditional with respect to all
previous Reimbursement Request amounts funded by Lessor) from the general
contractor and all subcontractors, laborers, materialmen, and suppliers for whom
Leasehold Improvements Costs are being requested, which mechanic’s lien releases
shall comply with the appropriate provisions, as reasonably determined by
Lessor, of California Civil Code Section 3262(d); and (iii) all other
information reasonably requested by Lessor. Lessee hereby acknowledges and
agrees that Lessee’s submission of a Reimbursement Request shall be deemed
Lessee’s acceptance and approval of the work furnished or the materials supplied
as set forth in such Reimbursement Request.
               (ii) If the Reimbursement Request covers Leasehold Improvements
Costs other than reimbursements for Leasehold Improvements, Lessee shall submit
the following items with such Reimbursement Request covering all such Leasehold
Improvement Costs which do not relate to Leasehold Improvements: (i) evidence of
Lessee’s payment in full of the Leasehold Improvements Costs which do not relate
to Leasehold Improvements for which Lessee is requesting reimbursement; and
(ii) all other information reasonably requested by Lessor.
               (iii) Within twenty (20) days following Lessor’s receipt of a
Reimbursement Request, together with the additional information required
pursuant to this Paragraph 15(b), Lessor shall deliver to Lessee an amount equal
to the lesser of (A) the amount requested in such Reimbursement Request, and
(B) the balance of any remaining available portion of the Leasehold Improvements
Allowance; provided, however, that at Lessee’s discretion, Lessee may direct
Lessor to disburse all or a portion of the Leasehold Improvements Allowance
directly to Lessee’s contractors to pay Leasehold Improvement Costs due such
contractors that have been approved for payment by Lessee in writing. If so
directed by Lessee, Lessor shall disburse such payments to such contractors
within twenty (20) days after Lessor’s receipt of Lessee’s Reimbursement Request
together with the additional information required pursuant to this Paragraph 15.
               (iv) Upon the completion of all Leasehold Improvements, Lessee
shall obtain and submit to Lessor (I) executed unconditional mechanic’s lien
releases from the general contractor and all subcontractors, laborers,
materialmen, and suppliers who have provided services or materials in connection
with the Leasehold

-54-



--------------------------------------------------------------------------------



 



Improvements, which mechanic’s lien releases shall comply with the appropriate
provisions, as reasonably determined by Lessor, of California Civil Code Section
3262(d), and (II) a temporary certificate of occupancy for the Premises (the
provision of such items following completion of the Leasehold Improvements shall
be referred to herein as “Evidenced Lien Free Completion”). Lessor’s payment of
such amounts shall not be deemed Lessor’s approval or acceptance of the work
furnished or materials supplied as set forth in Lessee’s Reimbursement Request.
          (c) Without limiting Paragraph 15(b) above, Lessee may utilize up to
One Million Seven Hundred Seventy-Three Thousand Nine Hundred Eighty-Five
Dollars ($1,773,985) of the Leasehold Improvements Allowance for the costs of
fixtures, furniture and equipment to be used by Lessee in the Premises (the “FFE
Costs”). Requests for applying a portion of the Leasehold Improvements Allowance
toward reimbursement of FFE Costs shall be submitted in the manner set forth in
Paragraph 15(b)(ii) above, with any amounts so paid to Lessee pursuant to said
Paragraph 15(b)(ii) in reimbursement of FFE Costs reducing the amount of the
remaining Leasehold Improvements Allowance.
          (d) Without limiting Paragraph 15(b) above, after Evidenced Lien Free
Completion has occurred (as provided in Paragraph 15(b) above), Lessee may
utilize up to One Million Seven Hundred Seventy-Three Thousand Nine Hundred
Eighty-Five Dollars ($1,773,985) of the Leasehold Improvements Allowance for any
purpose deemed appropriate by Lessee. In connection with the foregoing and if
elected by Lessee, Lessee shall deliver to Lessor a request for payment (“Cash
Reimbursement Request”); provided, however, that no such Cash Reimbursement
Request may be submitted until after Evidenced Lien Free Completion has
occurred. Within twenty (20) days following receipt of a validly submitted Cash
Reimbursement Request, Lessor shall disburse to Lessee an amount equal to the
lesser of (A) One Million Seven Hundred Seventy-Three Thousand Nine Hundred
Eighty-Five Dollars ($1,773,985), (B) the amount requested in such Cash
Reimbursement Request, or (C) the balance of any remaining available portion of
the Leasehold Improvements Allowance. Lessor hereby acknowledges and agrees that
Lessee shall not be required to produce invoices or other evidence of how any
funds requested in a Cash Reimbursement Request have been spent or will be
spent.
          (e) If Lessee has not submitted requests for disbursement of all of
the Leasehold Improvements Allowance, on or before January 1, 2014 (the “Outside
Request Date”), all remaining amounts comprising the Leasehold Improvements
Allowance for which Lessee has not submitted either Reimbursement Requests
(meeting the requirements and limitations of Paragraph 15(b) above) or Cash
Reimbursement Requests (meeting the requirements and limitations of Paragraph
15(c) above) shall be forfeited; provided, however, that if such failure to
submit such Reimbursement Requests result from delays in construction of the
Leasehold Improvements arising from an event(s) of Construction Delay (as
defined below), then the Outside Request Date shall be extended by one (1) day
for each day that the construction of the Leasehold Improvements has actually
been delayed as the result of a Construction Delay. As used herein, the term
“Construction Delay” shall mean delays in construction of the Leasehold
Improvements attributable to (i) strikes, lockouts, labor troubles, inability to

-55-



--------------------------------------------------------------------------------



 



procure materials, power failure, restrictive governmental laws or regulations,
civil disturbances, war, acts of terrorism, failure to secure permits within the
normal time frames, lightening, earthquake, fire, storm, hurricane, tornado,
flood, explosion and any other similar cause beyond the reasonable control of
Lessee, or (ii) material interference by Lessor; provided, however, as a
condition to claiming the benefit of any extension of the Outside Request Date
due to such Construction Delay, Lessee shall provide Lessor with written notice
of such Construction Delay, within thirty (30) days of Lessee’s knowledge
thereof and the nature of its impact upon Lessee’s completion of the Leasehold
Improvements and Lessee shall thereafter keep Lessor regularly informed of the
status of such Construction Delay and its impact upon the completion of the
Leasehold Improvements.
          (f) If Lessor sells or otherwise transfers its interests in the
Building prior to the Outside Request Date, either directly or through an
indirect transfer of a “controlling interest” (excluding any sale or other
transfer to a Permitted Lessor Transferee) in the entity comprising Lessor (as
determined in accordance with Paragraph 2.1.11 of the Lease, as amended) (such a
sale or transfer, herein a “Triggering Sale”), then Lessor shall deposit, on or
prior to the date of closing of such Triggering Sale, the remaining balance of
the Leasehold Improvements Allowance in an escrow account established with First
American Fund Control Inc., 200 Commerce, Irvine, California 92602 or another
escrow company selected by Lessor and approved by Lessee (“Escrow Agent”)
together with instructions to the Escrow Agent, in a form prepared by Lessor and
approved by Lessee, instructing Escrow Agent to disburse the Leasehold
Improvements Allowance in accordance with this Paragraph 15. Notwithstanding the
foregoing, if a Triggering Sale has occurred and Lessor has not deposited the
remaining balance of the Leasehold Improvements Allowance in escrow with Escrow
Agent on the date of closing of such Triggering Sale, as required pursuant to
this Paragraph 15(f), then Lessee shall have the right, in addition to any other
remedies available to Lessee, to offset the entire remaining balance of the
Leasehold Improvements Allowance at the time and in the manner provided in
Paragraph 15(h) below.
          (g) If Lessor fails to disburse any amount of the Leasehold
Improvements Allowance as and when required under this Paragraph 15 (other than
Lessor’s failure to fund any amount required into escrow with the Escrow Agent
upon the closing of a Triggering Sale (as provided in Paragraph 15(f) above),
upon ten (10) days prior written notice to Lessor, Lessee shall have the right,
in addition to any other remedies available to Lessee, to recover such amount by
amortizing such amount over the remaining term of the Lease, with interest at
the Amortizing Rate (as defined below), and deducting such amortized amount from
the monthly Base Rent as it comes due under the Lease; provided, however, in no
event shall the aggregate amount offset by Lessee in any one (1) month of the
term exceed twenty-five percent (25%) of the Base Rent that is due in the
subject month. As used herein, the term “Amortizing Rate” shall mean an interest
rate per annum to (i) the then current base rate of interest announced publicly
in San Francisco, California, by Wells Fargo Bank, N. A. as the prime rate (or
if such bank ceases to exist, the largest bank headquartered in the State of
California) (herein, the “Prime Rate”), plus (ii) two percent (2%), measured on
the date Lessee first elects to offset any such amounts against the Base Rent,
as provided in this Paragraph 15(g).

-56-



--------------------------------------------------------------------------------



 



          (h) If Lessor fails to fund any amount (“Escrow Amount”) required into
escrow with the Escrow Agent upon the closing of a Triggering Sale (as provided
in Paragraph 15(f) above), upon ten (10) days prior written notice to Lessor,
Lessee shall have the right, in addition to any other remedies available to
Lessee, to offset the full Escrow Amount which has not then been disbursed
against the monthly Base Rent as it comes due under the Lease.
     16. Parking.
          (a) Paragraph 31.1 of the Original Lease and Paragraph 7 of the First
Amendment are hereby deleted in their entirety and replaced with the provisions
of this Paragraph 16. Notwithstanding anything to the contrary herein, Lessor
hereby grants to Lessee an option at any time or times during the term hereof to
use one (1) parking stall on a monthly rental basis for parking for every one
thousand eight hundred twenty-five (1,825) rentable square feet in the Premises
at such time (the “Guaranteed Spaces”). The Guaranteed Spaces shall be located
in either the parking areas of the Building (the “Building Garage”) or in the
parking garage located at 101 Lombard (the “101 Lombard Garage”), subject to the
terms of this Paragraph 16. Rent for the parking spaces leased by Lessee within
the Building Garage and the unreserved parking spaces leased by Lessee within
the 101 Lombard Garage shall be payable therefore at the lowest rate then
charged (except van pool rates) in the other parking spaces within Levi’s Plaza;
provided, however, that Lessee’s car pool vans shall be entitled to any special
van pool rate. Rent for the reserved parking spaces leased by Lessee within the
101 Lombard Garage shall be payable at the lowest rate then charged (except van
pool rates) for other reserved parking spaces within Levi’s Plaza. Such option
may be exercised by Lessee by notice to Lessor in writing designating the number
of stalls desired, and the parking stalls shall be made available to Lessee as
soon as possible thereafter.
          (b) Lessee may select up to eighty-two (82) spaces in the Building
Garage as part of the Guaranteed Spaces, subject to Lessor’s obligations under
that certain Agreement and Notice of Special Restriction under the Planning Code
(the “Ice House Agreement”), recorded in Book B-823, at page 325, on November 2,
1973, in the Official Records of the City and County of San Francisco. Lessor
shall use Lessor’s best efforts to fulfill Lessor’s obligations expressed in the
Ice House Agreement by making spaces available thereunder in the 101 Lombard
Garage or otherwise relieve the Building Garage from the effect of the Ice House
Agreement. The Guaranteed Spaces not leased by Lessee in the Building Garage
shall be made available to Lessee at the 101 Lombard Garage.
          (c) Notwithstanding the requirement that Lessor make the Guaranteed
Spaces available to Lessee, if, at any time during the term of the Lease, Lessee
elects not to lease all of the Guaranteed Spaces, Lessor shall have the right to
lease the Guaranteed Spaces not then leased by Lessee (“Surrendered Spaces”) to
another tenant of Levi’s Plaza. In such event, if Lessee subsequently desires to
lease any such Surrendered Spaces, Lessee shall deliver notice to Lessor in
writing designating the number of Surrendered Spaces desired, and the
Surrendered Spaces shall be made available to Lessee as soon as possible
thereafter, provided that Lessor shall not be obligated to

-57-



--------------------------------------------------------------------------------



 



provide more than fifty (50) Surrendered Spaces to Lessee in any six (6) month
period and the location of such Surrendered Spaces shall be subject to the
restrictions with regard to the Building Garage set forth in Paragraph 16(b)
above.
     17. Right of First Offer to Purchase. Subject to the terms and conditions
set forth in this Paragraph 17, upon a Triggering Transfer (as defined in
Paragraph 17(a)(v) below), Lessee shall have a recurring right of first offer
(“Purchase ROFO”) with respect to the applicable Offered Building (as defined
Paragraph 17(b) below).
          (a) As used herein, the following terms shall have the meanings
ascribed thereto below:
               (i) “Occupied Building” shall mean (i) the Building or any other
building within the Levi’s Plaza which is “leased” by Lessee at the time of any
Triggering Transfer; provided, however, for purposes of this definition, a
building shall be deemed “leased” by Lessee if, and only if, on the date of any
Triggering Transfer, (A) more than fifty percent (50%) of the rentable square
footage within such building is leased to Lessee, and (B) the Square Footage
Threshold has not been exceeded.
               (ii) “Permitted Lessor Transferee” shall mean each TIC Owner and
all current beneficial owners of equity interests in each TIC Owner and any of
their respective ancestors, descendants, adopted children, spouses or former
spouses, trusts established by or for the benefit of such persons, partnerships
or entities or other Persons of any kind which were transferees of equity
interests of such owners or any of them, and any foundations or charitable or
nonprofit organizations which were transferees of equity interests of any such
owners.
               (iii) “TIC Owner” shall mean each of BLUE JEANS EQUITIES WEST, a
California general partnership, INNSBRUCK LP, a California limited partnership,
and PLAZA GB LP, a California limited partnership, and any Permitted Lessor
Transferee acquiring all or any portion of any Offered Building.
               (iv) “Triggering Transfer” shall mean Lessor’s intended sale or
other transfer of Lessor’s direct right, title and entire interest in any
individual Occupied Building, in either case to any party other than a Permitted
Lessor Transferee; provided, however, that neither (x) a sale or other transfer
of Lessor’s direct right, title or interest in the entirety of Levi’s Plaza, or
(y) a sale or other transfer of Lessor’s indirect interest through any sale or
transfer of anything less than the entirety of the beneficial interest in
Lessor, shall be nor be deemed to be a Triggering Transfer, or (z) a sale or
other transfer of all or any portion of Lessor’s interest in Levi’s Plaza
(including, without limitation, all or any portion of any Occupied Building) to
a Permitted Lessor Transferee.
          (b) If at any time Lessor intends to make a Triggering Transfer (such
party, herein an “Offeror”), then the Offeror shall first offer to sell such
Occupied Building (herein, the “Offered Building”) to Lessee. Each offer to sell
the Offered Building to Lessee pursuant to this Paragraph 17 shall be made
initially in a written notice (“Purchase ROFO Notice”) delivered to the Lessee.
The Purchase ROFO Notice

-58-



--------------------------------------------------------------------------------



 



shall specify the purchase price and other terms (herein, the “Offer Terms”)
upon which Offeror intends to offer the Offered Building to other parties.
          (c) If Lessee elects to exercise the Purchase ROFO with respect to an
Offered Building, then within ten (10) business days following receipt of a
Purchase ROFO Notice (such period, herein “the “Offer Election Period”), Lessee
shall deliver written notice (“Purchase ROFO Election Notice”) to the Offeror.
If Lessee does not respond to a Purchase ROFO Notice on or before 5:00 p.m.
California time on the last day of the Offer Election Period, then the Offeror
may proceed to offer the Offered Building for sale to other parties; provided,
however, that:
               (i) the Offeror shall not be permitted to sell the Offered
Building at a purchase price which is less than ninety-five (95%) of the
purchase price set forth in the Offer Terms or on other economic terms
substantially more favorable to the buyer than those offered to Lessee, unless
the Offeror has first given Lessee written notice (“Reduced Offer Notice”) of
the Offeror’s intention and provided Lessee with the opportunity to agree to
purchase the subject Offered Building upon such modified terms (herein, the
“Reduced Offer Terms”) for a period of ten (10) business days following the date
of delivery of such Reduced Offer Notice (such period, herein “the “Reduced
Offer Election Period”). If Lessee accepts the Reduced Offer Terms, then Lessee
shall deliver a Purchase ROFO Election Notice to the Offeror on or before 5:00
p.m. California time on the last day of the Reduced Offer Election Period,
stating Lessee’s acceptance of the Reduced Offer Terms and the parties shall
thereafter proceed with the transfer of the subject Offered Building to Lessee
in accordance with the terms of Paragraph 17. If Lessee rejects the offer set
forth in said Reduced Offer Notice or does not respond to such Reduced Offer
Notice on or before 5:00 p.m. California time on the last day of the Reduced
Offer Election Period, then the Offeror may proceed to sell the subject Offered
Building at the Reduced Offer Terms offered to Lessee pursuant to such Reduced
Offer Notice; provided, however, the Offeror shall not be permitted to sell the
subject Offered Building at a purchase price which is less than ninety-five
(95%) of the purchase price set forth in the Reduced Offer Terms or on other
economic terms substantially more favorable to the buyer than those offered to
Lessee without once again providing Lessee with a Reduced Offer Notice
specifying such new lower price and revised terms and proceeding to offer the
subject Offered Building to Lessee pursuant to the preceding sentence.
               (ii) If the Offeror has not sold or otherwise transferred the
Offered Building within three hundred sixty-five (365) days from the later of
(x) the day following the expiration of the Offer Election Period, or (y) the
day following the expiration of any later Reduced Offer Election Period, then
the Offeror shall not be permitted to sell the subject Offered Building without
once again providing Lessee with a Purchase ROFO Notice in the manner provided
in this Paragraph 17.
          (d) Each Purchase ROFO shall be personal to Lessee and any Affiliate
of Lessee who has taken an assignment of the entire Lease, but shall not
otherwise be assignable or otherwise transferable in whole or in part,
voluntarily or by operation of law, to any other assignee, subtenant or other
third party.

-59-



--------------------------------------------------------------------------------



 



          (e) So long as Lessee continues to lease not less than two hundred
fifty thousand (250,000) rentable square feet within Levi’s Plaza, this Purchase
ROFO shall be recurring and run with the land until January 1, 2023. From and
after January 1, 2023, this Purchase ROFO shall constitute a one time right with
respect to the first sale of an Offered Building which occurs on or after
January 1, 2023 and shall not survive any sale, assignment or other transfer of
such Offered Building which occurs on or after January 1, 2023; provided,
however, that this Purchase ROFO shall not apply with respect to any building
which is not an Occupied Building on January 1, 2023, and this Purchase ROFO
shall expire and be of no further force or effect at any time when Lessee no
longer occupies at least two hundred fifty thousand (250,000) rentable square
feet within Levi’s Plaza.
          (f) If Lessee validly and timely elects to acquire any Offered
Building pursuant to any Purchase ROFO Notice or any Reduced Offer Notice made
pursuant to this Paragraph 17, then the closing thereon (the “Closing”) shall
occur in the manner and on the terms set forth in the respective Purchase ROFO
Notice or Reduced Offer Notice, as applicable.
     18. Green Building Initiatives. If Lessee desires to seek LEED
certification or otherwise improve the sustainable operating practices at the
Building, Lessor shall reasonably cooperate with Lessee in such efforts,
including, without limitation, not unreasonably withholding consent to any
Alterations made in connection with such efforts (to the extent Lessor’s consent
is required); provided, however, (i) Lessor makes not guarantees or warranties
to Lessee with respect to Lessee’s ability to obtain any such LEED
Certification, (ii) any such efforts shall be conducted at Lessee’s sole cost
and expense (including, the cost and expense of completing any such
Alterations), (iii) in conducting any such Alterations, Lessee shall not
interfere with or disrupt the operations of Lessor or any other tenant of Levi’s
Plaza, and (iv) Lessee shall reimburse Lessor for the actual third party
out-of-pocket costs and expenses reasonably incurred by Lessor as a result of
making such cooperative efforts.
     19. Brokerage.
          (a) Lessor shall pay Lessee’s broker, Jones Lang LaSalle (“JLL”), a
commission of One Million Seven Hundred Seventy-Three Thousand Nine Hundred
Eighty-Five Dollars ($1,773,985.00) (i.e. $5.00 per rentable square foot of the
Premises) (“JLL’s Commission Amount”) upon execution of this Second Amendment
and shall pay The CAC Group (“CAC”) all commissions due CAC in connection with
the Lease (“CAC’s Commission”), pursuant to a separate agreement between Lessor
and CAC.
          (b) Lessor warrants and represents to Lessee that in the negotiating
or making of the Lease neither Lessor nor anyone acting on Lessor’s behalf has
dealt with any broker or finder who might be entitled to a fee or commission for
the Lease other than JLL and CAC. Lessor shall indemnify and hold Lessee
harmless from (i) any claim or claims, including costs, expenses and attorney’s
fees incurred by Lessee, asserted by JLL with respect to JLL’s Commission
Amount, (ii) any claim or claims, including costs, expenses and attorney’s fees
incurred by Lessee, asserted by CAC with respect to CAC’s

-60-



--------------------------------------------------------------------------------



 



Commission, or (iii) any claim or claims, including costs, expenses and
attorney’s fees incurred by Lessee, asserted by any other broker or finder for a
fee or commission based upon any dealings with or statements made by Lessor or
its representatives.
          (c) Lessee warrants and represents to Lessor that in the negotiating
or making of the Lease neither Lessee nor anyone acting on Lessee’s behalf has
dealt with any broker or finder who might be entitled to a fee or commission for
the Lease other than JLL and CAC. Lessee shall indemnify and hold Lessor
harmless from (i) any claim or claims, including costs, expenses and attorney’s
fees incurred by Lessor, asserted by JLL with respect to any fee or commission
in excess of JLL’s Commission Amount, and (ii) any claim or claims, including
costs, expenses and attorney’s fees incurred by Lessor asserted by any other
broker or finder for a fee or commission based upon any dealings with or
statements made by Lessee or its representatives.
     20. Entire Agreement. There are no oral agreements among the parties hereto
affecting this Second Amendment, this Second Amendment contains all of the
terms, covenants, conditions, representations, warranties and agreements of the
parties relating in any manner to the subject matter hereof, and this Second
Amendment supersedes and cancels any and all previous negotiations,
arrangements, representations, warranties, agreements and understandings, if
any, among the parties hereto relating in any manner to the subject matter
hereof.
     21. Governing Laws. This Second Amendment and the Lease shall be construed
and enforced in accordance with the laws of the State of California.
     22. Effectiveness. Except as expressly modified herein, the terms,
covenants and conditions of the Lease are unmodified and, as modified herein,
are in full force and effect.
     23. Conflict of Terms. In the event of any conflict between the Lease and
this Second Amendment, the terms and conditions of this Second Amendment shall
prevail.
     24. Miscellaneous. Time is of the essence hereof. Neither this Second
Amendment nor the Lease may be amended, nor any provision hereof waived, except
in writing. This Second Amendment shall inure to the benefit of and shall be
binding upon each of the parties hereto, and their respective permitted
successors in interest and assigns (which for Lessee’s purposes shall be subject
to the provisions of Article 11 of the Lease and Paragraph 12 of this Second
Amendment).
     25. Interpretation. Unless the context clearly requires otherwise, (i) the
plural and singular numbers shall each be deemed to include the other; (ii) the
masculine, feminine, and neuter genders shall each be deemed to include the
others; (iii) “shall,” “will,” or “agrees” are mandatory, and “may” is
permissive; (iv) “or” is not exclusive; (v) “includes” and “including” are not
limiting; and (vi) “days” means calendar days unless specifically provided
otherwise.
     26. Recordation. Lessor shall record a memorandum of this Second Amendment,
which shall be in the form attached hereto as Exhibit C.

-61-



--------------------------------------------------------------------------------



 



     27. Counterparts. This Second Amendment may be executed in any number of
original counterparts. Any such counterpart, when executed, shall constitute an
original of this Second Amendment, and all such counterparts together shall
constitute one and the same Second Amendment.
The remainder of this page is intentionally blank.

-62-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of
the date first above written.

          LESSOR:   BLUE JEANS EQUITIES WEST,
a California general partnership
      By:   Plaza B, LLC,
a Delaware limited liability company         Its:   General Partner             
  By:   The Gerson Bakar 1984 Trust         Its:   Member                By:  
/s/ Gerson Bakar         Gerson Bakar, Trustee                INNSBRUCK LP,
a California limited partnership
      By:   G. Bakar Properties, Inc.,
a California corporation         Its:   General Partner                By:   /s/
Stephen LoPresti         Stephen LoPresti, its Secretary                PLAZA GB
LP,
a California limited partnership
      By:   G. Bakar Properties, Inc.,
a California corporation         Its:   General Partner                By:   /s/
Stephen LoPresti         Stephen LoPresti, its Secretary              LESSEE:  
LEVI STRAUSS & CO.,
a Delaware corporation
      By:   /s/ Blake Jorgensen         Name:   Blake Jorgensen        Its:  
Chief Financial Officer   

-63-



--------------------------------------------------------------------------------



 



SCHEDULE 7(c)
SUPERIOR LEASES, SUPERIOR RIGHTS
AND
SUPERIOR RIGHTS HOLDERS
1. Quality Institute International: option to extend for five years from
April 1, 2013 for a portion (9,160 square feet) on the ground floor of the Haas
Building;
2. Sotheby’s International Realty: option to extend for eight years from
January 1, 2013 for a portion of the ground floor (9,717 square feet).

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDENDUM REGARDING OPERATING EXPENSES
AND REAL ESTATE TAXES
(Levi Strauss Building)
1. Purpose of Addendum.
     Lessor and Lessee acknowledge that, from and after January 1, 2013,
Lessee’s Percentage of Operating Expenses and Lessee’s Percentage of Adjusted
Taxes for the Building shall be calculated in accordance with the provisions of
this Addendum Regarding Operating Expenses and Real Estate Taxes (Levi Strauss
Building) (“Addendum”). This Addendum is to be attached to the Lease for the
purpose of identifying those items that are to be included in, as well as
excluded from, Operating Expenses and Adjusted Taxes for the Building, as well
as describing Lessee’s right to audit Operating Expenses and Adjusted Taxes for
the Building. To the extent there is any inconsistency between any other
provisions of the Lease and this Addendum, the provisions of this Addendum shall
prevail. Any capitalized terms used in this Addendum and not otherwise defined
herein shall have the same meanings as set forth in the Original Lease or in the
Second Amendment to which this Addendum is attached.
2. Operating Expenses Inclusions.
     Subject to the provisions of Paragraph 4 of this Addendum, below, as used
in the Lease and this Addendum “Operating Expenses” shall mean and include the
total costs and expenses paid or incurred by Lessor in connection with the
following:
          (a) when measured with respect to the Building: (i) the cost incurred
by Lessor for all insurance carried on the Building or in connection with the
use or occupancy thereof, including, without limitation, the premiums and cost
of fire, casualty, liability, rental abatement and, subject to Paragraph 2(c)
below, earthquake insurance applicable to the Building and Lessor’s personal
property used in connection therewith (and all amounts paid as a result of loss
sustained that would be covered by such policies but for any “deductible”
provisions, provided, however, that (x) the amount of any deductible provisions
in Lessor’s insurance policies shall not materially exceed the deductible
amounts customarily prevailing in the comparable insurance policies carried by
the owners of the Comparable Maintenance Standards Buildings (as defined in the
Second Amendment to which this Addendum is attached), and (y) any loss amounts
required to be paid by Lessor as a result of any deductible amounts applicable
to earthquake insurance coverage carried by Lessor shall not be included as an
Operating Expense, nor shall Operating Expenses include any loss amounts
required to be paid by Lessor as a result of Lessor’s self insuring against
earthquake risks); (ii) accounting and legal expenses; (iii) with the exception
of the costs of the Base Building Work which
Exhibit A - Page 1

 



--------------------------------------------------------------------------------



 



shall not be included herein, the cost of any capital improvements made to the
Property after the Effective Date that (x) are designed to reduce Operating
Expenses or improve operating efficiencies, to the extent of actual savings
realized, or (y) are reasonably required for the health and safety of tenants or
the public (excluding structural improvements to the Property, including,
without limitation, seismic retrofits and remediation of contamination or other
injury to the Property caused by Hazardous Materials (as defined in the First
Amendment)), or (z) are required under any governmental law or regulation that
was not applicable to the Property prior to the December 31, 2009, such cost to
be amortized over such period as is substantially consistent with the
amortization period then being utilized by the owners of the Comparable
Maintenance Standards Buildings, together with interest on the unamortized
balance thereof at the Prime Rate plus three percent (3%) or, if Lessor has
financed the construction of such improvements, at such rate as may actually and
reasonably have been paid by Lessor on funds borrowed for the purpose of
constructing such capital improvements; (iv) garbage and recycling collection
services for the Building, (v) the Building Management Fee, and (vi) the
Administrative Cost Allocation. As used herein, the term “Building Management
Fee” shall mean an amount equal to One Hundred Seventy Seven Thousand Three
Hundred Ninety Eight And 50/100ths Dollars ($177,398.50) during the 2013 Lease
Year for Operating Expenses, which amount shall be annually increased by three
percent (3%) per annum commencing on January 1, 2014 and continuing on the first
day of each Lease Year for Operating Expenses occurring under the term
thereafter. As used herein, the term “Administrative Cost Allocation” shall mean
an amount equal to the lesser of (AA) forty-one and one hundred nine thousandths
percent (41.109%) of the difference of (x) the amount of Lessor’s Administrative
Costs (as defined hereinafter) minus (y) the amount of Lessor’s Administrative
Costs Allocable to the Exterior Common Areas (as defined hereinafter), or
(BB) the Administrative Costs Cap. “Lessor’s Administrative Costs” shall mean
the aggregate amount incurred by Lessor in a Lease Year for Operating Expenses
with respect to the following categories of administrative costs and expenses:
(I) wages, salaries, payroll taxes and other labor costs and employee benefits;
(II) depreciation of office furniture and office equipment owned and used by
Lessor in the operation of Levi’s Plaza; (III) the commercially reasonable
rental paid for reasonable office space for the property manager and related
management and operations personnel responsible for the management of Levi’s
Plaza, or if rental is not paid, the fair rental value of any such space
provided for such purposes, including, in each case, the utilities expenses
associated therewith, and (IV) office supplies, postage, courier costs,
reproduction costs and other customary supply costs associated with the
operation of a property management office. “Lessor’s Administrative Costs
Allocable to the Exterior Common Areas” shall mean the portion of Lessor’s
Administrative Costs that have been allocated to the Exterior Common Areas in
Lessor’s annual audit of the Operating Expenses applicable to the Levi’s Plaza.
“Administrative Costs Cap” shall mean fifty seven percent (57%) multiplied by
the actual amount of Lessor’s Administrative Costs allocated to the Building
with respect to the Lease Year for Operating Expenses 2012, which amount shall
be annually increased by three percent (3%) per annum commencing on January 1,
2013, and continuing on the first day of each Lease Year for Operating Expenses
occurring under the term thereafter.
Exhibit A - Page 2

 



--------------------------------------------------------------------------------



 



          (b) when measured with respect to the Exterior Common Areas, the
management, operation, maintenance and repair of the Exterior Common Areas,
including, without limitation: (i) the cost of electricity, water, mechanical,
plumbing, telephone and irrigation systems, exterior security controls and all
other utilities provided to the Exterior Common Areas; (ii) the cost of repairs
to the Exterior Common Areas (including, without limitation, walkways,
sidewalks, parkways, stairways, landscaped areas and storm water facilities) and
all labor and material costs related thereto, and the cost of general
maintenance, cleaning and service contracts with respect to the Exterior Common
Areas and the cost of all supplies, tools and equipment required in connection
therewith; (iii) the cost incurred by Lessor for all insurance carried on the
Exterior Common Areas or in connection with the use or occupancy thereof,
including, without limitation, the premiums and cost of fire, casualty,
liability, and, subject to Paragraph 2(c) below, earthquake insurance maintained
with respect to the Exterior Common Areas and Lessor’s personal property used in
connection therewith (and all amounts paid as a result of loss sustained that
would be covered by such policies but for any “deductible” provisions, provided,
however, that (A) the amount of any deductible provisions in Lessor’s insurance
policies shall not materially exceed the deductible amounts customarily
prevailing in the comparable insurance policies carried by the owners of the
Comparable Maintenance Standards Buildings (as defined in the Second Amendment
to which this Addendum is attached), and (B) any loss amounts required to be
paid by Lessor as a result of any deductible amounts applicable to earthquake
insurance coverage carried by Lessor shall not be included as an Operating
Expense, nor shall Operating Expenses include any loss amounts required to be
paid by Lessor as a result of Lessor’s self insuring against earthquake risks);
(iv) the cost of any capital improvements made to the Exterior Common Areas
after the Effective Date that (X) are designed to reduce Operating Expenses or
improve operating efficiencies, to the extent of actual savings realized, or
(Y) are reasonably required for the health and safety of tenants or the public
(excluding structural improvements to the Exterior Common Areas, including,
without limitation, seismic retrofits and remediation of contamination or other
injury to the Exterior Common Areas caused by Hazardous Materials (as defined in
the First Amendment)), or (Z) are required under any governmental law or
regulation that was not applicable to the Exterior Common Areas prior to
December 31, 2009, such cost to be amortized over such period as is
substantially consistent with the amortization period then being utilized by the
owners of the Comparable Buildings, together with interest on the unamortized
balance thereof at the Prime Rate plus three percent (3%) or, if Lessor has
financed the construction of such improvements, at such rate as may actually and
reasonably have been paid by Lessor on funds borrowed for the purpose of
constructing such capital improvements; (v) the reasonable cost of contesting
the validity or applicability of any governmental enactments which may affect
Operating Expenses for the Exterior Common Areas; (vi) garbage and recycling
collection services for the Exterior Common Areas; (vii) the Lessor’s
Administrative Costs Allocable to the Exterior Common Areas; and (viii) Taxes
Allocable to the Exterior Common Areas. Lessor shall manage the maintenance and
repair of the Exterior Common Areas in a manner consistent with standards
customarily maintained by the owners of the Comparable Maintenance Standards
Buildings, including, without limitation, instituting competitive bidding
practices, if any, with respect to contractors and vendors which are
Exhibit A - Page 3

 



--------------------------------------------------------------------------------



 



customarily adhered to by the owners of the Comparable Maintenance Standards
Buildings in connection with maintenance and repair of the Comparable
Maintenance Standards Buildings.
          (c) If Lessor does not carry earthquake insurance as of the date of
the Second Amendment to which this Addendum is attached but thereafter elects to
carry earthquake insurance, the entire cost of the earthquake insurance premium
may be included as an Operating Expense after such premium cost has been phased
in as an Operating Expense over the lesser of (i) a five (5) year period, or
(ii) the then remaining balance of the term of the Lease. For example, if the
earthquake insurance premium is phased in over a five (5) year period, for each
year during such phase-in period, Lessee shall pay Lessee’s Percentage of 20%,
40%, 60%, 80% and 100%, respectively, of the earthquake insurance premium for
that year, and thereafter, Lessee shall pay Lessee’s Percentage of the full
earthquake insurance premium each Lease Year for Operating Expenses as an
Operating Expense. During the Option Term in which Lessor initially elects to
carry earthquake insurance, Lessee shall be separately billed by Lessor for
Lessee’s Percentage of the cost of the earthquake premium (either the phased-in
cost or entire cost, as applicable).
          (d) As used in the Lease, the term “Lease Year for Operating Expenses”
shall mean the 12-month period from January 1, 2013 through December 31, 2013,
and each successive 12-month period from January 1 to December 31 during the
term of the Lease.
3. Proration.
     Operating Expenses that cover a period of time not within the term
(including any extended term) of the Lease shall be prorated on the basis of a
365-day year and the actual number of days in any applicable month.
4. Operating Expenses Exclusions.
     Notwithstanding anything to the contrary allowed by the Lease or
Paragraph 2 of this Addendum, none of the following items shall be included in
Operating Expenses or Taxes:
          (a) So long as Lessee is responsible for paying, at its sole cost and
expense, for all utilities (including, without limitation, electricity, gas,
water, sewer and scavenger services) and janitorial services, as provided in
Paragraph 3(b) of the Second Amendment to which this Addendum is attached, any
fees, charges or costs of utilities and janitorial services furnished to the
Building shall be excluded from Operating Expenses (provided, however, that
Lessor shall be responsible for arranging for garbage and recycling collection
services for the Building and the Exterior Common Areas and the costs thereof
shall be included as an Operating Expense);
          (b) All costs associated with the operation of the business or the
ownership entity which constitutes Lessor, as distinguished from the costs of
Building or Exterior Common Area operations, including, without limitation,
costs of accounting and
Exhibit A - Page 4

 



--------------------------------------------------------------------------------



 



legal matters relating solely to Lessor’s partnership entity, costs of any
lawsuits with any mortgagee, costs of selling, reorganizing, transferring,
syndicating, financing, mortgaging, or hypothecating any of Lessor’s interest in
any portion of the Property or common areas, costs of any disputes between
Lessor and its employees, costs of disputes of Lessor with building management,
or costs paid or incurred in connection with disputes with any tenants
(including Lessee, provided that the recovery of costs arising from disputes
between Lessor and Lessee shall be governed by Article 23 of the Lease);
          (c) All costs (including permit, license and inspection fees and the
cost incurred to obtain or renew a certificate of occupancy for the relevant
premises) incurred in designing, renovating or otherwise improving or
decorating, painting or redecorating space for tenants or other occupants or in
renovating or redecorating vacant space, including the costs of the Base
Building Work (as defined in the Second Amendment to which this Addendum is
attached) or other alterations or improvements to Lessee’s Premises or to the
premises of any other tenant or occupant of Levi’s Plaza;
          (d) Any cash or other consideration paid by Lessor on account of, with
respect to, or in lieu of, the tenant improvement work or alterations described
in clause (c) above;
          (e) Except for capital repairs costs or the costs of capital
improvements or replacements which are permitted to be included within Operating
Expenses pursuant to the terms of Paragraphs 2(a)(iii) or 2(b)(iv) of this
Addendum, above, the costs incurred by Lessor for repairs, replacements,
alterations or additions which are considered capital repairs, improvements or
replacements under generally accepted accounting principles that are consistent
with industry standards and sound management practices;
          (f) Any reserves for equipment or capital replacement;
          (g) Costs in connection with services or other benefits which are
provided exclusively to another tenant or occupant and not to Lessee and which
do not benefit Lessee;
          (h) Costs for all items and services for which Lessee or other tenants
or occupants reimburse Lessor or reimburse or pay third parties or which Lessor
provides selectively to one or more tenants or occupants of the Building (other
than Lessee) without reimbursement;
          (i) Depreciation and amortization (except to the extent specifically
provided in Paragraphs 2(a)( iii) or 2(b)(iv) of this Addendum, above);
          (j) Costs incurred due to violation by Lessor or its managing agent or
any tenant of the Building of the terms and conditions of any lease or of any
law, code, regulation, ordinance, or covenant; provided, however, that nothing
contained in this Paragraph 4(j) is intended to, nor shall it be constructed to,
preclude the inclusion in Operating Expenses of the costs set forth in
Paragraphs 2(a)(iii) or 2(b)(iv) of this Addendum, above;
Exhibit A - Page 5

 



--------------------------------------------------------------------------------



 



          (k) Payments in respect to overhead or profits to subsidiaries or
affiliates of Lessor, or to any party affiliated with Lessor, for management or
other services in or to the Building or the Exterior Common Areas, or for
supplies or other materials, to the extent that the cost of such services,
supplies, or materials exceeds the fair market cost that would be charged by
non-affiliated third parties dealing with Lessor on an arms-length basis;
provided, however, that nothing contained in this Paragraph 4(k) shall limit the
Building Management Fee included within Operating Expenses pursuant to Paragraph
2(a) of this Addendum, above;
          (l) Interest, principal, points and fees on debt or amortization
payments and any other costs, payments or expenses in connection with financing
the Property, including any mortgages or deeds of trust encumbering the Property
or the Premises;
          (m) Lessor’s or Lessor’s managing agent’s general corporate overhead
and general administrative expenses, and wages, salaries and other compensation
paid to any employee of Lessor or its managing agent to the extent such wages,
salaries and other compensation are not allocable to time spent by the relevant
employee providing on-site services at the Property;
          (n) Any cost or expense (including, but not limited to, costs and
expenses associated with defense, administration, settlement, monitoring or
management) related to the presence, removal, cleanup, abatement or remediation
of Hazardous Materials in, on, under or about the Premises, Building, Property
or Levi’s Plaza, including, without limitation, Hazardous Materials in the
groundwater or soil; provided, however, that nothing contained in this Paragraph
4(n) is intended to, nor shall it be construed to, negate or otherwise limit or
modify either Lessor’s or Lessee’s obligations under Paragraph 9 of the First
Amendment;
          (o) Any compensation paid to clerks, attendants, concierges or other
persons working in or managing commercial concessions operated by Lessor or
Lessor’s managing agent;
          (p) Rental payments and any other related costs incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature, except to the extent such systems, elevators or other
equipment, if purchased, would qualify as capital improvements that can be
included within Operating Expenses pursuant to Paragraphs 2(a)(iii) or 2(b)(iv)
of this Addendum, above, and except for equipment which is used for making
repairs or for keeping permanent systems in operation while repairs are being
made;
          (q) Advertising and promotional costs (except for costs related to the
advertising and promotion of the Summer Park Program);
          (r) Costs incurred in owning, operating, maintaining and repairing any
underground or above ground parking garage or other parking facilities
associated with the Building and common areas, including, but not limited to,
any expenses for parking
Exhibit A - Page 6

 



--------------------------------------------------------------------------------



 



equipment, tickets, supplies, signs, cleaning, resurfacing, restriping, business
taxes, management fees and costs, structural maintenance, utilities, insurance
of any form, Taxes to the extent the same may be separately allocated to such
parking facilities, and the wages, salaries, employee benefits and taxes for
personnel working solely in connection with any such parking facilities;
          (s) The cost of repairs or other work incurred by reason of fire,
windstorm or other casualty or by the exercise of the right of eminent domain,
to the extent such cost is actually covered and paid for by insurance carried by
Lessor or by any tenant or other party or is paid for out of proceeds paid in
connection with any eminent domain proceeding;
          (t) Leasing commissions, finder’s fees, attorney fees, costs and
disbursements and other expenses incurred in connection with marketing,
proposals, leasing, space planning, negotiations or disputes with tenants or
other occupants or prospective tenants or other occupants, or associated with
the enforcement of any leases or the defense of Lessor’s title to or interest in
the Property or any part thereof or the common areas or any part thereof;
          (u) “Takeover” expenses, including, without limitation, the expenses
incurred by Lessor with respect to space located in another building of any kind
or nature in connection with the leasing of space in the Building;
          (v) Any Taxes payable by Lessee or any other tenant or occupant of
space within the Property pursuant to the applicable provisions in their
respective leases;
          (w) Any Taxes allocable to the tenant improvements of Lessee or other
tenants or occupants of space within the Building which are over and above the
Lessor’s standard tenant improvement allowance and which taxes are the
responsibility of Lessee or such other tenants or occupants pursuant to the
applicable provisions in their respective leases;
          (x) Any costs associated with obtaining a warranty, and all costs of
repair or replacement of any item covered by an unexpired warranty;
          (y) Any costs, expenses, fines, penalties or interest resulting from
the negligence or willful misconduct of Lessor or its agents, contractors, or
employees or any other tenant or occupant of the Building or of Levi’s Plaza;
          (z) Rental payments and any other related costs pursuant to any ground
lease of land underlying all or any portion of the Property and common areas
(except for payments made pursuant to (i) that certain license, easement or
right-to-use granted by the City and County of San Francisco in connection with
the extension of Filbert Street through the Property, and (ii) that certain
lease with the Port of San Francisco for Seawall Lots 319 and 320 (which
comprise a portion of the current park at the corner of Front Street and The
Embarcadero), as previously disclosed to Lessee by Lessor);
Exhibit A - Page 7

 



--------------------------------------------------------------------------------



 



          (aa) Political or charitable contributions;
          (bb) Any bad debt loss, rent loss, or reserves for bad debt or rent
loss;
          (cc) Any costs incurred in connection with any leasable space within
the Building that is used for a retail or restaurant operation (other than any
retail or restaurant space which is under the control of Lessee);
          (dd) Expenses for sculptures, paintings, or other objects of art,
except to the extent that such objects are required by a governmental or other
regulatory body having jurisdiction over the Property;
          (ee) Costs and expenses incurred as a result of latent defects in the
design or construction of the Base Building Work installed by Lessor either
discovered by Lessor or asserted by Lessee by written notice delivered to Lessor
within five (5) years after the Effective Date; and
          (ff) Without limiting Lessor’s right to recover any of Lessor’s
Administrative Costs, any management fee other than the Building Management Fee.
5. Real Estate Taxes
     As used in the Lease and this Addendum, the term “Taxes” shall mean the
following:
          (a) when measured with respect to the Building, all ad valorem real
property taxes, assessments and charges levied upon or with respect to the
Property or any personal property located on the Property and used in the
operation thereof or upon or with respect to any ownership or possessory
interest in the Property or such personal property. When measured with respect
to the Building, Taxes shall include, without limitation, all general real
property taxes and general and special assessments, charges, fees, or
assessments for transit, housing, police, fire, or other governmental services
or purported benefits to the Property or the occupants thereof, service payments
in lieu of taxes, business taxes, and any tax, fee, or excise on the use or
occupancy of the Property or any part thereof, or on the rent payable under any
lease or in connection with the business of renting space within the Property,
that are now or hereafter levied or assessed against Lessor by the United States
of America, the State of California or any political subdivision thereof, public
corporation, district, or any other political or public entity, and shall also
include any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Taxes, whether or not now customary or in the contemplation of
the parties on the Effective Date and shall also include reasonable legal fees,
costs, and disbursements incurred in connection with proceedings to contest,
determine, or reduce such Taxes, reasonably undertaken by Lessor with the
expectation that, if successful, such proceedings would result in a reduction of
Taxes. When measured with respect to the Building, Taxes shall not include
(i) franchise, transfer, inheritance, or capital stock taxes or income taxes
measured by the net income of Lessor from all sources unless, due to a change in
the method of taxation, any of such taxes is levied or assessed against Lessor
as
Exhibit A - Page 8

 



--------------------------------------------------------------------------------



 



a substitute for, or as an addition to, in whole or in part, any other tax that
would otherwise be included within Taxes, (ii) penalties incurred as a result of
Lessor’s negligence, inability or unwillingness to make payments of, or to file
any tax or information returns with respect to, any Taxes, when due, (iii) items
included as Operating Expenses, and (iv) any Taxes directly payable by Lessee or
any other tenant within Levi’s Plaza under the applicable provisions in their
respective leases, and (iv) Taxes to the extent such Taxes may be separately
allocated to any underground or above ground parking garage or other parking
facilities associated with the Building and common areas or to the extent such
Taxes are levied on revenues from such parking facilities.
          (b) when measured with respect to the Exterior Common Areas, all ad
valorem real property taxes, assessments and charges levied upon or with respect
to the Exterior Common Areas or any personal property located on the Exterior
Common Areas and used in the operation thereof or upon or with respect to any
ownership or possessory interest in the Exterior Common Areas or such personal
property. When measured with respect to the Exterior Common Areas, Taxes shall
include, without limitation, all general real property taxes and general and
special assessments, charges, fees, or assessments for transit, housing, police,
fire, or other governmental services or purported benefits to the Exterior
Common Areas, service payments in lieu of taxes, business taxes, and any tax,
fee, or excise on the use or occupancy of the Exterior Common Areas or any part
thereof, that are now or hereafter levied or assessed against Lessor by the
United States of America, the State of California or any political subdivision
thereof, public corporation, district, or any other political or public entity,
and shall also include any other tax, fee or other excise, however described,
that may be levied or assessed as a substitute for, or as an addition to, in
whole or in part, any other Taxes, whether or not now customary or in the
contemplation of the parties on the Effective Date and shall also include
reasonable legal fees, costs, and disbursements incurred in connection with
proceedings to contest, determine, or reduce such Taxes, reasonably undertaken
by Lessor with the expectation that, if successful, such proceedings would
result in a reduction of Taxes. When measured with respect to the Exterior
Common Areas, Taxes shall not include (i) franchise, transfer, inheritance, or
capital stock taxes or income taxes measured by the net income of Lessor from
all sources unless, due to a change in the method of taxation, any of such taxes
is levied or assessed against Lessor as a substitute for, or as an addition to,
in whole or in part, any other tax that would otherwise be included within
Taxes, (ii) penalties incurred as a result of Lessor’s negligence, inability or
unwillingness to make payments of, or to file any tax or information returns
with respect to, any Taxes, when due, (iii) any Taxes directly payable by Lessee
or any other tenant within Levi’s Plaza under the applicable provisions in their
respective leases, and (iv) Taxes to the extent such Taxes may be separately
allocated to any underground or above ground parking garage or other parking
facilities associated with the Building and common areas or to the extent such
Taxes are levied on revenues from such parking facilities.
     As used in the Lease, the term “Tax Year” shall mean a fiscal year
commencing July 1, and ending June 30, of each year in which occurs any part of
the term of the Lease; provided, however, that for the Tax Year ending on
June 30, 2013, Lessee shall
Exhibit A - Page 9

 



--------------------------------------------------------------------------------



 



pay a prorated share equal to Lessee’s Percentage of one half of the Adjusted
Taxes for the Building with respect to such Tax Year as part of the Adjusted
Taxes for the Building payable by Lessee during the Second Extended Term (with
the other one half of the Taxes with respect to the Tax Year being paid in
connection with Lessee’s Percentage of Adjusted Taxes for the Building pursuant
to the provisions of the Lease in effect with respect to the Option Term
preceding the Second Extended Term); provided, further, however, that Lessee
shall not be obligated to pay any Taxes for any period that falls outside the
term of the Lease.
6. Operating Expenses Occupancy Adjustment
     If Lessee, at any time, is not the lessee of one hundred percent (100%) of
the Building and Lessee’s Percentage of Operating Expenses for the Building is
less than one hundred percent (100%), then the Operating Expense provisions
within the Lease (including, without limitation, Lessee’s obligation for payment
of Lessee’s Percentage of Operating Expenses with respect to the Building and
the definitions of Operating Expenses and Taxes and the exclusions therefrom
shall revert to the definitions and exclusions set forth in Exhibit A to the
MOU) and the parties respective maintenance and repair obligations under
Paragraph 11 of the Second Amendment shall be adjusted to reflect the fact that
Lessor will once again assume control over operation of the Building. In such
event, Lessor shall manage the maintenance and repair of the Building in a
manner consistent with standards customarily maintained by the owners of the
Comparable Maintenance Standards Buildings, including, without limitation,
instituting competitive bidding practices, if any, with respect to contractors
and vendors which are customarily adhered to by the owners of the Comparable
Maintenance Standards Buildings in connection with maintenance and repair of the
Comparable Maintenance Standards Buildings. Further, in such event, Lessor and
Lessee acknowledge that if in any Lease Year for Operating Expense thereafter
the Building is not one hundred percent (100%) occupied during all or any
portion of such Lease Year for Operating Expenses, then Lessor shall make an
appropriate adjustment, in accordance with industry standards and sound
management practices, of the Operating Expenses for each such Lease Year for
Operating Expenses to determine what the Operating Expenses with respect to the
Building would have been for such year if the Building had been one hundred
percent (100%) occupied, and the amount so determined shall be deemed to be the
amount of Operating Expenses measured with respect to the Building for such
Lease Year for Operating Expenses. Such adjustment shall be made by Lessor by
increasing those costs included in the Operating Expenses measured with respect
to the Building which, according to industry standards and sound management
practices, vary based upon the level of occupancy of the Building. In order to
avoid any conflict between the provisions of this Addendum and the Lease, Lessor
and Lessee hereby acknowledge that Paragraph 5.4.11 of the Lease has been
deleted, as provided in item (iii) of Paragraph 10 of the Second Amendment.
7. Lessee’s Right to Audit
          (a) Within one hundred fifty (150) days following the expiration of
each Lease Year for Operating Expenses, Lessor shall provide to Lessee the
Expense
Exhibit A - Page 10

 



--------------------------------------------------------------------------------



 



Statement required pursuant to Paragraph 10(e) of the Second Amendment to which
this Addendum is attached, which Expense Statement shall set forth, in
reasonable detail, the calculations performed to determine the Taxes for the
Exterior Common Areas and the Operating Expenses for the Building and the
Exterior Common Areas for the Lease Year for Operating Expenses to which such
Expense Statement applies, measured in accordance with the applicable provisions
of the Second Amendment to which this Addendum is attached and this Addendum.
Lessor shall show by account the total Operating Expenses for the Building and
the Exterior Common Areas, the Taxes for the Exterior Common Areas and all
adjustments corresponding to the requirements set forth in the Lease, the Second
Amendment to which this Addendum is attached, and this Addendum. Lessor shall
also provide in reasonable detail the calculation of Lessee’s Percentage of the
Operating Expenses for the Building and the Exterior Common Areas and Lessee’s
Percentage of the Taxes for the Exterior Common areas with respect to the period
covered by such Expense Statement, as said calculations are specified in the
applicable provisions of the Second Amendment to which this Addendum is attached
and this Addendum. Lessor shall also provide for such Lease Year for Operating
Expenses the average occupancy for the Building if the Building is not fully
leased by Lessee.
          (b) Lessee shall have the right, at its own cost and expense (as
provided in Paragraph 7(c) of this Addendum, below), to audit or inspect
Lessor’s records with respect to Operating Expenses and Taxes for (i) the Lease
Year for Operating Expenses relating to the then current Expense Statement
delivered to Lessee by Lessor pursuant to the terms and conditions of Paragraph
10(e) of the Second Amendment to which this Addendum is attached (as referenced
in Paragraph 7(a) of this Addendum, above) (such Lease Year for Operating
Expenses, herein the “Current Statement Year”), and (ii) the two (2) Lease Years
for Operating Expenses of the Lease term immediately preceding the Current
Statement Year (the Lease Years for Operating Expenses described in the
foregoing clauses (i) and (ii) are hereinafter referred to collectively as
“Audit Years” and individually as an “Audit Year”), which right may be exercised
by Lessee, as provided below, with respect to an individual Audit Year or to
multiple Audit Years; provided, however, in the event that Lessee conducts an
audit or inspection of a particular Audit Year or Audit Years pursuant to its
audit rights hereunder, Lessee shall have no further right to reexamine Lessor’s
books and records or to conduct a subsequent audit or to contest the amount of
Operating Expenses or Taxes with respect to such Audit Year or Audit Years.
Lessor shall be obligated to keep such records for the relevant Audit Year or
Audit Years for two (2) years after the expiration of such audit (or the
expiration of Lessee’s right to audit, as the case may be). In the event that
Lessee desires to exercise its audit rights as set forth herein, Lessee must
(x) deliver written notice (an “Audit Notice”) to Lessor exercising such rights
on or before the date that is one hundred eighty (180) days after the date (the
“Statement Delivery Date”) on which Lessee receives an Expense Statement from
Lessor, and (y) subject to delays to the extent resulting from Lessor’s
scheduling requests, complete such audit and deliver written notice (a “Contest
Notice”) to Lessor, describing in detail any contested amounts, within one
(1) year after the Statement Delivery Date. In the event that Lessee fails to
timely deliver an Audit Notice or Contest Notice for any Lease Year for
Operating Expenses as provided in the immediately preceding sentence, Lessee
shall be prohibited from conducting an audit or contesting the amount of
Operating
Exhibit A - Page 11

 



--------------------------------------------------------------------------------



 



Expenses or Taxes for any Audit Year or Audit Years and the Expense Statement
for the Current Statement Year shall be binding upon Lessee until such time as
Lessee has a subsequent right of audit following the next Statement Delivery
Date (but shall be conclusively binding as to any Lease Year for Operating
Expenses as to which Lessee’s right of audit has expired). In no event
whatsoever shall Lessee have the right to audit Lessor’s books and records with
respect to any Audit Year or Audit Years except as specifically set forth in
this Paragraph 7. Lessor shall cooperate with Lessee during the course of such
audit, which shall be conducted during normal business hours in Lessor’s
building management office. Lessor agrees to make such personnel available to
Lessee as is reasonably necessary for Lessee’s employees and agents to conduct
such audit, but in no event shall such audit last more than fifteen
(15) business days in duration. Lessee, and Lessee’s employees and agents, shall
be entitled to make photostatic copies of such records, provided Lessee bears
the expense of such copying, and further provided that Lessee keeps such copies
in a confidential manner as may be provided in the Lease and does not show or
distribute such copies to any third party, and provided that in no event shall
Lessee have the right to remove such books and records from the Lessor’s
management office. Notwithstanding the foregoing, Lessee, in conducting such
audit, agrees to accommodate reasonable scheduling requests of Lessor. In
conducting such audit, Lessee shall act diligently to minimize the disruption to
Lessor’s business operations. Any audit conducted by Lessee pursuant to this
Addendum shall be conducted by either (A) a reputable and duly licensed
certified public accounting firm approved by Lessor, which approval shall not be
unreasonably withheld or delayed, or (B) a so-called “Big Four” Certified Public
Accounting firm or, if such designation is discontinued or no longer applicable,
by a similar nationally recognized, licensed Certified Public Accounting firm,
and retained by Lessee on either a fixed fee or “time and materials” basis, and
under no circumstances shall Lessee either engage any firm to conduct such audit
whose compensation is determined, in whole or in part, by the amount of the
recovery, if any, received by Lessee as a result of such audit or assign to any
firm or other third person any portion of such recovery, if any. In the event
any audit conducted pursuant hereto cannot be completed prior to the date on
which any payments are required to be made pursuant to the Expense Statement,
Lessee shall make such payments pending any adjustment, if any, hereunder.
          (c) Lessee shall bear all costs of such audit, including Lessor’s
reasonable incidental costs (such as, for example, overtime or additional or
temporary personnel charges or copying costs) incurred in connection with such
audit, provided that, if such audit reflects that Lessee has overpaid either
Operating Expenses or Taxes for such Lease Year for Operating Expenses by more
than three percent (3%), and Lessor concurs with such determination (or in the
absence of such concurrence, such overpayment is established by arbitration
conducted pursuant to the applicable provisions of the Lease), then Lessor shall
reimburse Lessee for the reasonable cost of such audit (in addition to crediting
or refunding such overpayment as provided herein) within thirty (30) days after
written demand therefor (together with reasonably detailed supporting
documentation). In the event that it is determined that there has been an
underpayment of Operating Expenses or Taxes by Lessee for such Lease Year for
Operating Expenses, Lessee shall pay to Lessor, within thirty (30) days after
such determination is made, the amount of such underpayment, and, in the event
that it is determined that there has been
Exhibit A - Page 12

 



--------------------------------------------------------------------------------



 



an overpayment of Operating Expenses or Taxes by Lessee for such Lease Year for
Operating Expenses, Lessor shall at its option either (I) credit the excess to
the next succeeding installment(s) of rent and additional charges due under the
Lease, or (II) reimburse Lessee for such overpayment within thirty (30) days
after such determination is made. In the event that there is any disagreement
between Lessor and Lessee as to whether any item of cost or expense is properly
includable within Operating Expenses or Taxes hereunder, or as to whether any
Operating Expenses or Taxes have been correctly calculated pursuant to the terms
of the Second Amendment and this Addendum, Lessor and Lessee shall each have the
right to demand that such disagreement be resolved by arbitration conducted in
accordance with the applicable provisions of the Lease.
          (d) The failure of Lessor to submit an Expense Statement required
under Paragraph 10(e) of the Second Amendment or Paragraph 7(a) of this
Addendum, above, within the time limits therein specified shall not be deemed a
waiver of its right to collect the additional rent. Lessor shall, however,
following the expiration of such time limits, submit an Expense Statement to
Lessee within fifteen (15) business days after a written request therefor by
Lessee. Notwithstanding the foregoing, Lessor must in all events submit its
Expense Statement within four (4) years after the end of any Lease Year for
Operating Expenses, or else Lessor shall be deemed to have waived its right to
collect the additional rent for the Lease Year for Operating Expenses relating
to such Expense Statement.
8. Adjusted Base Rent.
     As used in the Lease, the term “Adjusted Base Rent” shall be an amount
equal to (a) the aggregate amount of the then current installment of Base Rent
payable by Lessee during the then current Lease Year for Operating Expenses,
plus (b) Lessee’s Percentage of Taxes for the Building apportioned with respect
to the portions of the Tax Years covered by the Lease Year for Operating
Expenses referenced in item (a), plus (c) Lessee’s Percentage of Operating
Expenses for the Lease Year for Operating Expenses corresponding to the Lease
Year for Operating Expenses referenced in item (a), and the term “monthly
Adjusted Base Rent” shall refer to an amount equal to one twelfth (1/12th) of
the then current Adjusted Base Rent.
9. Lessee’s Right to Contest
     Lessee shall have the right, but not the obligation, at its sole cost and
expense to contest the validity or applicability of any law, ordinance, rule,
order, regulation, governmental direction, insurance requirement, tax or lien of
any kind relating to or affecting the Premises, Building, Property or Levi’s
Plaza, or any obligation of Lessee under the Lease, upon the condition that
Lessee shall diligently contest such validity or applicability in good faith by
appropriate proceedings and such contest shall not subject Lessor to any cost or
expense of any kind whatsoever, including, without limitation, any civil or
criminal liability or penalty.
Exhibit A - Page 13

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BASE BUILDING WORK

                  Item   Scope of Work   When
 
           
1
  Cooling Coils —
Supply Fans   Replace the cooling coils in Fans 1, 3, 4, & 5, with new
replacement cooling coils. Materials used and techniques employed shall be
consistent with standards customarily maintained by the owners of the Comparable
Maintenance Standards Buildings.   Complete by March 31, 2010
 
           
2
  Chilled Water Pumps   Lessor and Lessee acknowledge and agree that the chilled
water pumps P-1 & P-2 are beyond their useful life and will require replacement.
Materials used and techniques employed shall be consistent with standards
customarily maintained by the owners of the Comparable Maintenance Standards
Buildings.   Within ninety (90) days after the date Lessee has reasonably
determined that replacement is necessary and has notified Lessor of such
determination.
 
           
3
  Condenser Water
Pumps   Replace condenser water pumps P-3 & P-4 with new pumps with equal or
greater performance specifications as current pumps. Materials used and
techniques employed shall be consistent with standards customarily maintained by
the owners of the Comparable Maintenance Standards Buildings   Within ninety
(90) days after the date Lessee has reasonably determined that replacement is
necessary and has notified Lessor of such determination.
 
           
4
  Sump Pump
Replacement   Replace sump pumps with new pumps with equal or greater
performance specifications as current pumps. Materials used and techniques
employed shall be consistent with standards customarily maintained by the owners
of the Comparable Maintenance Standards Buildings   Within ninety (90) days
after the date Lessee has reasonably determined that replacement is necessary
and has notified Lessor of such determination.

 



--------------------------------------------------------------------------------



 



                  Item   Scope of Work   When
 
           
5
  Boiler B-1   Replace boiler with new boiler with equal or greater performance
specifications as current boiler. Materials used and techniques employed shall
be consistent with standards customarily maintained by the owners of the
Comparable Maintenance Standards Buildings   Complete October 31, 2010
 
           
6
  Exhaust Fans EF-1
thru EF-13   Replace fans with new fans with equal or greater performance
specifications as current fans. Materials used and techniques employed shall be
consistent with standards customarily maintained by the owners of the Comparable
Maintenance Standards Buildings   Within ninety (90) days after the date Lessee
has reasonably determined that replacement is necessary and has notified Lessor
of such determination.
 
           
7
  Upgrade Atmospheric
Boilers   Sustainability — Upgrade atmospheric boiler B-2 to 85% efficient
forced draft water tube boilers with energy star rating. Materials used and
techniques employed shall be consistent with standards customarily maintained by
the owners of the Comparable Maintenance Standards Buildings   Complete by
October 31, 2010
 
           
8
  Water Test Sliding
Doors   Repair, review and test all sliding doors in premises so that doors are
in first class operational condition, with proper weather stripping, alignment
and operation, consistent with standards customarily maintained by the owners of
the Comparable Maintenance Standards Buildings   Complete by November 30, 2009
 
           
9
  Fire Alarm Control
Unit (FACU)   Replace and upgrade system to address new building code
requirements, including installation of horns and strobes, and sufficient to
satisfy Tenant’s capacity requirements. Materials used and techniques employed
shall be consistent with standards customarily maintained by the owners of the
Comparable Maintenance Standards   Complete by December 31, 2009

 



--------------------------------------------------------------------------------



 



                  Item   Scope of Work   When
 
           
 
      Buildings    
 
           
10
  Modernization   Modernize elevators 1-5 (but not the service elevator (i.e.
elevator 6)) in accordance with Elevator Modernization Specification, prepared
by Newby Elevator Consulting, dated October 13, 2009   In accordance with the
schedule set forth in the modernization specification.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

           
Recording Requested By, and
         
When Recorded Mail To:
         
 
         
Orrick, Herrington & Sutcliffe LLP
         
The Orrick Building
         
405 Howard Street
         
San Francisco, CA 94105
         
Attention: Stephan C. Wagner
         
 
         
 
                  (Space Above This Line For Recorder’s Use Only)

MEMORANDUM OF EXERCISE OF RENEWAL OPTION
     THIS MEMORANDUM OF EXERCISE OF RENEWAL OPTION is made and entered into as
of November 12, 2009 (the “Effective Date”), by and between (a) BLUE JEANS
EQUITIES WEST, a California general partnership, INNSBRUCK LP, a California
limited partnership, and PLAZA GB LP, a California limited partnership, as
tenants in common (collectively, “Lessor”), and (b) LEVI STRAUSS & CO., a
Delaware corporation (“Lessee”).
     1. Lessor and Lessee are currently parties to that certain Lease, dated as
of July 31, 1979 (as amended from time to time, the “Lease”), a memorandum of
which was recorded in the Official Records of the City and County of San
Francisco, State of California, on August 3, 1979, as Instrument Number C012211
in Book C831 at page 689. All capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Lease.
     2. Pursuant to the terms of the Lease, Lessee has exercised its second
option to extend the term of the Lease.
     3. The Second Extended Term will commence on January 1, 2013 and will
expire on December 31, 2022.
     4. Lessee has additional rights to extend the Term of the Lease for
successive periods, as provided in the Lease, not to exceed an outside
expiration date of December 31, 2079.
     5. Lessor hereby acknowledges Lessor’s grant to Lessee of a right of first
offer to purchase certain of the property described on Exhibit A attached
hereto, including the improvements located thereon, which right (i) shall be
subject to the terms and conditions contained within, and (ii) shall be
exercised, if at all, pursuant to the provisions of, that certain Second
Amendment To Lease (Levi Strauss Building), dated November 12, 2009, by and
between Lessor and Lessee.
     6. This Memorandum of Exercise of Renewal Option may be executed in
counterparts, each of which shall constitute an original of such Memorandum of
Exercise

 



--------------------------------------------------------------------------------



 



of Renewal Option and Right of First Offer to Purchase, but all of which shall
constitute one and the same instrument.
[Signatures on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have executed this Memorandum of
Exercise of Renewal Option effective as of the Effective Date.

                LESSOR:  BLUE JEANS EQUITIES WEST,
a California general partnership
      By:   Plaza B, LLC,
a Delaware limited liability company         Its:   General Partner             
By:   The Gerson Bakar 1984 Trust         Its:   Member              By:        
  Gerson Bakar, Trustee        INNSBRUCK LP,
a California limited partnership
      By:   G. Bakar Properties, Inc.,
a California corporation         Its:   General Partner              By:        
  Stephen LoPresti, its Secretary        PLAZA GB LP,
a California limited partnership
      By:   G. Bakar Properties, Inc.,
a California corporation         Its:   General Partner              By:        
  Stephen LoPresti, its Secretary            LESSEE:  LEVI STRAUSS & CO.,
a Delaware corporation
      By:           Name:           Its:      

 



--------------------------------------------------------------------------------



 



         

CALIFORNIA ALL-PURPOSE
CERTIFICATE OF ACKNOWLEDGEMENT

         
State of California
    )  
 
    )  
County of _____________________
    )  

On _______________ before me, __________________, a Notary Public, personally
appeared _____________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         

WITNESS my hand and official seal.

    (Notary Seal)        Signature of Notary Public             

 



--------------------------------------------------------------------------------



 



         

CALIFORNIA ALL-PURPOSE
CERTIFICATE OF ACKNOWLEDGEMENT

         
State of California
    )  
 
    )  
County of _____________________
    )  

On _______________ before me, __________________, a Notary Public, personally
appeared _____________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         

WITNESS my hand and official seal.

    (Notary Seal)        Signature of Notary Public             

 



--------------------------------------------------------------------------------



 



         

CALIFORNIA ALL-PURPOSE
CERTIFICATE OF ACKNOWLEDGEMENT

         
State of California
    )  
 
    )  
County of _____________________
    )  

On _______________ before me, __________________, a Notary Public, personally
appeared _____________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         

WITNESS my hand and official seal.

    (Notary Seal)        Signature of Notary Public             

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LEGAL DESCRIPTION OF LEVI’S PLAZA

 